Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 1 of 177

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION



       RONALD KATZ,                                          :
                                                             :    Case No.:
                                Plaintiff,                   :
       vs.                                                   :
                                                             :
       MIAMI DOLPHINS, LTD., a Florida                       :
       Limited Partnership, FIN ASSOCIATES                   :
       LLC, a Foreign Limited Liability Company,             :
       and THE NATIONAL FOOTBALL                             :
       LEAGUE, a New York corporation,                       :
                                                             :
                         Defendants.
       ___________________________________/

                                               COMPLAINT

             Plaintiff, RONALD KATZ, by and through undersigned counsel, hereby brings this action

   against defendants, MIAMI DOLPHINS, LTD., a Florida Limited Partnership, FIN

   ASSOCIATES LLC, a Foreign Limited Liability Company, and THE NATIONAL FOOTBALL

   LEAGUE, a New York corporation, and alleges as follows:

                                             INTRODUCTION

             1.     Plaintiff, RONALD KATZ (“KATZ”) brings this action for unpaid benefits to

   which he was entitled and did not receive as a result of his misclassification as an independent

   contractor under § 502 of the Employee Retirement Income Security Act, 29 U.S.C. § 1132

   (”ERISA”).

             2.     KATZ worked for MIAMI DOLPHINS, LTD (the “DOLPHINS”), a franchisee of

   THE NATIONAL FOOTBALL LEAGE (“NFL”), and FIN ASSOCIATES LLC (“FIN”), an

   entity affiliated with the DOLPHINS, from 2008 through 2016.

                                                  Page 1 of 17

                                       Mansfield Bronstein & Stone, LLP
                        500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                   Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 2 of 177




          3.      During his time of employment, KATZ was intentionally and improperly

   misclassified as an independent contractor instead of an employee by the DOLPHINS, FIN and

   the NFL, so that they could avoid providing him with certain employee benefits provided by the

   NFL, such as, a pension, supplemental pension benefits, and health insurance.

          4.      Under information and belief, the DOLPHINS partially paid KATZ through FIN,

   so that the DOLPHINS could avoid classifying KATZ as an employee, and therefore, could avoid

   providing him with the benefits provided to NFL employees.

          5.      Under information and belief, the pension plan applicable during KATZ’s

   employment is The National Football League Club Employees’ Pension Plan (as Amended and

   Restated Effective April 1, 2002, including Amendments Adopted through December 2012)

   (hereinafter referred to as the “Pension Plan”). A copy of the Pension Plan is attached hereto as

   Exhibit “A.”

          6.      In 1995, the NFL also established the National Football League Supplemental

   Employee Retirement Plan (“SERP”) to supplement benefits provided under the Pension Plan to

   top-level employees. Plaintiff is not in possession of a copy of the SERP, but the DOLPHINS and

   the NFL certainly are.

          7.      The DOLPHINS are an Employer under the Pension Plan and SERP and the NFL

   oversees and administers the Pension Plan and SERP.

          8.      KATZ was employed by the DOLPHINS and FIN from 2008 to 2016, a period of

   nearly 8 years, and therefore, is entitled to payment of 100% of the pension and supplemental

   benefits, as well as, any other applicable employee benefits that he should have received but did

   not as a result of the misclassification of his employment by the DOLPHINS and FIN.

                                                Page 2 of 17

                                     Mansfield Bronstein & Stone, LLP
                      500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                 Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 3 of 177




                                    JURISDICTION AND VENUE

            9.    This is an action for damages in excess of this Court’s jurisdictional limit.

            10.   Venue is proper in this Circuit pursuant to Fla. Stat. § 47.011 because the

   DOLPHINS principal place of business is located in this Circuit, a substantial part of the events

   or omissions giving rise to the claim occurred in this Circuit, and because FIN and the NFL

   conduct business in this Circuit.

                                             THE PARTIES

            11.   Plaintiff Ronald Katz is a resident of Boca Raton, Florida and is otherwise sui

   juris.

            12.   The DOLPHINS’ principal place of business is located at 347 Don Shula Drive,

   Miami Gardens, FL 33056. The DOLPHINS is a limited partnership that operates a professional

   football franchise in the NFL.

            13.   FIN’s principal place of business is located at 60 Columbus Circle, New York, NY

   10023. Under information and belief, FIN is a holding company for the DOLPHINS, and conducts

   business in the State of Florida.

            14.   The NFL headquarters are located at 345 Park Avenue New York, NY 10154. The

   NFL is a professional football league consisting of and financed by its 32 member teams, one of

   which is the DOLPHINS, and conducts business in the State of Florida.

                                       GENERAL ALLEGATIONS

            15.   KATZ was employed by the DOLPHINS and FINS from 2008 to 2016.

            16.   During his employment, KATZ held the title of Vice President of the DOLPHINS

   and was also an officer of South Florida Football Associates, LLC, which is the General Partner

                                                 Page 3 of 17

                                      Mansfield Bronstein & Stone, LLP
                       500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                  Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 4 of 177




   of the DOLPHINS. He also served as an officer of several other entities affiliated with the

   DOLPHINS such as, Fin Associates LLC and South Florida Stadium LLC.

          17.      At the time that KATZ agreed to work for the DOLPHINS, it was agreed that the

   DOLPHINS would pay KATZ a salary of $600,000 per year in equal monthly payments of

   $50,000.

          18.      While KATZ was employed by the DOLPHINS and completed all services for the

   DOLPHINS, the DOLPHINS chose to pay KATZ partially from the DOLPHINS and partially

   from FIN.

          19.      As an officer and employee of the DOLPHINS and FIN and under the direction

   and supervision of the DOLPHINS, KATZ performed a variety of duties including, but not limited

   to the following:

               •   Signing checks for the DOLPHINS, and other related entities, for the payment of
                   invoices and player salaries;

               •   Analyzing budgets and cash flows, including variance analysis;

               •   Attending quarterly owner and advisor’s meetings as required by the owner of the
                   DOLPHINS;

               •   Reviewing, negotiating and executing contracts for stadium events;

               •   Reviewing settlement reports for stadium events;

               •   Meeting with the Miami-Dade County Budget Committee to extend tax exempt
                   bonds;

               •   Negotiated numerous refinancing transactions for the stadium, including the
                   negotiation of letters of credit for the tax-exempt portion of the debt;

               •   Review and execution of 2010 NFL financing transaction and swap agreements to
                   convert fixed rate debt to floating rate based upon three-month LIBOR;


                                                 Page 4 of 17

                                      Mansfield Bronstein & Stone, LLP
                       500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                  Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 5 of 177




           •   Interviewing potential employees for the DOLPHINS accounting department;

           •   Reviewing construction draws for stadium construction and the LIV Night Club;

           •   Coordinating the preparation of financial statements and tax returns for the
               DOLPHINS and affiliated entities;

           •   Negotiating letters of credit with the bank for the DOLPHINS and the State of
               Florida for the DOLPHINS’ workman’s compensation self-insurance;

           •   Meeting with Miami-Dade County in connection with potential stadium
               transactions;

           •   Meeting and negotiating with potential investors;

           •   Negotiation and execution of the purchase agreement with Wayne Huizenga for
               the last 5% ownership of the DOLPHINS;

           •   Meetings with Cisco regarding the purchase and the installation of “Stadium
               Vision”;

           •   Negotiated settlement with the Internal Revenue Service for the audit of the
               purchase transaction with Wayne Huizenga;

           •   Negotiated with the NFL for the stadium renovation financing pursuant to the G-
               4 program;

           •   Negotiated with stadium lenders for the financing of the stadium renovation;

           •   Assisted the incoming CEO to facilitate his transition into the position;

           •   Reviewed salary cap calculations for effect on team cash flows;

           •   Worked on various workman’s compensation projects; and,

           •   Was an officer for the South Florida Football Foundation as a representative for
               the DOLPHINS;

           •   The coordinating, monitoring and reviewing of financial results for FINS
               Integrated Media Group LLC and the reporting to Jorge Perez cash flows and tax
               analysis.


                                             Page 5 of 17

                                  Mansfield Bronstein & Stone, LLP
                   500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                              Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 6 of 177




          20.    The above services rendered by KATZ were an integral part of the DOLPHINS’

   business that KATZ performed for nearly (8) years. The DOLPHINS/FIN provided KATZ with

   a permanent office in both Florida and New York. The services performed by KATZ were

   assigned, directed, supervised, and controlled by the DOLPHINS.

          21.    As an employee of the DOLPHINS/FIN, KATZ was provided with a company

   credit card, and the DOLPHINS paid for his office, supplies, telephone, cellphone, and computer

   in both Florida and New York as well as all business-related travel. KATZ was required to be

   available to the DOLPHINS at all hours and was provided with two email addresses by the

   DOLPHINS for all business to be transacted through: katzr@dolphins.nfl.com and

   rkatz@dolphins.com. These email addresses were used to provide all services to the

   DOLPHINS/FIN during KATZ’s employment.

          22.    Under information and belief, all other DOLPHIN employees received salaries,

   bonuses, and employees benefits such as pensions, vacation pay, and health insurance, but KATZ

   was only compensated on a monthly basis as an independent contractor and received no other

   employee benefits although he was treated as an employee for all other purposes.

          23.    KATZ was not engaged in an independently established trade, occupation or

   business of the same nature as KATZ was a licensed Certified Public Accountant (CPA) by trade

   and the services provided by KATZ for the DOLPHINS were not services that would have been

   provided by a CPA. Furthermore, KATZ’s ability to take on outside accounting work was

   severely restricted by the demands placed upon him by the DOLPHINS and the services KATZ

   was required to perform, and as a result of his full-time employment with the DOLPHINS, KATZ

   gave up his CPA license while employed with the DOLPHINS/FIN.
                                                Page 6 of 17

                                     Mansfield Bronstein & Stone, LLP
                      500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                 Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 7 of 177




          24.     Further, KATZ was not required to have nor did he have any workers

   compensation insurance or other liability insurance typically required for independent contractors

   further showing that KATZ was an employee of the DOLPHINS/FIN and not an independent

   contractor.

          25.     The Pension Plan was created and maintained for the purpose of enabling eligible

   Employees of the Employers to participate in a pension plan and was intended for the exclusive

   benefit of said Employees and their beneficiaries as a plan that qualifies under section 401(a) of

   the Internal Revenue Code of 1986. See Section 1.2 of Exhibit A.

          26.     Section 2.1(q) of the Pension Plan defines Employee as:

                  Any individual actively employed by an Employer, except that an
                  individual shall not be an employee during any period which he is:
                  (1) Covered by a collective bargaining agreement that does not require him
                      to be included in the Plan; or
                  (2) Employed as a football player; or
                  (3) A lease employee within the meaning of section 414(n) or (o) of the
                      Code, provided that for this purpose, a “leased employee” within the
                      meaning of section 414(n) of the Code means any person who provides
                      services to the Employer but who is not an employee of the Employer if
                      (i) such services are provided pursuant to an agreement between the
                      Employer and any other person, (ii) such person has performed such
                      services for the Employer (or for the Employer and related persons
                      (within the meaning of section 144(a)(3) of the Code)) on a substantially
                      full-time basis for a period of at least one year, and (iii) such services
                      are performed under primary direction or control by the recipient of such
                      services; or
                  (4) Excluded as an Employee by a Club Modification Certificate executed
                      by the Employer; or
                  (5) engaged by an Employer pursuant to an agreement that identifies him
                      as an independent contractor; or
                  (6) not paid directly by the Employer (or by an organization identified in
                      paragraph (1) or (2) of Section 2.1(r) hereof); or
                  (7) engaged by an Employer pursuant to an agreement providing that he is
                      not eligible to participate in the Plan; or
                  (8) not treated by the Employer as an employee for federal income tax or
                      federal employment tax purposes,
                                                Page 7 of 17

                                     Mansfield Bronstein & Stone, LLP
                      500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                 Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 8 of 177




                 provided that notwithstanding the preceding provisions of this Section
                 2.1(q), an individual who is a partner in the partnership constituting the
                 Employer and who performs personal services for the Employer shall be
                 deemed to be an Employee unless the Employer’s Club Modification
                 Certificate provides otherwise.

          27.    Section 2.1(r) of the Pension Plan defines Employer as:

                 A present member club of the League, any successor thereto, any club
                 previously or hereinafter a member of the League, and any other entity that,
                 with the approval of the Committee, adopts the Plan. Solely for purposes of
                 Sections 2.1(c), 2.1(m), 2.1(o), 2.1(v), 2.1(y), 2.1(ee), 2.1(jj), and 14.8
                 hereof, and Articles 5, 6, 13, and 15 hereof, the term “Employer” shall
                 include:
                 (1) all corporations that are members of a controlled group of corporations
                 that includes the Employer and all trades or businesses including the
                 Employer that are under common control (as determined in accordance with
                 section 414(b) and (c) of the Code, and for purposes of the limitation
                 incorporated by Article 15 hereof, as modified by section 415(h) of the
                 Code);
                 (2) (i) members of an affiliated service group (as defined in section 414(m)
                 of the Code) that includes the Employer and (ii) any entity that is required
                 to be aggregated with the Employer pursuant to the Treasury Regulations
                 under section 414(o) of the Code; and
                 (3) except to the extent otherwise provided in regulations prescribed by the
                 Secretary of the Treasury, a leasing organization, with respect to periods of
                 service performed by any of its leased employees (as defined in Section
                 2.1(q)(3) hereof ) for the Employer or a related person (as defined in Section
                 2.1(q)(3) hereof).

          28.    Article 6 of the Pension Plan addresses the payment of the pension when an

   employee’s employment is terminated for any reason other than his Normal Retirement,

   Postponed Retirement, Early Retirement, total and permanent disability or death, and provides

   that the employee shall be entitled to receive a deferred pension benefit to commence at his

   Normal Retirement Date equal to his accrued benefit, multiplied by the applicable percentage

   determined in accordance with the following schedule:



                                                Page 8 of 17

                                     Mansfield Bronstein & Stone, LLP
                      500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                 Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 9 of 177




                        Years of Service                      Percentage Vested

                        Less than 3                                       0%
                        3 but less than 4                                 60%
                        4 but less than 5                                 80%
                        5 or over                                         100%

          29.    The NFL Benefit Committee (the “Committee”) is the administrator of the Pension

   Plan. The Committee consists of not less than three (3) not more than five (5) persons as

   determined by the Commissioner of the NFL from time to time.

          30.    Section 9.2(f) of the Pension Plan provides that the Committee has the following

   powers:

                 The Committee shall have all necessary powers incident to the creation,
                 implementation and operation of the Plan and the Trust, including but not
                 limited to the power, in its discretion:
                 (1) To define and amend the terms of the Plan and Trust, to construe the
                 Plan and Trust, and to reconcile inconsistencies therein.
                 (2) To act in matters related to interpretation of benefits.
                 (3) To determine eligibility for all forms of benefit under the Plan, and to
                 determine the amount of any benefit under the Plan.
                 (4) To supervise the payment of all benefits to former Employees and their
                 Beneficiaries.
                 (5) To adopt from time to time such By-Laws, procedures and forms as the
                 Committee considers appropriate for the transaction of its business.
                 (6) To select the Trustee or Trustees.
                 (7) To select the actuary or actuaries for the Plan.
                 (8) To select outside experts and consultants to provide services for the Plan.
                 (9) To select an investment manager or managers for the Plan.
                 (10) To determine investment and funding policies for the Plan, which shall
                 be communicated to the Trustee and any investment manager or managers.
                 (11) To supervise all recordkeeping procedures for the Plan.
                 (12) To pay all reasonable and necessary expenses of the Plan from the
                 assets of the Trust. Without limiting the generality of the foregoing, the
                 Committee shall have the discretionary authority to make rules and
                 regulations for the administration of the Plan that are not inconsistent with
                 the terms, provisions, conditions and limitations of the Plan; to remedy
                 possible ambiguities or omissions by general rule or particular decision; and
                 to determine all questions arising out of or in connection with the provisions
                 of the Plan or its administration (including questions concerning the
                                               Page 9 of 17

                                    Mansfield Bronstein & Stone, LLP
                     500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 10 of 177




                  eligibility of any Participant or Beneficiary for benefits under the Plan) in
                  any and all cases in which the Committee deems such a determination
                  advisable.

          31.     Based upon the foregoing provisions of the Pension Plan, the DOLPHINS are an

   employer and the NFL oversees the administration of the Pension Plan to all employees of the

   employers, which includes the DOLPHINS.

          32.     The DOLPHINS/FIN misclassified KATZ as an independent contractor when he

   was clearly an employee and treated as an employee.

          33.     The Constitution and Bylaws of the NFL govern the franchise relationship

   between the NFL and its member teams, such as the DOLPHINS.

          34.     The NFL exerts direct control over the member teams and its employees. Indeed,

   pursuant to the Constitution and Bylaws of the NFL, the Commissioner of the league has the

   authority to decide disputes between employees and the member teams and even to fire employees

   of the member teams.

          35.     Further, as the NFL also administers the Pension Plan and SERP it is liable for the

   misclassification of employment by the DOLPHINS/FIN.

          36.     Additionally, the NFL provides many other employee benefits to its employees,

   which includes the employees of its member teams, including, but not limited to, medical, dental

   and vision insurance, FSAs, short-term and long term disability plans, paid vacation, personal and

   sick days, paid holidays, and even gym reimbursement. See a full list of Benefits & Employee

   Rewards at http://www.nfl.com/careers/benefits.




                                                Page 10 of 17

                                     Mansfield Bronstein & Stone, LLP
                      500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                 Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 11 of 177




             37.   KATZ was not afforded any of these employee benefits and rewards but should

   have been entitled to the same if properly classified as an employee by the DOLPHINS/FIN.

             38.   As a result of the conduct set forth above, Plaintiff has been forced to retain the

   undersigned attorneys to prosecute the instant action and is obligated to pay reasonable attorney’s

   fees.

                                         CAUSES OF ACTION

                                     COUNT I
              FOR PENSION BENEFITS UNDER ERISA AGAINST THE DOLPHINS

             39.   Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             40.   This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             41.   The DOLPHINS misclassified Plaintiff as an independent contractor instead of an

   employee thus depriving him of employee pension benefits to which he was entitled.

             42.   As an employee of the DOLPHINS, Plaintiff was eligible to participate in all of the

   employee pension benefit plans sponsored by the DOLPHINS and the NFL.

             43.   KATZ has made a claim to the NFL Committee or is making a claim to the NFL

   Committee for the pension benefits asserted to be owed herein simultaneously with the filing of

   this action. However, the exhaustion requirement is believed to be futile here as the DOLPHINS

   have maintained that Plaintiff was not an employee of the DOLPHINS, and therefore, upon

   information and belief, the DOLPHINS have no intention of paying Plaintiff benefits under the

   employee pension plans. Further, as a result of being misclassified as an independent contractor,


                                                 Page 11 of 17

                                      Mansfield Bronstein & Stone, LLP
                       500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                  Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 12 of 177




   Plaintiff lacks meaningful access to the review procedures under the pension plans and believes

   the remedies under the pension plans to be inadequate.

             44.   Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages in an amount to be

   determined at trial including civil penalties and costs and attorneys’ fees.

                                   COUNT II
             FOR WELFARE BENEFITS UNDER ERISA AGAINT THE DOLPHINS

             45.   Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             46.   This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             47.   The DOLPHINS misclassified Plaintiff as an independent contractor instead of an

   employee thus depriving him of employee pension benefits to which he was entitled.

             48.   As an employee of the DOLPHINS, Plaintiff was eligible to participate in all of the

   employee benefit policies and plans provided by the DOLPHINS and NFL.

             49.   The exhaustion requirement would be futile here as the DOLPHINS have

   maintained that Plaintiff was not an employee of the DOLPHINS, and therefore, upon information

   and belief, the DOLPHINS do not intend to pay Plaintiff for the welfare benefits being south

   herein. Further, as a result of being misclassified as an independent contractor, Plaintiff lacks

   meaningful access to the review procedures under the pension plans and believes the remedies

   under the pension plans to be inadequate.

             50.   Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages in an amount to be

   determined at trial including civil penalties and costs and attorneys’ fees.


                                                 Page 12 of 17

                                      Mansfield Bronstein & Stone, LLP
                       500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                  Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 13 of 177




                                       COUNT III
                   FOR PENSION BENEFITS UNDER ERISA AGAINST THE NFL

             51.     Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             52.    This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             53.    The DOLPHINS misclassified Plaintiff as an independent contractor instead of an

   employee thus depriving him of employee pension benefits to which he was entitled.

             54.    As an employee of the DOLPHINS, Plaintiff was eligible to participate in all of the

   employee pension benefit plans sponsored by the DOLPHINS and the NFL.

             55.    The NFL oversees and administers the Pension Plans on behalf of the DOLPHINS.

             56.    The NFL exerts control over the DOLPHINS and its employees and provides

   revenue to the DOLPHINS used to pay employees, and therefore, was a joint employer of Plaintiff

   and liable for the DOLPHINS improper misclassification of Plaintiff.

             57.    KATZ has made a claim to the NFL Committee for the pension benefits asserted to

   be owed herein. However, the exhaustion requirement is believed to be futile here as the

   DOLPHINS have maintained that Plaintiff was not an employee of the DOLPHINS, and therefore,

   upon information and belief, the DOLPHINS do not intend to pay Plaintiff benefits under the

   employee pension plans and the NFL would side with the DOLPHINS. Further, as a result of being

   misclassified as an independent contractor, Plaintiff lacks meaningful access to the review

   procedures under the pension plans and believes the remedies under the pension plans to be

   inadequate.


                                                  Page 13 of 17

                                       Mansfield Bronstein & Stone, LLP
                        500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                   Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 14 of 177




             58.    Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages against the NFL in an amount

   to be determined at trial including civil penalties and costs and attorneys’ fees.

                                      COUNT IV
                   FOR WELFARE BENEFITS UNDER ERISA AGAINT THE NFL

             59.    Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             60.    This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             61.    The DOLPHINS misclassified Plaintiff as an independent contractor instead of an

   employee thus depriving him of employee pension benefits to which he was entitled.

             62.    As an employee of the DOLPHINS, Plaintiff was eligible to participate in all of the

   employee benefit policies and plans provided by the DOLPHINS and NFL.

             63.    The NFL oversees and administers the Pension Plans on behalf of the DOLPHINS.

             64.    The NFL exerts control over the DOLPHINS and its employees and provides

   revenue to the DOLPHINS used to pay employees, and therefore, was a joint employer of Plaintiff

   and liable for the DOLPHINS improper misclassification of Plaintiff.

             65.    The exhaustion requirement would be futile here as the DOLPHINS have

   maintained that Plaintiff was not an employee of the DOLPHINS, and therefore, upon information

   and belief, the DOLPHINS do not intend to pay Plaintiff the welfare benefits being sought herein

   and the NFL would side with the DOLPHINS. Further, as a result of being misclassified as an

   independent contractor, Plaintiff lacks meaningful access to the review procedures for the claim

   process for welfare benefits, if one even exists.


                                                    Page 14 of 17

                                         Mansfield Bronstein & Stone, LLP
                          500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                     Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 15 of 177




             66.   Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages against the NFL in an amount

   to be determined at trial including civil penalties and costs and attorneys’ fees.

                                      COUNT V
                    FOR PENSION BENEFITS UNDER ERISA AGAINST FIN

             67.   Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             68.   This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             69.   FIN misclassified Plaintiff as an independent contractor instead of an employee

   thus depriving him of employee pension benefits to which he was entitled.

             70.   As an employee of the DOLPHINS and FIN, Plaintiff was eligible to participate in

   all of the employee pension benefit plans sponsored by the DOLPHINS and the NFL.

             71.   KATZ has made a claim to the NFL Committee or is making a claim to the NFL

   Committee for the pension benefits asserted to be owed herein simultaneously with the filing of

   this action. However, the exhaustion requirement is believed be futile here as the DOLPHINS and

   FIN have maintained that Plaintiff was not an employee of the DOLPHINS, and therefore, upon

   information and belief, the DOLPHINS and FIN do not intend to pay Plaintiff benefits under the

   employee pension plans. Further, as a result of being misclassified as an independent contractor,

   Plaintiff lacks meaningful access to the review procedures under the pension plans and believes

   the remedies under the pension plans to be inadequate.

             72.   Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages in an amount to be

   determined at trial including civil penalties and costs and attorneys’ fees.


                                                  Page 15 of 17

                                       Mansfield Bronstein & Stone, LLP
                        500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                   Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 16 of 177




                                    COUNT VI
                    FOR WELFARE BENEFITS UNDER ERISA AGAINT FIN

             73.   Plaintiff repeats and reincorporates Paragraphs 1 through 38 as if fully set forth

   herein.

             74.   This action is brought pursuant to the Employment Retirement Income Security Act

   at 29 U.S.C. § 1132.

             75.   FIN misclassified Plaintiff as an independent contractor instead of an employee

   thus depriving him of employee pension benefits to which he was entitled.

             76.   As an employee of the DOLPHINS and FIN, Plaintiff was eligible to participate in

   all of the employee benefit policies and plans provided by the DOLPHINS and NFL.

             77.   The exhaustion requirement would be futile here as the DOLPHINS and FIN have

   maintained that Plaintiff was not an employee of the DOLPHINS, and therefore, upon information

   and belief, the DOLPHINS do not intend to pay Plaintiff benefits under the employee pension

   plans. Further, as a result of being misclassified as an independent contractor, Plaintiff lacks

   meaningful access to the plan documents, review procedures under the pension plans and believes

   the remedies under the pension plans to be inadequate.

             78.   Pursuant to 29 U.S.C. § 1132, Plaintiff seeks damages in an amount to be

   determined at trial including civil penalties and costs and attorneys’ fees.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, RONALD KATZ, respectfully requests that this Court enter

   judgment against Defendants:

        a. Awarding Plaintiff damages in an amount to be determined at trial for all benefits to

              which he was entitled but did not receive as a result of Defendants misclassification of
                                                  Page 16 of 17

                                       Mansfield Bronstein & Stone, LLP
                        500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                   Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 17 of 177




            Plaintiff as an independent contractor including, but not limited to, pension and welfare

            benefits, and all costs incurred as a result of Plaintiff obtaining benefits on his own;

        b. Declaring the practices complained of herein as unlawful under the ERISA;

        c. Awarding pre-judgment and post-judgment interest as applicable;

        d. Awarding Plaintiff the expenses incurred in this action, including costs and attorneys’

            fees; and

        e. All such other and further relief as this Court deems just and proper.



                                      DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury in this action for all Counts so triable.

   Dated this 31st day of December 2020.

                                                            Respectfully submitted,

                                                              /s/ Gary N. Mansfield, Esq.
                                                            MANSFIELD BRONSTEIN & STONE, LLP
                                                            Counsel for Plaintiff
                                                            500 Broward Boulevard, Suite 1450
                                                            Fort Lauderdale, Florida 33394
                                                            Telephone: (954) 601-5600
                                                            Facsimile: (954) 961-4756
                                                            Gary N. Mansfield
                                                            Florida Bar No. 61913
                                                            Gary@mblawpa.com
                                                            David Stone
                                                            Florida Bar No. 400432
                                                            dstone@davidstonelaw.com
                                                            david@mblawpa.com
                                                            Ariane Wolinsky
                                                            Florida Bar No. 51719
                                                            Ariane@mblawpa.com
                                                            Designated Service Email:
                                                            litigation@mblawpa.com

                                                  Page 17 of 17

                                       Mansfield Bronstein & Stone, LLP
                        500 Broward Boulevard, Suite 1450, Fort Lauderdale, Florida 33394
                                   Phone (954) 601-5600 Fax (954) 961-4756
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 18 of 177




                                                         EXHIBIT A




                           THE NATIONAL FOOTBALL LEAGUE

                            CLUB EMPLOYEES PENSION PLAN

                 (AS AMENDED AND RESTATED EFFECTIVE APRIL 1, 2002,

            INCLUDING AMENDMENTS ADOPTED THROUGH DECEMBER 2012)
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 19 of 177




                        THE NATIONAL FOOTBALL LEAGUE
                         CLUB EMPLOYEES PENSION PLAN
                (AS AMENDED AND RESTATED EFFECTIVE APRIL 1, 2002,
            INCLUDING AMENDMENTS ADOPTED THROUGH DECEMBER 2012)

                                                         Table of Contents

                                                                                                                                    Page

         ARTICLE 1         NAME, PURPOSE, BACKGROUND, AND APPLICATION ............... 1
           1.1    Name. .................................................................................................................. 1
           1.2    Purpose................................................................................................................ 1
           1.3    Background. ........................................................................................................ 1
           1.4    Amendment and Restatement. ............................................................................ 2
           1.5    Application.......................................................................................................... 2
           1.6    Application of Appendix I. ................................................................................. 3
         ARTICLE 2         DEFINITIONS AND CONSTRUCTION ................................................ 4
           2.1    Definitions........................................................................................................... 4
           2.2    Plurals and Genders .......................................................................................... 19
         ARTICLE 3         PARTICIPATION AND BENEFICIARY DESIGNATION ................. 20
           3.1    Participation ...................................................................................................... 20
           3.2    Designation of Beneficiary ............................................................................... 20
         ARTICLE 4         RETIREMENT BENEFITS.................................................................... 22
           4.1    Normal Retirement Benefit ............................................................................... 22
           4.2    Postponed Retirement Benefit .......................................................................... 23
           4.3    Early Retirement Benefit .................................................................................. 24
           4.4    Disability Benefit .............................................................................................. 25
           4.5    Benefit Payment Options .................................................................................. 26
           4.6    Limitations on Methods of Distribution ........................................................... 33
           4.7    Incidental Benefit .............................................................................................. 40
           4.8    Incompetence .................................................................................................... 40
           4.9    Missing Persons ................................................................................................ 40
           4.10   Distribution Before Normal Retirement Age .................................................... 41
           4.11   Direct Rollover.................................................................................................. 42
           4.12   Rollovers for Non-Spouse Beneficiaries .......................................................... 44
           4.13   Funding-Based Limits on Benefits and Benefit Accruals................................. 44
         ARTICLE 5         DEATH BENEFITS ............................................................................... 60
           5.1    No Other Death Benefit .................................................................................... 60
           5.2    Requirements .................................................................................................... 60
           5.3    Lump-Sum Death Benefit ................................................................................. 61
           5.4    Waiver of Spouse's Preretirement Death Benefit.............................................. 62
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 20 of 177




         ARTICLE 6              TERMINATION OF EMPLOYMENT .................................................. 67
            6.1        Deferred Vested Pension................................................................................... 67
            6.2        Early Payment ................................................................................................... 67
            6.3        Payment Method ............................................................................................... 68
            6.4        Termination of Employment Before Vesting ................................................... 68
         ARTICLE 7              APPLICABLE LAW .............................................................................. 69
         ARTICLE 8              CONTRIBUTIONS ................................................................................ 70
            8.1        Necessary Contributions ................................................................................... 70
            8.2        Election to be Treated as Single Employer ....................................................... 70
         ARTICLE 9              ADMINISTRATION .............................................................................. 71
         EFFECTIVE BEFORE DECEMBER 10, 2003
           9.1  Administration .................................................................................................. 71
           9.2  Committee ......................................................................................................... 71
           9.3  Allocation of Responsibility ............................................................................. 74
           9.4  Delegation ......................................................................................................... 74
           9.5  Investment Managers ........................................................................................ 75
           9.6  Postponement of Action.................................................................................... 75
           9.7  Settlement of Claims ......................................................................................... 76
           9.8  Inspection of Records ....................................................................................... 76
           9.9  Discretion .......................................................................................................... 76
           9.10 Reliance on Plan Documents ............................................................................ 76
           9.11 Payment of Expenses ........................................................................................ 76
           9.12 Service in More Than One Capacity................................................................. 77

         EFFECTIVE ON AND AFTER DECEMBER 10, 2003
           9.1  In General.......................................................................................................... 77
           9.2  Committee ......................................................................................................... 78
           9.3  Investment Committee ...................................................................................... 81
           9.4  Supervisory Manager ........................................................................................ 82
           9.5  Allocation of Responsibility ............................................................................. 83
           9.6  Delegation ......................................................................................................... 83
           9.7  Investment Managers ........................................................................................ 84
           9.8  Postponement of Action.................................................................................... 84
           9.9  Settlement of Claims ......................................................................................... 84
           9.10 Inspection of Records ....................................................................................... 85
           9.11 Reliance on Plan Documents ............................................................................ 85
           9.12 Payment of Expenses ........................................................................................ 85
           9.13 Service in More Than One Capacity................................................................. 86
           9.14 Named Fiduciaries ............................................................................................ 86

         ARTICLE 10            AMENDMENT, CURTAILMENT OR TERMINATION OF THE
                              PLAN ........................................................................................................ 87
            10.1       Power of Committee to Amend, Curtail or Terminate ..................................... 87


                                                                        - ii
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 21 of 177




           10.2     Consequences of Termination........................................................................... 87
           10.3     Payments on Termination ................................................................................. 87
           10.4     Allocation.......................................................................................................... 88
           10.5     Responsibility for Distribution and Allocation ................................................. 88
           10.6     Design Decisions .............................................................................................. 89
         ARTICLE 11 MERGER AND RESTATEMENT OF THE MINIMUM PLAN AND
                    THE COACHES PLAN ............................................................................ 90
           11.1     Effect of Merger and Restatement .................................................................... 90
           11.2     Effect of Schedules ........................................................................................... 90
         ARTICLE 12          MULTIPLE EMPLOYER PROVISIONS .............................................. 91
           12.1     Single Plan ........................................................................................................ 91
           12.2     Instructions Applicable to Whole Fund ............................................................ 91
           12.3     Binding Effect of Amendments ........................................................................ 91
           12.4     Withdrawal of Employer................................................................................... 91
           12.5     Withdrawal by One Employer .......................................................................... 92
           12.6     Separate Application of Certain Provisions ...................................................... 92
           12.7     Separate Benefit Formulas ................................................................................ 92
         ARTICLE 13          REEMPLOYMENT ................................................................................ 94
           13.1     Reemployment Before Normal Retirement Age............................................... 94
           13.2     Employment After Normal Retirement Age ..................................................... 94
           13.3     Adjustment of Accruals .................................................................................... 95
           13.4     Distribution Requirements ................................................................................ 95
           13.5     Notification ....................................................................................................... 96
           13.6     Review .............................................................................................................. 96
           13.7     Termination After Reemployment .................................................................... 96
           13.8     Report to Participant ......................................................................................... 97
           13.9     Effect of Lump-Sum Distribution ..................................................................... 97
           13.10    Military Service ................................................................................................ 98
         ARTICLE 14          MISCELLANEOUS ............................................................................. 100
           14.1     Qualified Plan ................................................................................................. 100
           14.2     Exclusive Benefit ............................................................................................ 100
           14.3     Impossibility ................................................................................................... 101
           14.4     Further Acts .................................................................................................... 101
           14.5     Binding on Successors .................................................................................... 102
           14.6     Inalienability of Benefits................................................................................. 102
           14.7     Merger of Plan ................................................................................................ 104
           14.8     Pre-Termination Restrictions .......................................................................... 105
           14.9     No Contractual Effect ..................................................................................... 108
           14.10    Application of Forfeited Benefits ................................................................... 109
           14.11    Headings and Subheadings ............................................................................. 109
           14.12    Illegality. ......................................................................................................... 109
           14.13    Claims for Benefits ......................................................................................... 109
           14.14    Limitation on Actions ..................................................................................... 117


                                                                      - iii
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 22 of 177




           14.15   Booklets and Brochures Subject to Plan Provisions ....................................... 118
           14.16   Liability Limited ............................................................................................. 118
           14.17   Overpayments ................................................................................................. 118
           14.18   PBGC Premiums ............................................................................................. 119
           14.19   Withholding Taxes .......................................................................................... 119
           14.20   Notice of Process ............................................................................................ 119
           14.21   Complete Statement of Plan............................................................................ 119
         ARTICLE 15         LIMITATIONS ON BENEFITS .......................................................... 120
           15.1    Maximum Limitation on Benefit Amount ...................................................... 120
           15.2    Intent of Article 15 .......................................................................................... 127
         ARTICLE 16         TOP-HEAVY REQUIREMENTS ........................................................ 128
           16.1    Determination of Top-Heavy Status ............................................................... 128
           16.2    Definitions....................................................................................................... 129
           16.3    Determination of Present Value of Accrued Benefit ...................................... 131
           16.4    Minimum Benefit Requirements..................................................................... 132
           16.5    Vesting Requirements ..................................................................................... 133
           16.6    Termination of Top-Heavy Status .................................................................. 134
           16.7    Intent of Article 16 .......................................................................................... 135
         ARTICLE 17         PARTICIPATION BY LEAGUE EMPLOYERS ................................ 136
           17.1    Participation Automatic .................................................................................. 136
           17.2    Club Modification Certificates ....................................................................... 136
         EXHIBIT I: ACTUARIAL ASSUMPTIONS
         SCHEDULE I: SPECIAL PROVISIONS RELATING TO COACHES
         SCHEDULE II: SPECIAL PROVISIONS RELATING TO FRONT OFFICE
                    EMPLOYEES
         SCHEDULE III: SPECIAL PROVISIONS RELATING TO CHANGE IN
                    COMPENSATION LIMIT
         SCHEDULE IV: SCHEDULE OF EFFECTIVE DATES




                                                                    - iv
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 23 of 177




                                                  ARTICLE 1

                       NAME, PURPOSE, BACKGROUND, AND APPLICATION

                        1.1 Name. This Plan, as amended and restated as of April 1, 2002,

         including amendments adopted through December 2012, is designated as The National

         Football League Club Employees Pension Plan (hereinafter referred to as the “Plan”).

                        1.2 Purpose. The Plan is created and shall be maintained for the purpose of

         enabling eligible Employees of the Employers (hereinafter defined) to participate in a

         pension plan and is intended for the exclusive benefit of said Employees and their

         beneficiaries as a plan that qualifies under section 401(a) of the Internal Revenue Code of

         1986, as amended.

                        1.3 Background. Prior to April 1, 1989, certain Employees of the

         Employers (“Coaches”) were participants in The National Football League Coaches

         Pension Plan (the “Coaches Plan”). The Coaches Plan was a single multiple-employer

         pension plan that applied uniformly to football coaches employed by all of the member

         clubs of the National Football League.

                        Separately, prior to April 1, 1989, certain Employees of the Employers

         (“Front Office Employees”) were participants in The National Football League Front

         Office Minimum Reciprocal Benefit Plan (the “Minimum Plan”). The Minimum Plan

         contained provisions uniformly applicable to all Front Office Employees and was funded

         by The National Football League Reciprocal Trust; however, the Minimum Plan was a

         single-employer pension plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 24 of 177

                                                     -2-


                        In 1989, the member clubs of the National Football League decided to

         create one plan for all eligible employees (other than football players) of the member

         clubs of the National Football League. Accordingly, the Minimum Plan was merged into

         the Coaches Plan effective April 1, 1989. The Coaches Plan was amended and restated

         as a single multiple-employer pension plan, effective generally as of April 1, 1989, to

         incorporate provisions required by the Tax Reform Act of 1986 and other applicable law,

         and was redesignated as The National Football League Club Employees Pension Plan.

                        1.4 Amendment and Restatement. This document is an amendment and

         restatement, effective April 1, 2002, of the Plan as in effect on March 31, 2002 and

         includes amendments adopted through December 2012.

                        1.5 Application. Except as specified by the Schedules hereto, any

         Employee who has not completed at least one Hour of Service with the Employer after

         March 31, 2002, shall have his benefit (if any) determined solely in accordance with the

         provisions of the Plan in effect as of March 31, 2002 (or, if applicable, either the

         provisions of either the Minimum Plan or the Coaches Plan, whichever applies, as in

         effect as of March 31, 1989). Unless it is inconsistent with the terms of the Plan, any

         action taken or any election, designation, or determination made by the Committee or by

         a Participant or Beneficiary under the Plan as in effect as of March 31, 2002 (or, if

         applicable, under either the Minimum Plan or the Coaches Plan, whichever applies) shall

         be regarded as having been taken or made under the Plan and as in effect hereunder

         unless and until changed in accordance with the terms of the Plan. Notwithstanding any

         other provisions of the Plan, this amendment and restatement of the Plan shall not cause

         (a) any Participant's Accrued Benefit under the Plan as of April 1, 2002, to be less than
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 25 of 177

                                                     -3-


         his Accrued Benefit under the Plan as of March 31, 2002, or (b) any Participant's vested

         percentage under the Plan as of April 1, 2002, to be less than the Participant's vested

         percentage under the Plan as of March 31, 2002. Except as provided in Schedule I or

         Schedule II hereto, or as otherwise provided herein, the right to a benefit under the Plan

         of any person who terminates employment as an Employee for any reason on or after

         April 1, 2002, shall be determined by the terms of the Plan in effect on the date of such

         termination of employment.

                        1.6 Application of Appendix I. Pursuant to Section 12.7 hereof, each

         Employer may freeze benefit accruals or establish a separate benefit formula or other

         terms that apply to its employees. Separate benefit formulas or other terms established

         by an Employer (including resolutions freezing benefit accruals) are included in

         Appendix I for that Employer. The terms of the Plan (other than Appendix I) shall apply

         to the employees of an Employer except to the extent that those terms are modified in

         Appendix I. In the case of any conflict between the terms of Appendix I and the terms of

         the Plan other than Appendix I, the terms of Appendix I shall govern.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 26 of 177

                                                      -4-


                                                  ARTICLE 2

                                  DEFINITIONS AND CONSTRUCTION

                        2.1 Definitions. The following words and phrases used in the Plan shall

         have the following meanings, unless a different meaning is clearly required by the

         context:

                                (a) Accrued Benefit - The monthly pension benefit determined in

         accordance with Section 4.1 (or, if applicable, Section 16.4(a)) hereof, and Schedule I or

         Schedule II hereto, if applicable, as of any particular date, payable solely for the life of

         the Participant beginning as of the Participant's Normal Retirement Date.

                                (b) Act - The Employee Retirement Income Security Act of 1974,

         as it may be amended from time to time, or any successor statute.

                                (c) Active Service - The employment of a Participant, after his

         pension benefit under the Plan has commenced or would have commenced if the

         Participant had not remained in or returned to employment, for each calendar month

         during which the Participant is an Employee who completes forty (40) or more Hours of

         Service (as defined in 29 C.F.R. § 2530.200b-2(a)(1) and (2)) for the Employer.

                                (d) Basic Option - In the case of a Participant who is not married

         on his Benefit Commencement Date, the payment option described in Section 4.5(a)(1)

         hereof. In the case of a Participant who is married on his Benefit Commencement Date,

         the payment option described in Section 4.5(a)(2) hereof.

                                (e) Beneficiary - Any person, estate, or trust entitled to receive any

         payments due under the Plan upon the death of a Participant or former Participant.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 27 of 177

                                                     -5-


                                (f) Benefit Commencement Date - The first day of the first period

         for which an amount (other than a disability benefit that is paid as an annuity pursuant to

         Section 4.4 hereof) is paid under the Plan as an annuity or in any other form.

                                (g) Club Modification Certificate - Each member club may, with

         the written approval of the Committee, adopt or modify a Club Modification Certificate

         that provides for benefits in addition to those provided by the Plan. To the extent a Club

         Modification Certificate provides for any such additional benefits, the applicable

         provisions of the Club Modification Certificate shall prevail over any conflicting

         provisions of the Plan. Unless it is inconsistent with applicable law, any Club

         Modification Certificate adopted or modified by a member club and in effect on March

         31, 2002, shall be regarded as having been adopted or modified under the Plan and in

         effect hereunder unless and until changed. For purposes of this Section 2.1(g), the term

         “Club Modification Certificate” shall include any “Adoption Certificate” as that term was

         used in either the Minimum Plan or the Coaches Plan, and which was adopted and/or

         modified by any Employer with respect to either the Minimum Plan or the Coaches Plan,

         whichever is applicable, and which was in effect on March 31, 1989.

                                (h) Coaches Plan - The National Football League Coaches Pension

         Plan, as amended, as it existed and remained in force from the effective date of its

         adoption by the Employer until March 31, 1989.

                                (i) Code - The Internal Revenue Code of 1986, as amended from

         time to time, or any successor statute.

                                (i-1)   Commissioner - The Commissioner of the National

         Football League.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 28 of 177

                                                    -6-


                                (j) Committee - The NFL Employee Benefit Committee as

         constituted under Article 9 hereof, which shall be the administrator of the Plan for

         purposes of the Act.

                                (k) Compensation - The total compensation paid to an Employee

         by the Employer during any calendar year, as reported on Internal Revenue Service Form

         W-2, plus any elective contributions under any cafeteria plan that is intended to meet the

         requirements of section 125 of the Code, elective deferrals under any salary reduction

         plan that is intended to meet the requirements of sections 401(a) and 401(k) of the Code,

         and any qualified transportation fringe described in section 132(f)(4) of the Code, but not

         including Employer reimbursements for work-related expenses or any deferred

         compensation earned in a previous calendar year; provided that for Plan Years beginning

         after March 31, 1989, and before April 1, 1992, “Compensation” shall include any

         deferred compensation in respect of a previous calendar year and paid to an Employee

         during the calendar year, but only to the extent that such previously deferred

         compensation (i) does not exceed the amount of any compensation deferred by the

         Employee in respect of the current calendar year and (ii) the previously deferred

         compensation is paid to the Employee by the member club with which the Employee

         currently is employed. “Compensation” includes the earned income derived by an

         Employee as a partner in a partnership constituting the Employer. For this purpose,

         “earned income” means net earnings from self-employment (as defined in section

         1402(a) of the Code), but such net earnings shall be determined:
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 29 of 177

                                                    -7-


                                           (1) only with respect to a trade or business in which

                                               personal services of the individual was a material

                                               income-producing factor,


                                           (2) without regard to paragraphs (4) and (5) of section

                                               1402(c) of the Code,


                                           (3) in the case of any individual who is treated as an

                                               employee under section 3121(d)(3)(A), (C), or (D)

                                               of the Code, without regard to section 1402(c)(2) of

                                               the Code,


                                           (4) without regard to items that are not included in

                                               gross income and the deductions properly allocable

                                               to or chargeable against such items,


                                           (5) with regard to the deductions allowed to the

                                               taxpayer by section 404 of the Code, and


                                           (6) for taxable years beginning after December 31,

                                               1989, with regard to the deduction allowed to the

                                               taxpayer by section 164(f) of the Code.

         Differential wage payments paid to an Employee by the Employer on or after January 1,

         2009, with respect to an absence for military service shall not be considered

         “Compensation” in accordance with Section 13.10(c).
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 30 of 177

                                                     -8-


         In no event shall “Compensation” as defined herein exceed $200,000, as such amount is

         adjusted pursuant to section 401(a)(17) of the Code; provided that effective April 1,

         1994, and ending March 31, 2002, “Compensation” as defined herein shall not exceed

         $150,000, as such amount is adjusted pursuant to section 401(a)(17)(B) of the Code. If a

         Participant's Accrued Benefit as of a date on or after April 1, 1994, and before April 1,

         2002, is determined using Compensation in excess of $150,000 (as adjusted pursuant to

         section 401(a)(17)(B) of the Code) for any Plan Year beginning before April 1, 1994, the

         Participant's Accrued Benefit shall be determined as set forth in Schedule III.


         The annual Compensation for each Employee taken into account during a Plan Year

         beginning on or after April 1, 2002, shall not exceed $200,000. For this purpose, annual

         Compensation means Compensation during the calendar year. For purposes of

         determining benefit accruals in a Plan Year beginning on or after April 1, 2002, the

         annual Compensation limit for calendar years beginning before April 1, 2002, shall be

         $200,000. The $200,000 limit on annual Compensation shall be adjusted for cost-of-

         living increases in accordance with section 401(a)(17)(B) of the Code. The cost-of-living

         adjustment in effect for a calendar year shall apply to the annual Compensation for that

         calendar year.


         In determining the Compensation of an Employee for a Plan Year that begins before

         January 1, 1997, the family aggregation rules of section 414(q)(6) of the Code shall

         apply, except that, for this purpose, an Employee’s “family” shall include only the

         Employee’s spouse and any lineal descendants who have not attained age 19 before the

         close of the Plan Year in question.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 31 of 177

                                                    -9-


         For purposes of applying Section 15.1 hereof, effective for limitation years beginning on

         and after January 1, 1997, annual compensation paid or made available during such years

         shall include any elective deferral (as defined in section 402(g)(3) of the Code) and any

         amount that is contributed or deferred by the Employer at the election of the Employee

         and that is not includible in the Employee’s gross income by reason of section 125 or 457

         of the Code.


         Effective for Plan Years and limitation years beginning on and after January 1, 1998,

         annual compensation paid or made available during such years shall include any elective

         amounts that are not included in the Employee’s gross income by reason of section

         132(f)(4) of the Code.


         Effective for Plan Years and limitation years beginning on and after July 1, 2007,

         Compensation for purposes of Sections 15.1, 16.2(b), and 16.2(e) shall mean

         “compensation” as defined in Treasury Regulations section 1.415(c)-2(d)(4) or, for an

         employee within the meaning of Code section 401(c)(1), earned income as described in

         section 401(c)(2) of the Code and Treasury Regulations thereunder; provided that such

         compensation shall not exceed the annual compensation limit described above and shall

         include amounts that would be included in gross income but for the rules described in

         Code sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b).


         For purposes of applying Sections 15.1, 16.2(b), and 16.2(e) hereof, effective for Plan

         Years and limitation years beginning on and after July 1, 2007, compensation shall not

         include compensation described in this Section 2.1(k) paid after the Participant’s

         severance from employment with the Employer other than (i) regular pay for the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 32 of 177

                                                     - 10 -


         performance of services (i.e., compensation for service during regular working hours,

         overtime, shift differential, commissions, bonuses, and other similar payments) and

         amounts paid in lieu of unused accrued leave that are paid no later than the later of 2-1/2

         months following the Participant’s severance from employment or the end of the

         limitation year in which the Participant’s severance from employment occurs and (ii)

         amounts paid while the Participant is absent due to qualified military service (as defined

         in section 414(u)(1) of the Code) that do not exceed the pay the Participant would have

         received if he had continued to perform services.


                                (l) Covered Compensation - Effective April 1, 1994, with respect

         to any Participant, the average (without indexing) of the taxable wage bases in effect for

         each calendar year during the 35-year period ending with the calendar year in which the

         Participant attains (or will attain) social security retirement age (as defined in section

         415(b)(8) of the Code). In determining a Participant's Covered Compensation for any

         Plan Year, it shall be assumed that the Social Security taxable wage base in effect at the

         beginning of the Plan Year shall remain the same for all future years. A Participant's

         Covered Compensation shall be adjusted for each Plan Year.

                                (m) Disability Retirement - Retirement from employment with the

         Employers by a Participant due to total and permanent disability as determined in

         accordance with Section 4.4 hereof.

                                (n) Earliest Retirement Date - The earliest date as of which a

         Participant could elect to receive a benefit under the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 33 of 177

                                                    - 11 -


                               (o) Early Retirement - Retirement from employment with the

         Employers by a Participant before his Normal Retirement Date and after his fifty-fifth

         (55th) birthday and his completion of at least five (5) Years of Credited Service.

                               (p) Early Retirement Date - The first day of any month prior to the

         Normal Retirement Date of a Participant and coincident with or following his Early

         Retirement.

                               (q) Employee - Any individual actively employed by an Employer,

         except that an individual shall not be an Employee during any period in which he is:

                               (1) covered by a collective bargaining agreement that does not

                        require him to be included in the Plan; or

                               (2) employed as a football player; or

                               (3) a leased employee within the meaning of section 414(n) or (o)

                        of the Code, provided that for this purpose, a “leased employee” within the

                        meaning of section 414(n) of the Code means any person who provides

                        services to the Employer but who is not an employee of the Employer if (i)

                        such services are provided pursuant to an agreement between the

                        Employer and any other person, (ii) such person has performed such

                        services for the Employer (or for the Employer and related persons (within

                        the meaning of section 144(a)(3) of the Code)) on a substantially full-time

                        basis for a period of at least one year, and (iii) such services are performed

                        under primary direction or control by the recipient of such services; or

                               (4) excluded as an Employee by a Club Modification Certificate

                        executed by the Employer; or
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 34 of 177

                                                     - 12 -


                                (5) engaged by an Employer pursuant to an agreement that

                        identifies him as an independent contractor; or

                                (6) not paid directly by the Employer (or by an organization

                        identified in paragraph (1) or (2) of Section 2.1(r) hereof); or

                                (7) engaged by an Employer pursuant to an agreement providing

                        that he is not eligible to participate in the Plan; or

                                (8) not treated by the Employer as an employee for federal income

                        tax or federal employment tax purposes,

         provided that notwithstanding the preceding provisions of this Section 2.1(q), an

         individual who is a partner in the partnership constituting the Employer and who

         performs personal services for the Employer shall be deemed to be an Employee unless

         the Employer’s Club Modification Certificate provides otherwise.

                                (r) Employer - A present member club of the League, any

         successor thereto, any club previously or hereinafter a member of the League, and any

         other entity that, with the approval of the Committee, adopts the Plan. Solely for

         purposes of Sections 2.1(c), 2.1(m), 2.1(o), 2.1(v), 2.1(y), 2.1(ee), 2.1(jj), and 14.8

         hereof, and Articles 5, 6, 13, and 15 hereof, the term “Employer” shall include:

                                (1) all corporations that are members of a controlled group of

                        corporations that includes the Employer and all trades or businesses

                        including the Employer that are under common control (as determined in

                        accordance with section 414(b) and (c) of the Code, and for purposes of

                        the limitation incorporated by Article 15 hereof, as modified by section

                        415(h) of the Code);
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 35 of 177

                                                     - 13 -


                                (2) (i) members of an affiliated service group (as defined in section

                        414(m) of the Code) that includes the Employer and (ii) any entity that is

                        required to be aggregated with the Employer pursuant to the Treasury

                        Regulations under section 414(o) of the Code; and

                                (3) except to the extent otherwise provided in regulations

                        prescribed by the Secretary of the Treasury, a leasing organization, with

                        respect to periods of service performed by any of its leased employees (as

                        defined in Section 2.1(q)(3) hereof ) for the Employer or a related person

                        (as defined in Section 2.1(q)(3) hereof).

                                (s) Equivalent Actuarial Value or Actuarial Equivalent - The

         actuarially equivalent value of any benefits on a specified date, computed on the basis of

         the actuarial assumptions as set forth in Exhibit I hereto.

                                (t) Final Average Compensation - A Participant's average

         Compensation received for the five (5) consecutive calendar years during the Participant's

         Years of Credited Service that produce the highest average; provided that if the

         Participant had less than five (5) consecutive calendar years in which he received

         compensation from the Employer, the average Compensation received from the

         Employer for the Participant's total Years of Credited Service (not in excess of five (5)).

                                (u) Fund or Trust Fund - All money and property paid to the

         Trustee pursuant to the Plan, adjusted to reflect distributions, expenses, and investment

         experience.

                                (v) Hour of Service -
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 36 of 177

                                                 - 14 -


                            (1) Any hour for which an Employee is directly or indirectly paid

                     or entitled to payment by his Employer for the performance of duties or on

                     account of a period of time during which no duties are performed (up to a

                     maximum of five hundred one (501) hours in any continuous period in

                     which no duties are performed) due to vacation, holiday, illness,

                     incapacity (including disability), layoff, jury duty, military duty or leave

                     of absence. An Hour of Service also shall include any hour for which

                     back pay, irrespective of mitigation of damages, has been awarded or

                     agreed to by the Employee and his Employer. However, no hours shall be

                     credited for back pay if such hours were previously credited for the

                     performance or nonperformance of duties. Hours of Service shall not be

                     credited for any payment made or due under a plan maintained solely for

                     the purpose of complying with applicable worker's compensation or

                     disability insurance laws or for any payment that solely reimburses an

                     Employee for medical or medically related expenses incurred by the

                     Employee. Hours of Service shall be credited to the Plan Year or other

                     relevant period during which the services were performed or the non-

                     working time occurred, regardless of the time when compensation therefor

                     may be paid. In computing and crediting Hours of Service for an

                     employee under this Section, the rules set forth in 29 C.F.R. §§2530.200b-

                     2(a), (b), and (c) shall apply, said sections being incorporated herein by

                     reference.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 37 of 177

                                                  - 15 -


                             (2) Solely for purposes of determining whether an Employee has

                     incurred a Break in Service for purposes of Section 13.9 hereof, an

                     Employee who is absent from work for any period:

                                     (i)     by reason of the pregnancy of the Employee,

                                     (ii)    by reason of the birth of a child of the Employee,

                                     (iii)   by reason of the placement of a child with the

                             Employee in connection with the adoption of such child by such

                             Employee, or

                                     (iv)    for purposes of caring for such child for a period

                             beginning immediately following such birth or placement,

                     also shall be credited with the number of Hours of Service that the

                     Employee otherwise normally would receive but for the absence or, if the

                     Committee cannot determine such Hours of Service, eight (8) Hours of

                     Service for each working day of absence. The total Hours of Service

                     credited under the preceding sentence shall not exceed five hundred one

                     (501) Hours of Service. The Hours of Service shall be credited to the Plan

                     Year in which the absence begins, if the crediting would prevent the

                     Employee from incurring a Break in Service (as defined in Section 13.9

                     hereof) in that Plan Year, or, in all other cases, to the succeeding Plan

                     Year. Hours of Service shall not be credited pursuant to this Paragraph (2)

                     unless the Employee furnishes to the Committee, at such time and in such

                     manner as the Committee may reasonably determine, information

                     sufficient to establish that the absence is for one of the reasons set forth in
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 38 of 177

                                                    - 16 -


                        clauses (i) through (iv), above, and the number of days for which there

                        was such an absence, except that credit shall not be withheld if the

                        Committee otherwise has access to the relevant information.


                                (v-1)   Investment Committee - The NFL Investment Committee

         as constituted under Article 9 hereof.

                                (w) League - The National Football League, an unincorporated

         association of professional football clubs, as now, previously, or hereafter duly

         constituted; the American Football League prior to February 1, 1970; NFL Enterprises

         L.P.; NFL Productions LLC (formerly NFL Films, Inc.); NFL Properties LLC; NFL

         Management Council; any NFL Scouting Organization; and any other entity approved by

         the Committee.

                                (x) Minimum Plan - The National Football League Front Office

         Minimum Reciprocal Benefit Plan, as amended, as it existed and remained in force from

         the effective date of its adoption by the Employer until March 31, 1989.

                                (y) Normal Retirement - Retirement by a Participant from

         employment as an Employee of the Employers on his Normal Retirement Date.

                                (z) Normal Retirement Age - Age sixty-five (65).

                                (aa) Normal Retirement Date - The first day of the month

         coincident with or next following the date the Participant attained (or, if not living, would

         have attained) his Normal Retirement Age.

                                (bb) Participant - An Employee or former Employee who

         becomes a Participant in the Plan as provided in Section 3.1 hereof.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 39 of 177

                                                      - 17 -


                                  (cc) Plan - The National Football League Club Employees

         Pension Plan as amended and restated by this instrument and as it may subsequently be

         amended from time to time.

                                  (dd) Plan Year - The twelve (12) month period beginning on April

         1st of each year and ending on March 31st of the following year, both of the dates

         included therein.

                                  (ee) Postponed Retirement - Retirement by a Participant from

         employment with the Employers after his Normal Retirement Date.

                                  (ff) Qualified Domestic Relations Order - A qualified domestic

         relations order as defined in section 414(p) of the Code.

                                  (ff-1) Supervisory Manager - A Plan fiduciary identified by the

         Employers as a fiduciary pursuant to action of the Investment Committee in accordance

         with Article 9 hereof.

                                  (gg) Trust or Trust Agreement - The National Football League

         Reciprocal Trust, as amended from time to time.

                                  (hh) Trustee - The Mercantile-Safe Deposit and Trust Company, a

         Maryland corporation, or any successor hereafter chosen to serve as the trustee of the

         Trust.

                                  (ii) Year of Credited Service - Subject to the provisions of Section

         13.9 hereof, a Year of Credited Service shall be:

                                  (1) A Plan Year in which an Employee completes one thousand

                        (1000) Hours of Service as an Employee.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 40 of 177

                                                     - 18 -


                                (2) A Plan Year that the Family and Medical Leave Act of 1993

                        requires to be treated as a Year of Credited Service.

                        Except as otherwise provided in Section 4.1(b)(1)(B)(ii)(I) hereof, no Year

         of Credited Service shall be credited with respect to any Plan Year commencing before

         April 1, 1989, and not more than one (1) Year of Credited Service shall be credited with

         respect to any Plan Year. By way of further explanation and not limitation, it is

         specifically recognized that no Year of Credited Service shall be credited with respect to

         service with any employer, including the League, other than the Employer or for service

         with the Employer in a capacity other than that of an Employee.

                        No Year of Credited Service shall be credited for any purpose (including

         with respect to another plan that references this definition) for any period with respect to

         an Employee of an Employer if, during that period, the benefit formula is frozen pursuant

         to an instrument adopted by the Employer pursuant to Section 12.7, except that a Year of

         Credited Service shall be credited pursuant to this definition during such period for the

         following purposes:

                                        (A) vesting under this Plan;

                                        (B) eligibility for an early retirement benefit under this

                                Plan;

                                        (C) eligibility for an early payment under Section 6.2;

                                        (D) the calculation under Section 12.7(c) with respect to

                                employment with an Employer other than the Employer that froze

                                the benefit formula (including, for example, to determine eligibility
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 41 of 177

                                                    - 19 -


                                to participate and the amount of benefits which the Participant is

                                assumed to have accrued with respect to another Employer);

                                       (E) qualifying for the NFL Medigap supplement; and

                                       (F) qualifying for the League’s post-retirement medical

                                benefit.

                                (jj) Year of Service - A Year of Service shall be:

                                (1) Any Year of Credited Service; and

                                (2) Any Plan Year in which an employee completes one thousand

                        (1000) Hours of Service for the Employer in any capacity; and

                                (3) Any Plan Year in which an Employee completes one thousand

                        (1000) Hours of Service for the League;

                provided that not more than one (1) Year of Service shall be credited with respect

                to any Plan Year.

                        2.2 Plurals and Genders. For purposes of the Plan, the masculine gender

         shall include the feminine and neuter genders, and the singular, the plural, and vice versa,

         unless the context clearly indicates otherwise.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 42 of 177

                                                     - 20 -



                                                  ARTICLE 3

                         PARTICIPATION AND BENEFICIARY DESIGNATION

                        3.1 Participation. Effective July 24, 1995, every Employee automatically

         shall become a Participant in the Plan on the first day of the calendar quarter following

         the completion of 500 Hours of Service in a computation period (even if that day occurs

         before the end of the computation period). For purposes of this Section, the initial

         computation period shall be the 12-month period beginning on the date the Employee

         completes his first Hour of Service; subsequent computation periods shall be the Plan

         Year (beginning with the Plan Year that includes the first anniversary of the

         commencement of the initial computation period); and an Employee’s Hours of Service

         shall include Hours of Service with all Employers and the League.

                        3.2 Designation of Beneficiary. Subject to Section 4.5(a)(3) hereof, and in

         the manner and form specified by the Committee, a Participant may designate or change

         the designation of the primary or contingent Beneficiary or Beneficiaries to receive

         benefits, if any, payable under the Plan upon the death of the Participant. If a Participant

         fails to designate a Beneficiary, or if such Beneficiary is not living on the date of the

         Participant's death, the Participant's designated Beneficiary shall be the person or persons

         in the first of the following classes then living: (1) spouse, (2) children, (3) parents, and

         (4) estate of the Participant. Neither an Employer nor the Trust shall be named a

         Beneficiary.

                        If a Participant designates the Participant's spouse as a Beneficiary, and

         the Participant and the Participant's spouse subsequently are divorced, the Participant's

         prior designation of the Participant's spouse as a Beneficiary automatically shall be void
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 43 of 177

                                                   - 21 -


         except to the extent provided in a Qualified Domestic Relations Order; provided that,

         except as provided in a Qualified Domestic Relations Order, a Participant’s spouse on the

         Participant’s Benefit Commencement Date shall continue to be treated as the

         Participant’s spouse notwithstanding any divorce after such Benefit Commencement

         Date.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 44 of 177

                                                    - 22 -


                                                  ARTICLE 4

                                        RETIREMENT BENEFITS

                        4.1 Normal Retirement Benefit. Each Participant who retires upon

         attaining his Normal Retirement Age shall be entitled to receive, under the Plan, a

         monthly pension, commencing at his Normal Retirement Date, and payable in accordance

         with Section 4.5(a)(1) hereof, in an amount equal to the sum of:

                               (a) The Participant's accrued benefit, if any, as of March 31, 1989,

         under either the Minimum Plan or the Coaches Plan, whichever is applicable; and

                               (b) One-twelfth (1/12th) of the greater of:

                               (1) The sum of

                                       (A) three and one-half percent (3.5%) of the Participant's

                               Final Average Compensation, multiplied by the lesser of (i) the

                               Participant's aggregate Years of Credited Service with the

                               Employers completed after March 31, 1989, or (ii) fifteen (15); and

                                       (B) one-half of one percent (0.5%) of the Participant's Final

                               Average Compensation in excess of Covered Compensation,

                               multiplied by the lesser of (i) the Participant's aggregate Years of

                               Credited Service with the Employers completed after March 31,

                               1989, or (ii) the lesser of (I) thirty-five (35) minus the Participant's

                               Years of Credited Service completed prior to April 1, 1989, or (II)

                               fifteen (15); or

                               (2) Five percent (5%) of the Participant's Compensation (excluding

                        Compensation in excess of $30,000) for the calendar year ending within
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 45 of 177

                                                    - 23 -


                        each of the Participant's Years of Credited Service beginning after

                        March 31, 1989.

                        Notwithstanding the foregoing, the additional benefit earned by a

         Participant in any Plan Year shall not cause the Participant's Accrued Benefit at that time

         to exceed one-twelfth (1/12th) of seventy-five percent (75%) of the Participant's Final

         Average Compensation determined as of the end of such Plan Year.

                        If a Participant is employed by more than one Employer during his Years

         of Credited Service, and if the Participant's Final Average Compensation as of the end of

         his Years of Credited Service with an Employer is less than his Final Average

         Compensation as of the end of his Years of Credited Service with his immediately

         preceding Employer, the amount determined under Subsection (b), above, shall be the

         sum of (i) the amount determined under Subsection (b) for his Years of Credited Service

         with the immediately preceding Employer and (ii) the amount determined under

         Subsection (b) for his Years of Credited Service with his subsequent Employer. The

         procedure described in the preceding sentence also shall be applied with respect to every

         subsequent period of employment with an Employer in which the Participant's Final

         Average Compensation as determined with respect to his Years of Credited Service with

         such Employer is less than his Final Average Compensation as of the end of his Years of

         Credited Service with his immediately preceding Employer.

                        4.2 Postponed Retirement Benefit. Except as otherwise provided in

         Section 4.6 hereof, if a Participant continues in Active Service beyond his Normal

         Retirement Date, he shall receive a pension commencing as of the first day of the month

         coincident with or next following his termination of Active Service in an amount
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 46 of 177

                                                      - 24 -


         determined in accordance with the provisions of Section 4.1 hereof on the basis of his

         Years of Credited Service and Compensation earned both before and after his Normal

         Retirement Date and payable in accordance with the provisions of Section 4.5 hereof,

         provided that the amount of the Participant's benefit shall not be less than the

         Participant’s Accrued Benefit as of his Normal Retirement Date, actuarially adjusted to

         reflect the fact that it commences after the Participant's Normal Retirement Date, and

         provided further that the Participant’s Accrued Benefit shall be actuarially increased to

         the extent required by Section 4.6(c) hereof. Any deferral of benefits pursuant to this

         Section 4.2 shall be administered in accordance with the applicable provisions of Article

         13 hereof.

                        4.3 Early Retirement Benefit. If a Participant retires during the period

         within which he is eligible for Early Retirement, he shall be entitled to receive his

         Accrued Benefit beginning as of his Normal Retirement Date and payable in accordance

         with the provisions of Section 4.5 hereof.

                        Alternatively, a Participant who retires during the period in which he is

         eligible for Early Retirement may receive an Early Retirement benefit (payable in

         accordance with the provisions of Section 4.5 hereof) that shall commence on the first

         day of any month coincident with or following his Early Retirement Date and before his

         Normal Retirement Date (as elected by the Participant, by written notice to the

         Committee, in accordance with Sections 4.5(a)(3) and 4.11 hereof and in accordance with

         any rules adopted by the Committee), equal to his Accrued Benefit multiplied by the

         applicable percentage appearing in the Table set forth at the end of this Article 4.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 47 of 177

                                                      - 25 -


                        4.4 Disability Benefit. An Employee (or a Participant with a vested

         interest in his Accrued Benefit), who prior to his Normal Retirement Date is determined

         by the Committee upon written application to be totally and permanently disabled, shall

         be entitled to receive, at the Employee's or Participant's election, either (i) a monthly

         benefit in an amount that is equal to the benefit determined in accordance with Section

         4.1 hereof and payable in accordance with the provisions of Section 4.5 hereof, and that

         is not reduced to reflect the commencement of benefits prior to the Participant's Normal

         Retirement Date, or (ii) a lump sum that is the Actuarial Equivalent of the benefit that the

         Participant would have received if the Participant had terminated his employment with

         the Employers on the earlier of his actual date of separation from service or the date of

         disability, and who retired with his monthly pension payable in accordance with the

         provisions of Section 4.5 hereof and scheduled to commence on his Normal Retirement

         Date; provided that the Benefit Commencement Date shall be determined in accordance

         with Sections 4.5(a)(3) and 4.10 hereof. The monthly benefit pursuant to clause (i),

         above, shall be retroactive to the date of disability and shall be payable only for the

         Participant's life; provided that the benefit shall be payable only until the cessation of the

         disability and only for the period of time that the Participant either (x) is eligible for and

         receives disability benefits under the Social Security Act or (y) would be eligible to

         receive disability benefits under the Social Security Act but for the service requirements

         prescribed by the Social Security Act. Notwithstanding the foregoing, upon reaching his

         Normal Retirement Date, a Participant who is receiving a monthly benefit pursuant to

         clause (i), above, shall cease to receive such monthly benefit and shall begin to receive a

         monthly pension pursuant to the provisions of Sections 4.1 and 4.5 hereof.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 48 of 177

                                                    - 26 -


                        4.5 Benefit Payment Options.

                               (a) The Basic Option for payment of a benefit to a Participant who

         takes Normal Retirement, Early Retirement, or Postponed Retirement, or who terminates

         employment with a vested right to a benefit pursuant to Article 6 hereof shall be as

         follows:

                               (1) Unmarried Participant. Subject to Paragraph (3), below, if a

                        Participant is unmarried on the Participant’s Benefit Commencement

                        Date, his monthly benefit, as computed in accordance with Section 4.1,

                        4.2, 4.3, 6.1, or 6.2 hereof, shall be paid during his lifetime and, upon his

                        death, all payments shall cease.

                               (2) Married Participant. Subject to Paragraph (3), below, if the

                        Participant is married on his Benefit Commencement Date, a joint and

                        survivor annuity of Equivalent Actuarial Value to the monthly benefit

                        described by Paragraph (1), above, shall be payable with a reduced

                        monthly benefit payable to and during the lifetime of the retired

                        Participant and, after the retired Participant's death, one-half (1/2) of such

                        reduced monthly benefit shall be payable to and during the lifetime of the

                        spouse to whom the Participant was married on his Benefit

                        Commencement Date.

                               (3) Election procedure. At any time during the election period of

                        ninety (90) days ending on the Participant's Benefit Commencement Date,

                        a Participant may elect to receive a benefit payable in accordance with one

                        of the options set forth in Section 4.5(b) hereof in lieu of the Basic Option
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 49 of 177

                                                   - 27 -


                     or may revoke any such election. The elections or revocations described in

                     the preceding sentence shall be subject to the following terms and

                     conditions, and shall be valid only if made after the Participant has

                     received the general written explanation described in Section 4.5(a)(4)

                     hereof:

                                      (A)     Any election or revocation shall be made not more

                               than ninety (90) days prior to the Participant's Benefit

                               Commencement Date by giving written notice on the form

                               provided by the Committee.

                                      (B)     If the Participant is married on his Benefit

                               Commencement Date and the Equivalent Actuarial Value of the

                               Participant’s Accrued Benefit exceeds $5,000, the election of any

                               optional form of benefit by the Participant shall be ineffective

                               unless the Participant's spouse consents in writing to such election.

                               The spouse's consent must acknowledge the effect of such election

                               and must be witnessed by a notary public. The consent must also

                               acknowledge the Beneficiary, including any class of Beneficiaries

                               or contingent Beneficiaries (unless the spouse has executed a

                               general written consent to the Participant's future designation of a

                               Beneficiary or Beneficiaries without further spousal consent). If

                               the spouse has executed a general written consent, such consent

                               also must acknowledge (i) the effect of the general written consent

                               and (ii) the spouse's option to elect a more limited form of consent.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 50 of 177

                                               - 28 -


                           Notwithstanding the preceding provisions of this Subparagraph

                           (B), the Participant may elect, during the election period, without

                           obtaining spousal consent, to receive an optional benefit that is in

                           the form of a qualified joint and survivor annuity as defined in

                           section 417(b) of the Code. If the Participant elects to receive his

                           benefit in a form other than a qualified joint and survivor annuity

                           as defined in section 417(b) of the Code with a Benefit

                           Commencement Date preceding his Normal Retirement Date, and

                           the Equivalent Actuarial Value of the Participant’s Accrued

                           Benefit exceeds $5,000, the election shall not be effective unless

                           the Participant’s spouse consents to the Benefit Commencement

                           Date elected by the Participant.

                                  (C)     Subparagraph (B), above, shall not apply if it is

                           established to the satisfaction of the Committee that the consent

                           required therein cannot be obtained because there is no spouse,

                           because the spouse cannot be located, or because of any other

                           circumstances described in regulations issued under section 417 of

                           the Code.

                                  (D)     Any consent by a spouse pursuant to Subparagraph

                           (B) shall be effective only with respect to such spouse and only

                           with respect to the Beneficiary, class of Beneficiaries, and

                           contingent Beneficiaries designated therein, unless the spouse has

                           executed a general written consent to the Participant's future
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 51 of 177

                                                - 29 -


                            designation of a Beneficiary or Beneficiaries without further

                            spousal consent. Similarly, any establishment that the consent of a

                            spouse cannot be obtained for the reasons described in

                            Subparagraph (C), above, shall be effective only with respect to

                            that spouse.

                                   (E)     The revocation of a Participant's election to waive

                            the Basic Option may be made by the Participant without the

                            consent of the Participant's spouse. The Participant's spouse may

                            not revoke any consent given pursuant to Subparagraph (B), above.

                                   (F)     For purposes of this Section 4.5, a Participant's

                            former spouse shall not be treated as his spouse or surviving

                            spouse except to the extent provided in a Qualified Domestic

                            Relations Order.

                                   (G)     The election of any option permitted under this

                            Section 4.5 shall be null and void if either the Participant or his

                            Beneficiary dies before the Participant’s Benefit Commencement

                            Date, except that the election of a life benefit with payments

                            guaranteed shall not become ineffective merely because the

                            Beneficiary dies before the Benefit Commencement Date.

                                   (H)     A Participant may not revoke an election on or after

                            the Participant’s Benefit Commencement Date.

                            (4) Notice Requirements. At least thirty (30) days (but not more

                     than ninety (90) days) before the Participant’s Benefit Commencement
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 52 of 177

                                                   - 30 -


                     Date, the Committee shall provide such Participant with a written

                     explanation that includes the following:

                                    (A)     the terms and conditions of the Basic Option

                            described in this Section 4.5(a);

                                    (B)     the Participant's right to make, and the financial

                            effect of making, an election to waive the Basic Option described-

                            in this Section 4.5(a);

                                    (C)     a general description of the eligibility conditions,

                            the relative values (as compared with the normal form of benefit),

                            and other material features of the optional forms of benefit;

                                    (D)     the rights of the Participant's spouse, if any, with

                            respect to such election; and

                                    (E)     the right of a Participant to revoke and the effect of

                            revoking a prior election to waive the Basic Option described in

                            this Section 4.5(a);

                     provided that the Committee may provide such written explanation less

                     than thirty (30) days before the Participant’s Benefit Commencement Date

                     if the Participant elects to waive the thirty (30) day notice requirement

                     (and the Participant’s spouse’s consents to such waiver if the Participant is

                     married on his Benefit Commencement Date) and if the distribution begins

                     more than seven (7) days after such written explanation is provided to the

                     Participant.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 53 of 177

                                                    - 31 -


                                (b) In lieu of receiving the monthly benefit provided in Section

         4.5(a) hereof and subject to Section 4.5(a)(3) hereof, a Participant may elect to receive

         his benefit in accordance with any other option permitted by the Plan that is of Equivalent

         Actuarial Value to the benefit to which he is entitled. Such options are as follows:

                                (1) A reduced monthly benefit payable to and during the lifetime

                        of the retired Participant with the provision that after his death, a pension

                        of one hundred percent (100%), sixty-six and two-thirds percent (66-

                        2/3%), or fifty percent (50%) of his reduced benefit shall then be paid to

                        and during the lifetime of his designated Beneficiary.

                                (2) A reduced monthly benefit paid during the lifetime of the

                        retired Participant with a minimum of one hundred twenty (120) monthly

                        payments to be paid to him and/or his designated Beneficiary.

                                (3) Effective April 1, 1990, a lump-sum payment, provided that (i)

                        the Participant is eligible for Early Retirement, Disability Retirement, or

                        Normal Retirement before the Participant’s Benefit Commencement Date

                        and (ii) if the Participant has not attained Normal Retirement Age, the

                        Participant has not been employed professionally in football for at least six

                        (6) months before his Benefit Commencement Date. Notwithstanding the

                        foregoing, a Participant may elect a lump-sum distribution of the

                        Equivalent Actuarial Value of his Accrued Benefit (determined without

                        regard to any Years of Credited Service completed as a Coach) if a lump-

                        sum distribution in excess of $3,500 customarily was permitted by the

                        Participant's Employer before April 1, 1990 under the Minimum Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 54 of 177

                                                    - 32 -


                                (4) Effective August 1, 2004, a reduced monthly benefit payable

                        during the lifetime of the Participant, with the provision that after the

                        Participant’s death, a lump-sum payment shall be made to the Participant’s

                        Beneficiary, which payment shall be equal to the excess (if any) of (i) an

                        amount equal to the Equivalent Actuarial Value of the Participant’s

                        Accrued Benefit as of the Participant’s Benefit Commencement Date over

                        (ii) the sum of the monthly benefit payments made to or in respect of the

                        Participant pursuant to this paragraph; provided that the actuarial

                        assumptions used to calculate both the reduced monthly benefit and the

                        amount in clause (i) shall be those that apply to lump-sum distributions in

                        accordance with Exhibit I hereto.

                                (5) Effective with respect to Benefit Commencement Dates

                        occurring in Plan Years beginning on or after April 1, 2008, a reduced

                        monthly benefit payable to and during the lifetime of the retired

                        Participant with the provision that after his death, a pension of seventy-

                        five percent (75%) of his reduced benefit shall then be paid to and during

                        the lifetime of (i) the Participant’s spouse to whom the Participant was

                        married on his Benefit Commencement Date or (ii) another individual

                        Beneficiary designated by the Participant. This is intended to be the

                        “qualified optional survivor annuity” within the meaning of section 417(g)

                        of the Code.

                        Notwithstanding anything herein to the contrary, unless the option is a

         qualified joint and survivor annuity, as defined in section 417(b) of the Code, the present
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 55 of 177

                                                      - 33 -


         value of the payments to be made to the Participant under any option must exceed fifty

         percent (50%) of the present value of the total payments to be made to the Participant and

         his Beneficiaries under that option, determined in accordance with the actuarial

         assumptions specified in Exhibit I hereto.

                                (c) Notwithstanding any other provision of the Plan, if a

         Participant retires from, or otherwise terminates employment with, the Employer with a

         nonforfeitable right to a benefit under the Plan, and the immediate lump-sum payment

         that is the Actuarial Equivalent of such benefit does not exceed $5,000 ($1,000 for

         distributions on or after March 28, 2005), such benefit shall be paid in a lump sum to the

         Participant as soon as administratively practicable following such retirement or

         termination. For the purpose of the preceding sentence, the interest rate used to

         determine the amount of the lump-sum payment shall be the interest rate specified by

         Exhibit I hereof.

                        4.6 Limitations on Methods of Distribution.

                                (a) Notwithstanding any other provision of the Plan, no benefit

         shall be distributed under the Plan pursuant to any schedule unless the amount, timing,

         and recipient of each distribution under the schedule satisfy section 401(a)(9) of the Code

         and the regulations thereunder, including the incidental benefit requirement imposed by

         section 401(a)(9)(G) of the Code.

                                (b) Except to the extent earlier commencement is required under

         another provision of the Plan, the Participant’s Benefit Commencement Date shall occur

         not later than April 1 of the calendar year following the later of (1) the calendar year in

         which he attains age seventy and one-half (70-1/2) or (2) the calendar year in which he
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 56 of 177

                                                    - 34 -


         retires. Clause (2) of the preceding sentence shall not apply to a Participant who is a five

         percent (5%) owner (as defined in section 416(i)(1)(B) of the Code) with respect to the

         Plan Year ending with or within a calendar year in which he reaches age seventy and one-

         half (70-1/2). In addition, a Participant who became a Participant before April 1, 2002,

         and attains age seventy and one-half (70-1/2) before April 1, 2002, may irrevocably elect,

         at the time and in the manner prescribed by the Committee, to disregard such clause (2).

         Participants who were receiving benefit distributions as of March 31, 1997, that were

         required by this Section 4.6 as in effect on that date may, based on such clause (2),

         irrevocably elect, at the time and manner prescribed by the Committee, to stop such

         distributions.

                                (c) If the Participant’s Benefit Commencement Date occurs after

         the calendar year in which the Participant attains age seventy and one-half (70-1/2), the

         Participant’s Accrued Benefit shall be actuarially increased to take into account the

         period after age seventy and one-half (70-1/2) in which the Participant did not receive

         benefits under the Plan.

                                (d) With respect to distributions under the Plan made on or after

         October 1, 2001, and before January 1, 2003, the Plan shall apply the minimum

         distribution requirements of section 401(a)(9) of the Code in accordance with the

         regulations under section 401(a)(9) that were proposed on January 17, 2001,

         notwithstanding any provision of the Plan to the contrary.

                                (e) The rules described in this Subsection (e), which are intended

         to reflect the requirements of final Treasury Regulations under Code section 401(a)(9),

         shall apply to distributions in calendar years beginning on or after January 1, 2003, and
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 57 of 177

                                                     - 35 -


         shall take precedence over any inconsistent provision of the Plan; provided, however, that

         a distribution in calendar year 2003, 2004, or 2005 which does not satisfy all of the

         requirements of this Subsection (e) or final Treasury Regulations but is otherwise based

         on a reasonable good faith interpretation of the provisions of Code section 401(a)(9) shall

         not constitute a failure to operate the Plan in accordance with its terms or Code section

         401(a)(9) and Treasury Regulations thereunder.

                                (1) Unless the Participant’s benefit is distributed in the form of a

                        lump sum on or before the date described in the preceding Subsection (b),

                        distribution shall be made to the Participant in any annuity form of

                        payment set forth in Section 4.5, subject to the following restrictions (in

                        addition to any restrictions otherwise set forth in Section 4.5):

                                        (A) Annuity payments shall be made at uniform intervals

                                not longer than one year and shall be nonincreasing or increase

                                only as permitted under Q&A-14 of Treas. Reg. § 1.401(a)(9)-6.

                                        (B) Annuity payments must commence on or before the

                                required starting date described in the preceding Subsection (b).

                                The first payment, which must be made on or before the required

                                starting date, must be the payment that is required for one payment

                                interval. All benefits accrued as of the last day of the first

                                distribution calendar year (i.e., the calendar year immediately

                                preceding the calendar year containing the participant’s required

                                starting date) must be included in the amount of any annuity
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 58 of 177

                                                 - 36 -


                           payments for payment intervals ending on or after the Participant’s

                           required starting date.

                                  (C) Annuity payments may be for the Participant’s life or

                           for the joint lives of the Participant and a designated beneficiary.

                                          (i)        Payments may be made in the form of an

                                  annuity for the Participant’s life with a period certain

                                  provided that: (a) the period certain for any distribution

                                  with a Benefit Commencement Date that occurs during or

                                  after the calendar year containing the Participant’s 70th

                                  birthday does not exceed the applicable distribution period

                                  for the Participant, determined in accordance with the

                                  Uniform Lifetime Table in Q&A-2 of Treas. Reg. §

                                  1.401(a)(9)-9, for the calendar year that contains the Benefit

                                  Commencement Date and (b) the period certain for any

                                  distribution with a Benefit Commencement Date that occurs

                                  during a calendar year before the year containing the

                                  Participant’s 70th birthday does not exceed the distribution

                                  period for age seventy (70), determined using the Table

                                  described in (a), plus the excess of 70 over the age of the

                                  Participant as of the Participant’s birthday in the calendar

                                  year that contains the Benefit Commencement Date.

                                          (ii)       If payments to the Participant are made in

                                   the form of a joint and survivor annuity for the life of the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 59 of 177

                                                - 37 -


                                 Participant and a designated beneficiary, and the

                                 Participant has named a beneficiary other than his spouse,

                                 annuity payments to be made to the beneficiary after the

                                 Participant’s death must not at any time exceed the

                                 applicable percentage of the annuity payment for such

                                 period that would have been payable to the Participant,

                                 with the applicable percentage determined using: (a) for

                                 Benefit Commencement Dates occurring before January 1,

                                 2006, the table set forth in Q&A-6 of Proposed Treas. Reg.

                                 § 1.401(a)(9)-2, and (b) for Benefit Commencement Dates

                                 occurring on or after January 1, 2006, the table set forth in

                                 Q&A-2 of Treas. Reg. § 1.401(a)(9)-6 based on the

                                 adjusted employee/beneficiary age difference (as

                                 determined under Q&A-2(c)(1)). If a form of payment

                                 combines a joint and survivor annuity for the joint lives of

                                 the Participant and a non-spouse beneficiary and a period

                                 certain, the requirement in this clause (ii) shall apply to

                                 payments to be made to the designated beneficiary after the

                                 period certain expires.

                                        (iii)     Once annuity payments have started, the

                                 period over which payments are made may not be changed,

                                 except as permitted under Q&A-13 of Treas. Reg. §

                                 1.401(a)(9)-6.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 60 of 177

                                                   - 38 -


                                            (iv)     If a Participant dies on or after his Benefit

                                    Commencement Date, any benefit payable under the Plan

                                    after his death shall be distributed at least as rapidly as

                                    benefits were distributed under the method of distribution

                                    being used as of the date of the Participant’s death.

                            (2) Any additional benefits accruing to a Participant in a calendar

                     year after the first distribution calendar year shall be distributed beginning

                     with the first payment interval ending in the calendar year immediately

                     following the calendar year in which such amount accrues, in accordance

                     with Q&A-5 of Treas. Reg. § 1.401(a)(9)-6.

                            (3) If a Participant dies before his Benefit Commencement Date

                     and:

                                    (A) The Participant has no designated beneficiary as of

                            September 30 of the calendar year following the calendar year of

                            the Participant’s death, the death benefit (if any) payable under the

                            terms of the Plan following his death shall be distributed by

                            December 31 of the calendar year containing the fifth anniversary

                            of the Participant’s death.

                                    (B) The Participant’s designated beneficiary for purposes of

                            any death benefit payable pursuant to the terms of the Plan

                            following the Participant’s death is a person other than or in

                            addition to the Participant’s spouse, distribution to such

                            beneficiary or beneficiaries shall commence in the form of a lump
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 61 of 177

                                                   - 39 -


                               sum or an annuity for the life of the beneficiary (if an individual)

                               as prescribed by any applicable provision of the Plan; provided,

                               however, that in no event shall distribution commence later than

                               December 31 of the calendar year immediately following the

                               calendar year in which the Participant died.

                                      (C) The Participant’s sole designated beneficiary for

                               purposes of any death benefit payable pursuant to the terms of the

                               Plan following the Participant’s death is the Participant’s spouse,

                               distribution to the spouse shall commence in the form of a lump

                               sum or an annuity for the life of the spouse as prescribed by any

                               applicable provision of the Plan; provided, however, that in no

                               event shall distribution commence later than December 31 of the

                               calendar year immediately following the calendar year in which

                               the Participant died, or December 31 of the calendar year in which

                               the Participant would have attained age seventy and one-half (70-

                               1/2), if later. If the spouse dies before distribution commences to

                               the spouse, Subparagraphs (A) and (B) of this Paragraph (3) shall

                               apply as if the spouse were the Participant.

                Annuity payments for the life of a Participant’s spouse or individual beneficiary

                shall be made at uniform intervals of one year or less and shall be nonincreasing

                or increase only as permitted under Q&A-14 of Treas. Reg. § 1.401(a)(9)-6.


                               (f) This Section 4.6 shall not override any distribution option

         elected by an employee before January 1, 1984, in accordance with section 242(b)(2) of
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 62 of 177

                                                     - 40 -


         the Tax Equity and Fiscal Responsibility Act of 1982 (as in effect before the amendments

         made by the Tax Reform Act of 1984).

                                (g) This Section 4.6 shall apply notwithstanding any other

         provision of the Plan. The sole purpose of this Section 4.6 is to limit the manner in which

         benefit payments may be made under the Plan in accordance with section 401(a)(9) of the

         Code. This Section 4.6 does not confer any rights or benefits upon any Participant,

         spouse, Beneficiary, or any other person.

                        4.7 Incidental Benefit. Any distribution required under the incidental

         death benefit requirements of section 401(a) of the Code shall be treated as a distribution

         required under section 401(a)(9) of the Code. The provisions of this Section 4.7 shall

         override any distribution options in the Plan that are inconsistent with section 401(a)(9)

         of the Code.

                        4.8 Incompetence. If the Committee receives evidence satisfactory to it

         that a Participant or Beneficiary entitled to receive any benefit under the Plan is, at the

         time when such benefit becomes payable, adjudicated incompetent to receive such benefit

         and to give a valid release therefor, and that another person or an institution is then

         maintaining or has custody of such Participant or Beneficiary, and that no guardian,

         committee or other representative of the estate of such Participant or Beneficiary shall

         have been duly appointed, the Committee may authorize the Trustee to distribute such

         benefit to such other person or institution, and the release of such other person or

         institution shall be valid and complete discharge for the payment of such benefit.

                        4.9 Missing Persons. The Committee shall make a reasonable effort to

         locate all persons entitled to benefits under the Plan. Should the Committee be unable to
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 63 of 177

                                                     - 41 -


         locate any person entitled to benefits, such benefits shall be forfeited, but such benefits

         shall be reinstated and be payable to such person at any future date that such person is

         located by the Committee but in no case later than sixty (60) days after the date any

         person entitled to benefits is located. Before the Committee may deem that a person

         cannot be located, the Committee shall send a certified letter to such person at his last

         known address advising him that benefit payments shall be forfeited unless the person

         responds to such certified letter.

                        4.10    Distribution Before Normal Retirement Age.

                                (a) Notwithstanding any other provision in the Plan, if the

         Equivalent Actuarial Value of a benefit that is payable to a Participant (or his surviving

         spouse, in the case of a benefit payable under Article 5 hereof) exceeds $5,000, the

         distribution of that benefit may not be made or commence before the Participant attains

         (or, if not living, would have attained) his Normal Retirement Age unless the Participant

         (or his surviving spouse, in the case of a benefit payable under Article 5 hereof) so elects

         not more than ninety (90) days before the Benefit Commencement Date in writing on the

         form provided by the Committee. An election pursuant to this Section 4.10 shall not be

         effective unless, not less than thirty (30) days, and not more than ninety (90) days, before

         the Benefit Commencement Date, and before the Participant makes the election, the

         Committee provides the Participant (or, if applicable, the Participant’s spouse) with a

         written explanation of the material features of the optional forms of benefit available

         under the Plan and of the right to defer the Benefit Commencement Date, and for

         explanations provided on or after April 1, 2007, the consequences of failing to defer

         commencement; provided that the Committee may provide such description less than
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 64 of 177

                                                      - 42 -


         thirty (30) days before the Benefit Commencement Date if the Participant (or, if

         applicable, the Participant’s spouse) elects to waive the thirty (30) day notice requirement

         and if the distribution begins more than seven (7) days after such written explanation is

         provided to the Participant (or, if applicable, the Participant’s spouse).

                                 (b) Unless a Participant elects otherwise, and except as otherwise

         provided in Section 4.6 hereof, a benefit that is payable to a Participant shall be

         distributed or commence not later than the 60th day after the end of the Plan Year in

         which the latest of the following events occurs: (1) the Participant attains Normal

         Retirement Age; (2) the Participant's termination of service with the Employer; or (3) the

         Participant's tenth (10th) anniversary of initial participation in the Plan (or, if applicable,

         the Coaches Plan or the Minimum Plan). For purposes of this Subsection (b), a

         Participant shall be deemed to have elected to defer payment if the Participant fails to

         apply for distribution of his benefit, in the form and manner prescribed by the Committee,

         before the date described in the immediately preceding sentence.

                         4.11    Direct Rollover. If a Participant, a surviving spouse, or a spouse

         alternate payee named in a Qualified Domestic Relations Order is entitled to receive an

         “eligible rollover distribution” from the Plan, the Plan shall, at the election of the

         recipient, make a direct rollover of the distribution to an “eligible retirement plan.”

         Notwithstanding the foregoing, the recipient may not make a direct rollover if the

         Committee reasonably expects the total of such “eligible rollover distributions” from the

         Plan to the recipient to be less than $200 in the Plan Year. For purposes of this Section

         4.11, an “eligible rollover distribution” is a distribution of all or any portion of the

         balance to the credit of the distributee except that an eligible rollover distribution does
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 65 of 177

                                                      - 43 -


         not include (i) any distribution that is one of a series of substantially equal periodic

         payments (not less frequently than annually) made for the life (or life expectancy) of the

         distributee or the joint lives (or joint life expectancies) of the distributee and the

         distributee’s designated beneficiary, or for a specified period of ten years or more; (ii)

         any distribution to the extent such distribution is required under section 401(a)(9) of the

         Code; (iii) any distribution that is not includible in gross income, determined without

         regard to the exclusion for net unrealized appreciation set forth in section 402(e)(4) of the

         Code (except that this clause (iii) shall not apply to such distribution to the extent that

         such portion is transferred in a direct trustee-to-trustee transfer to an IRA or a qualified

         trust that is part of a plan that is a defined contribution plan and that agrees to account

         separately for amounts so transferred, including accounting separately for the portion of

         such distribution that is includible in gross income and the portion that is not so

         includible); and (iv) any distribution that is made upon the hardship of the distributee.

         For purposes of this Section 4.11, an “eligible retirement plan” is a plan described in

         section 402(c)(8)(B) of the Code (as modified by section 402(c)(9) and (10) of the Code)

         and, effective January 1, 2008, section 408A(b) of the Code, except that a qualified trust

         shall be considered an eligible retirement plan only if its terms permit the acceptance of

         rollover distributions. This Section 4.11 is intended, and shall be construed, solely to

         satisfy the direct rollover requirements of section 401(a)(31) of the Code; except to the

         extent specifically provided above in the definition of “eligible retirement plan,” it shall

         not confer any rights other than those required under section 401(a)(31) of the Code and

         the regulations thereunder.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 66 of 177

                                                     - 44 -


                        4.12    Rollovers for Non-Spouse Beneficiaries. To the extent permitted

         under Code section 402(c)(11) and related guidance issued by the Secretary of the

         Treasury, a non-spouse Beneficiary (qualifying as a designated beneficiary under Code

         section 401(a)(9)(E)) who is receiving a distribution as a result of a Participant’s death on

         or after April 1, 2008 that would be an “eligible rollover distribution” under Section 4.11

         if the Beneficiary were the Participant’s spouse may elect, in the manner prescribed by

         the Committee, to have all or part of such distribution transferred in a direct trustee-to-

         trustee transfer to an individual retirement account described in section 408(a) of the

         Code, an individual retirement annuity (other than an endowment contract) described in

         section 408(b) of the Code, or a Roth IRA described in section 408A(b) of the Code that

         is established to receive such distribution and will be treated as an “inherited IRA” for the

         Beneficiary.

                        4.13    Funding-Based Limits on Benefits and Benefit Accruals.

         Effective for Plan Years beginning after December 31, 2007, in accordance with section

         401(a)(29) of the Code and to the extent applicable, the Plan shall comply with the

         funding-based limitations on benefits and benefit accruals described in section 436 of the

         Code and guidance issued thereunder (including, for example, the limitation on the

         payment of lump sums from underfunded plans). The limitations described in this

         Section 4.13 shall be determined separately with respect to the benefits attributable to

         each Employer. For this purpose, the benefits attributable to an Employer are the benefits

         under the Plan that are provided to employees of the Employer because of service with

         that Employer (including, but not limited to, any benefits attributable to an increase in
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 67 of 177

                                                     - 45 -


         Final Average Compensation earned for service with that Employer, as applied to Years

         of Credited Service earned or deemed to have earned with a previous Employer.)

                                (a) Limitations Applicable If the Plan’s Adjusted Funding Target

         Attainment Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.

         Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding target

         attainment percentage for a Plan Year is less than 80 percent (or would be less than 80

         percent to the extent described in Paragraph (2), below) but is not less than 60 percent,

         then the limitations set forth in this Subsection (a) apply.

                                (1) 50 Percent Limitation on Single Sum Payments, Other

                        Accelerated Forms of Distribution, and Other Prohibited Payments. A

                        Participant or beneficiary is not permitted to elect, and the Plan shall not

                        pay, a single sum payment or other optional form of benefit that includes a

                        prohibited payment with an annuity starting date on or after the applicable

                        section 436 measurement date, and the Plan shall not make any payment

                        for the purchase of an irrevocable commitment from an insurer to pay

                        benefits or any other payment or transfer that is a prohibited payment,

                        unless the present value of the portion of the benefit that is being paid in a

                        prohibited payment does not exceed the lesser of:

                                        (A) 50 percent of the present value of the benefit payable in

                                the optional form of benefit that includes the prohibited payment;

                                or

                                        (B) 100 percent of the PBGC maximum benefit guarantee

                                amount (as defined in Treas. Reg. § 1.436-1(d)(3)(iii)(C)).
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 68 of 177

                                                 - 46 -


                     The limitation set forth in this Paragraph (1) does not apply to any

                     payment of a benefit which under section 411(a)(11) of the Code may be

                     immediately distributed without the consent of the Participant. If an

                     optional form of benefit that is otherwise available under the terms of the

                     Plan is not available to a Participant or beneficiary as of the annuity

                     starting date because of the application of the requirements of this

                     Paragraph (1), the Participant or beneficiary is permitted to elect to

                     bifurcate the benefit into unrestricted and restricted portions (as described

                     in Treas. Reg. § 1.436-1(d)(3)(iii)(D)). The Participant or beneficiary may

                     also elect any other optional form of benefit otherwise available under the

                     Plan at that annuity starting date that would satisfy the 50 percent/PBGC

                     maximum benefit guarantee amount limitation described in this Paragraph

                     (1), or may elect to defer the benefit in accordance with any general right

                     to defer commencement of benefits under the Plan.

                            (2) Plan Amendments Increasing Liability for Benefits. No

                     amendment to the Plan that has the effect of increasing liabilities of the

                     Plan by reason of increases in benefits, establishment of new benefits,

                     changing the rate of benefit accrual, or changing the rate at which benefits

                     become nonforfeitable shall take effect in a Plan Year if the adjusted

                     funding target attainment percentage for the Plan Year is:

                                    (A) Less than 80 percent; or
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 69 of 177

                                                    - 47 -


                                       (B) 80 percent or more, but would be less than 80 percent if

                                the benefits attributable to the amendment were taken into account

                                in determining the adjusted funding target attainment percentage.

                        The limitation set forth in this Paragraph (2) does not apply to any

                        amendment to the Plan that provides a benefit under a Plan formula that is

                        not based on compensation, provided that the rate of such increase does

                        not exceed the contemporaneous rate of increase in the average wages of

                        Participants covered by the amendment.

                                (b) Limitations Applicable If the Plan’s Adjusted Funding Target

         Attainment Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of

         the Plan, if the Plan’s adjusted funding target attainment percentage for a Plan Year is

         less than 60 percent (or would be less than 60 percent to the extent described in

         Paragraph (2), below), then the limitations in this Subsection (b) apply.

                                (1) Single Sum Payments, Other Accelerated Forms of

                        Distribution, and Other Prohibited Payments Not Permitted. A Participant

                        or beneficiary is not permitted to elect, and the Plan shall not pay, a single

                        sum payment or other optional form of benefit that includes a prohibited

                        payment with an annuity starting date on or after the applicable section

                        436 measurement date, and the Plan shall not make any payment for the

                        purchase of an irrevocable commitment from an insurer to pay benefits or

                        any other payment or transfer that is a prohibited payment. The limitation

                        set forth in this Paragraph (1) does not apply to any payment of a benefit
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 70 of 177

                                                     - 48 -


                        which under section 411(a)(11) of the Code may be immediately

                        distributed without the consent of the Participant.

                               (2) Shutdown Benefits and Other Unpredictable Contingent Event

                        Benefits Not Permitted to Be Paid. An unpredictable contingent event

                        benefit with respect to an unpredictable contingent event occurring during

                        a Plan Year shall not be paid if the adjusted funding target attainment

                        percentage for the Plan Year is:

                                       (A) Less than 60 percent; or

                                       (B) 60 percent or more, but would be less than 60 percent if

                               the adjusted funding target attainment percentage were

                               redetermined applying an actuarial assumption that the likelihood

                               of occurrence of the unpredictable contingent event benefit during

                               the Plan Year is 100 percent.

                               (3) Benefit Accruals Frozen. Benefit accruals under the Plan shall

                        cease as of the applicable section 436 measurement date. In addition, if

                        the Plan is required to cease benefit accruals under this Paragraph (3), then

                        the Plan is not permitted to be amended in a manner that would increase

                        the liabilities of the Plan by reason of an increase in benefits or the

                        establishment of new benefits.

                               (c) Limitations Applicable if the Employer Is In Bankruptcy.

         Notwithstanding any other provisions of the Plan, a Participant or beneficiary is not

         permitted to elect, and the Plan shall not pay, a single sum payment or other optional

         form of benefit that includes a prohibited payment with an annuity starting date that
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 71 of 177

                                                     - 49 -


         occurs during any period in which the Employer is a debtor in a case under title 11,

         United States Code, or similar Federal or State law, except for payments made within a

         Plan Year with an annuity starting date that occurs on or after the date on which the

         Plan’s enrolled actuary certifies that the Plan’s adjusted funding target attainment

         percentage for that Plan Year is not less than 100 percent. In addition, during such period

         in which the Employer is a debtor, the Plan shall not make any payment for the purchase

         of an irrevocable commitment from an insurer to pay benefits or any other payment or

         transfer that is a prohibited payment, except for payments that occur on a date within a

         Plan Year that is on or after the date on which the Plan’s enrolled actuary certifies that

         the Plan’s adjusted funding target attainment percentage for that Plan Year is not less

         than 100 percent. The limitation set forth in this Subsection (c) does not apply to any

         payment of a benefit which under section 411(a)(11) of the Code may be immediately

         distributed without the consent of the Participant.

                                (d) Provisions Applicable After Limitations Cease to Apply.

                                (1) Resumption of Prohibited Payments. If a limitation on

                        prohibited payments under Section 4.13(a)(1), 4.13(b)(1), or 4.13(c)

                        applied to the Plan as of a section 436 measurement date, but that limit no

                        longer applies to the Plan as of a later section 436 measurement date, then

                        that limitation does not apply to benefits with annuity starting dates that

                        are on or after that later section 436 measurement date.

                                (2) Resumption of Benefit Accruals. If a limitation on benefit

                        accruals under Section 4.13(b)(3) applied to the Plan as of a section 436

                        measurement date, but that limitation no longer applies to the Plan as of a
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 72 of 177

                                                  - 50 -


                     later section 436 measurement date, then benefit accruals shall resume

                     prospectively and that limitation does not apply to benefit accruals that are

                     based on service on or after that later section 436 measurement date,

                     except as otherwise provided under the Plan. The Plan shall comply with

                     the rules relating to partial years of participation and the prohibition on

                     double proration under Section 2530.204-2(c) and (d) of the regulations

                     prescribed by the Secretary of Labor.

                             (3) Shutdown and Other Unpredictable Contingent Event Benefits.

                     If an unpredictable contingent event benefit with respect to an

                     unpredictable contingent event that occurs during the Plan Year is not

                     permitted to be paid after the occurrence of the event because of the

                     limitation of Section 4.13(b)(2), but is permitted to be paid later in the

                     same Plan Year (as a result of additional contributions or pursuant to the

                     enrolled actuary’s certification of the adjusted funding target attainment

                     percentage for the Plan Year that meets the requirements of Treas. Reg. §

                     1.436-1(g)(5)(ii)(B)), then that unpredictable contingent event benefit

                     shall be paid, retroactive to the period that benefit would have been

                     payable under the terms of the Plan (determined without regard to Section

                     4.13(b)(2)). If the unpredictable contingent event benefit does not become

                     payable during the Plan Year in accordance with the preceding sentence,

                     then the Plan is treated as if it does not provide for that benefit.

                             (4) Treatment of Plan Amendments That Do Not Take Effect. If a

                     Plan amendment does not take effect as of the effective date of the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 73 of 177

                                                     - 51 -


                        amendment because of the limitation of Section 4.13(a)(2) or 4.13(b)(3),

                        but is permitted to take effect later in the same Plan Year (as a result of

                        additional contributions or pursuant to the enrolled actuary’s certification

                        of the adjusted funding target attainment percentage for the Plan Year that

                        meets the requirements of Treas. Reg. § 1.436-1(g)(5)(ii)(C)), then the

                        Plan amendment must automatically take effect as of the first day of the

                        Plan Year (or, if later, the original effective date of the amendment). If the

                        Plan amendment cannot take effect during the same Plan Year, then it

                        shall be treated as if it were never adopted, unless the Plan amendment

                        provides otherwise.

                                (e) Notice Requirement. See Section 101(j) of the Employee

         Retirement Income Security Act of 1974, as amended, for rules requiring the plan

         administrator of a single employer defined benefit pension plan to provide a written

         notice to participants and beneficiaries within 30 days after certain specified dates if the

         Plan has become subject to a limitation described in Section 4.13(a)(1), 4.13(b), or

         4.13(c).

                                (f) Methods to Avoid or Terminate Benefit Limitations. See

         sections 436(b)(2), (c)(2), (e)(2), and (f) of the Code and Treas. Reg. § 1.436-1(f) for

         rules relating to employer contributions and other methods to avoid or terminate the

         application of the limitations set forth in Subsections (a), (b) and (c), above, for a Plan

         Year. In general, the methods a plan sponsor may use to avoid or terminate one or more

         of the benefit limitations under Subsections (a) through (c), above, for a Plan Year

         include employer contributions and elections to increase the amount of plan assets which
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 74 of 177

                                                     - 52 -


         are taken into account in determining the adjusted funding target attainment percentage,

         making an employer contribution that is specifically designated as a current year

         contribution that is made to avoid or terminate application of certain of the benefit

         limitations, or providing security to the Plan.

                                (g) Special Rules.

                                (1) Rules of Operation for Periods Prior to and After Certification

                        of Plan’s Adjusted Funding Target Attainment Percentage.

                                        (A) In General. Section 436(h) of the Code and Treas. Reg.

                                § 1.436-1(h) set forth a series of presumptions that apply (i) before

                                the Plan’s enrolled actuary issues a certification of the Plan’s

                                adjusted funding target attainment percentage for the Plan Year

                                and (ii) if the Plan’s enrolled actuary does not issue a certification

                                of the Plan’s adjusted funding target attainment percentage for the

                                Plan Year before the first day of the 10th month of the Plan Year

                                (or if the Plan’s enrolled actuary issues a range certification for the

                                Plan Year pursuant to Treas. Reg. § 1.436-1(h)(4)(ii) but does not

                                issue a certification of the specific adjusted funding target

                                attainment percentage for the Plan by the last day of the Plan

                                Year). For any period during which a presumption under section

                                436(h) of the Code and Treas. Reg. § 1.436-1(h) applies to the

                                Plan, the limitations under Subsections (a) through (c), above, are

                                applied to the Plan as if the adjusted funding target attainment

                                percentage for the Plan Year were the presumed adjusted funding
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 75 of 177

                                                  - 53 -


                           target attainment percentage determined under the rules of section

                           436(h) of the Code and Treas. Reg. § 1.436-1(h)(1), (2) or (3).

                           These presumptions are set forth in Subparagraphs (B) through

                           (D), below.

                                   (B) Presumption of Continued Underfunding Beginning

                           First Day of Plan Year. If a limitation under Subsection (a), (b), or

                           (c), above, applied to the Plan on the last day of the preceding Plan

                           Year, then, commencing on the first day of the current Plan Year

                           and continuing until the Plan’s enrolled actuary issues a

                           certification of the adjusted funding target attainment percentage

                           for the Plan for the current Plan Year, or, if earlier, the date

                           Subparagraph (C) or (D), below, applies to the Plan:

                                           (i)      The adjusted funding target attainment

                                                    percentage of the Plan for the current Plan

                                                    Year is presumed to be the adjusted funding

                                                    target attainment percentage in effect on the

                                                    last day of the preceding Plan Year; and

                                           (ii)     The first day of the current Plan Year is a

                                                    section 436 measurement date.

                                   (C) Presumption of Underfunding Beginning First Day of

                           4th Month. If the Plan’s enrolled actuary has not issued a

                           certification of the adjusted funding target attainment percentage

                           for the Plan Year before the first day of the 4th month of the Plan
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 76 of 177

                                                 - 54 -


                           Year and the Plan’s adjusted funding target attainment percentage

                           for the preceding Plan Year was either at least 60 percent but less

                           than 70 percent or at least 80 percent but less than 90 percent, or is

                           described in Treas. Reg. § 1.436-1(h)(2)(ii), then, commencing on

                           the first day of the 4th month of the current Plan Year and

                           continuing until the Plan’s enrolled actuary issues a certification of

                           the adjusted funding target attainment percentage for the Plan for

                           the current Plan Year, or, if earlier, the date Subparagraph (D),

                           below, applies to the Plan:

                                          (i)      The adjusted funding target attainment

                                                   percentage of the Plan for the current Plan

                                                   Year is presumed to be the Plan’s adjusted

                                                   funding target attainment percentage for the

                                                   preceding Plan Year reduced by 10

                                                   percentage points; and

                                          (ii)     The first day of the 4th month of the current

                                                   Plan Year is a section 436 measurement

                                                   date.

                                  (D) Presumption of Underfunding On and After the First

                           Day of 10th Month. If the Plan’s enrolled actuary has not issued a

                           certification of the adjusted funding target attainment percentage

                           for the Plan Year before the first day of the 10th month of the Plan

                           Year (or if the Plan’s enrolled actuary has issued a range
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 77 of 177

                                                    - 55 -


                            certification for the Plan Year pursuant to Treas. Reg. § 1.436-

                            1(h)(4)(ii) but has not issued a certification of the specific adjusted

                            funding target attainment percentage for the Plan by the last day of

                            the Plan Year), then, commencing on the first day of the 10th

                            month of the current Plan Year and continuing through the end of

                            the Plan Year:

                                             (i)      The adjusted funding target attainment

                                                      percentage of the Plan for the current Plan

                                                      Year is presumed to be less than 60 percent;

                                                      and

                                             (ii)     The first day of the 10th month of the

                                                      current Plan Year is a section 436

                                                      measurement date.

                            (2) New Plans, Plan Termination, Certain Frozen Plans, and Other

                     Special Rules.

                                      (A) First 5 Plan Years. The limitations in Sections

                            4.13(a)(2), 4.13(b)(2), and 4.13(b)(3) do not apply to a new plan

                            for the first 5 plan years of the plan, determined under the rules of

                            section 436(i) of the Code and Treas. Reg. § 1.436-1(a)(3)(i).

                                      (B) Plan Termination. The limitations on prohibited

                            payments in Sections 4.13(a)(1), 4.13(b)(1), and 4.13(c) do not

                            apply to prohibited payments that are made to carry out the

                            termination of the Plan in accordance with applicable law. Any
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 78 of 177

                                                   - 56 -


                           other limitations under this Section 4.13 do not cease to apply as a

                           result of termination of the Plan.

                                  (C) Exception to Limitations on Prohibited Payments Under

                           Certain Frozen Plans. The limitations on prohibited payments set

                           forth in Sections 4.13(a)(1), 4.13(b)(1), and 4.13(c) do not apply

                           for a Plan Year if the terms of the Plan, as in effect for the period

                           beginning on September 1, 2005, and continuing through the end

                           of the Plan Year, provide for no benefit accruals with respect to

                           any Participants. This Subparagraph (C) shall cease to apply as of

                           the date any benefits accrue under the Plan or the date on which a

                           Plan amendment that increases benefits takes effect.

                                  (D) Special Rules Relating to Unpredictable Contingent

                           Event Benefits and Plan Amendments Increasing Benefit Liability.

                           During any period in which none of the presumptions under

                           Section 4.13(g)(1) apply to the Plan and the Plan’s enrolled actuary

                           has not yet issued a certification of the Plan’s adjusted funding

                           target attainment percentage for the Plan Year, the limitations

                           under Sections 4.13(a)(2) and 4.13(b)(2) shall be based on the

                           inclusive presumed adjusted funding target attainment percentage

                           for the Plan, calculated in accordance with the rules of Treas. Reg.

                           § 1.436-1(g)(2)(iii).

                           (3) Special Rules Under PRA 2010.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 79 of 177

                                                   - 57 -


                                       (A) Payments Under Social Security Leveling Options. For

                               purposes of determining whether the limitations under Section

                               4.13(a)(1) or (b)(1) apply to payments under a social security

                               leveling option, within the meaning of section 436(j)(3)(C)(i) of

                               the Code, the adjusted funding target attainment percentage for a

                               Plan Year shall be determined in accordance with the “Special

                               Rule for Certain Years” under section 436(j)(3) of the Code and

                               any Treasury Regulations or other published guidance thereunder

                               issued by the Internal Revenue Service.

                                       (B) Limitation on Benefit Accruals. For purposes of

                               determining whether the accrual limitation under Section

                               4.13(b)(3) applies to the Plan, the adjusted funding target

                               attainment percentage for a Plan Year shall be determined in

                               accordance with the “Special Rule for Certain Years” under

                               section 436(j)(3) of the Code (except as provided under section

                               203(b) of the Preservation of Access to Care for Medicare

                               Beneficiaries and Pension Relief Act of 2010, if applicable).

                               (4) Interpretation of Provisions. The limitations imposed by this

                        Section 4.13 shall be interpreted and administered in accordance with

                        section 436 of the Code and Treas. Reg. § 1.436-1.

                               (h) Definitions. The definitions in the following Treasury

         Regulations apply for purposes of Subsections (a) through (g), above: Treas. Reg. §

         1.436-1(j)(1) defining adjusted funding target attainment percentage; Treas. Reg. § 1.436-
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 80 of 177

                                                     - 58 -


         1(j)(2) defining annuity starting date; Treas. Reg. § 1.436-1(j)(6) defining prohibited

         payment; Treas. Reg. § 1.436-1(j)(8) defining section 436 measurement date; and Treas.

         Reg. § 1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable

         contingent event benefit.

                                (i) Effective Date. The rules in Subsections (a) through (h),

         above, are effective for Plan Years beginning after December 31, 2007.

                                (j) No Obligations. No Employer shall be required to (1) make

         additional contributions or (2) provide security to the Plan, and no fiduciary of the Plan

         shall be required to alter the method or timing of any actuarial valuation, in order to

         avoid, reduce, or trigger the application of any of the limitations described in this Section

         4.13.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 81 of 177

                                           - 59 -


                                           TABLE

                      MONTHLY PERCENTAGES TO BE APPLIED WHEN
                 BENEFIT COMMENCES PRIOR TO NORMAL RETIREMENT DATE

         Month     %       Month    %          Month   %       Month    %

         1         99.4    31       82.8       61      66.4    91       58.1
         2         98.9    32       82.2       62      66.1    92       57.8
         3         98.3    33       81.7       63      65.8    93       57.5
         4         97.8    34       81.1       64      65.6    94       57.2
         5         97.2    35       80.6       65      65.3    95       56.9
         6         96.7    36       80.0       66      65.0    96       56.7
         7         96.1    37       79.4       67      64.7    97       56.4
         8         95.6    38       78.9       68      64.4    98       56.1
         9         95.0    39       78.3       69      64.2    99       55.8
         10        94.4    40       77.8       70      63.9    100      55.6
         11        93.9    41       77.2       71      63.6    101      55.3
         12        93.3    42       76.7       72      63.3    102      55.0
         13        92.8    43       76.1       73      63.1    103      54.7
         14        92.2    44       75.6       74      62.8    104      54.4
         15        91.7    45       75.0       75      62.5    105      54.2
         16        91.1    46       74.4       76      62.2    106      53.9
         17        90.6    47       73.9       77      61.9    107      53.6
         18        90.0    48       73.3       78      61.7    108      53.3
         19        89.4    49       72.8       79      61.4    109      53.1
         20        88.9    50       72.2       80      61.1    110      52.8
         21        88.3    51       71.7       81      60.8    111      52.5
         22        87.8    52       71.1       82      60.6    112      52.2
         23        87.2    53       70.6       83      60.3    113      51.9
         24        86.7    54       70.0       84      60.0    114      51.7
         25        86.1    55       69.4       85      59.7    115      51.4
         26        85.6    56       68.9       86      59.4    116      51.1
         27        85.0    57       68.3       87      59.2    117      50.8
         28        84.4    58       67.8       88      58.9    118      50.6
         29        83.9    59       67.2       89      58.6    119      50.3
         30        83.3    60       66.7       90      58.3    120      50.0
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 82 of 177

                                                    - 60 -


                                                 ARTICLE 5

                                            DEATH BENEFITS

                        5.1 No Other Death Benefit. Except to the extent provided by any option

         selected in accordance with Section 4.5(a)(3) hereof, or as otherwise provided in this

         Article 5, no death benefits shall be payable to any Beneficiary of a Participant.

                        5.2 Requirements.

                                (a) Subject to the provisions of Section 5.4 hereof, if a vested

         Participant dies on or after his Earliest Retirement Date and before his Benefit

         Commencement Date, the Participant's surviving spouse (if any) shall receive, beginning

         as of the Participant's Normal Retirement Date, the same monthly benefit that the spouse

         would have received if the Participant had terminated employment on the day before he

         died (or, if earlier, on the date on which his employment with the Employers actually

         terminated) with his monthly pension benefit payable in accordance with Section

         4.5(a)(2) hereof and scheduled to commence on his Normal Retirement Date.

                                (b) Subject to the provisions of Section 5.4 hereof, if a vested

         Participant dies before his Earliest Retirement Date, the Participant's surviving spouse (if

         any) shall receive, beginning as of the Participant's Normal Retirement Date, the same

         monthly benefit that the spouse would have received if the Participant had:

                                (1) terminated his employment with the Employers on the date he

                        died (or, if earlier, on the date on which his employment with the

                        Employers actually terminated),

                                (2) survived to his Normal Retirement Date,
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 83 of 177

                                                     - 61 -


                                (3) retired with his monthly pension payable in accordance with

                        Section 4.5(a)(2) hereof and scheduled to commence on his Normal

                        Retirement Date, and

                                (4) died on has Normal Retirement Date.

                                (c) The surviving spouse may elect, in accordance with Section

         4.10 hereof, to have the benefit under this Section 5.2 commence as of the first day of any

         month before the Participant's Normal Retirement Date and on or after the later of the

         Participant's Earliest Retirement Date or the date of the Participant's death. If the

         spouse's benefit is scheduled to commence before the Participant's Normal Retirement

         Date, the amount of the benefit shall be reduced by multiplying the benefit by the

         applicable percentage appearing in the Table at the end of Article 4 hereof.

                        5.3 Lump-Sum Death Benefit.

                                (a) If a Participant who has completed at least one (1) Hour of

         Service on or after April 1, 1989, dies after becoming eligible for Early Retirement or

         Normal Retirement and before the Participant’s Benefit Commencement Date, a lump-

         sum death benefit shall be paid to the Participant's Beneficiary described in Section 3.2

         hereof; provided that the Participant's designation of a Beneficiary for purposes of this

         Section 5.3 shall not be subject to or governed by the provisions of Section 4.5(a)(3)

         hereof.

                                (b) Unless Subsection (c), below, applies, the Beneficiary of a

         Participant described in Subsection (a), above, shall receive, a soon as practicable after

         the Participant's death, a lump-sum payment that is of Equivalent Actuarial Value to the

         Participant's Accrued Benefit as of the date of the Participant's death.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 84 of 177

                                                     - 62 -


                                (c) Notwithstanding Subsection (b), above, if the Participant

         described in Subsection (a), above, is married (or treated as married pursuant to a

         Qualified Domestic Relations Order) on the date of his death, and, on the date of the

         Participant's death, there is not in effect a waiver of spouse's preretirement death benefit

         executed by the Participant in accordance with Section 5.4 hereof, the Participant's

         Beneficiary shall receive, as soon as practicable after the Participant's death, a lump-sum

         payment equal to the excess, if any, of (i) a lump-sum amount that is of Equivalent

         Actuarial Value to the Participant's Accrued Benefit as of the date of the Participant's

         death over (ii) a lump-sum amount that is of Equivalent Actuarial Value to the spouse's

         preretirement death benefit, if any, provided pursuant to Section 5.2(a) hereof.

                                (d) If the Participant's surviving spouse is entitled to a spouse's

         preretirement death benefit pursuant to Section 5.2(a) hereof, the surviving spouse may,

         before the date on which the spouse's preretirement death benefit is scheduled to

         commence, waive the spouse's preretirement death benefit and elect to receive, as soon as

         practicable after the election, in lieu of the spouse's preretirement death benefit, a lump-

         sum payment that is of Equivalent Actuarial Value to the spouse's preretirement death

         benefit on the date as of which the lump-sum payment is made. Any such election must

         be in writing and prepared in a manner and form specified by the Committee.

                        5.4 Waiver of Spouse's Preretirement Death Benefit.

                                (a) Subject to the provisions of Subsection (b), below, at any time

         during the election period beginning on the first day of the Plan Year in which the

         Participant attains age fifty five (55) (or, in the case of a Participant whose employment

         with the Employers terminates before he attains age fifty five (55), beginning on the date
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 85 of 177

                                                     - 63 -


         of termination), and ending on his date of death, a Participant may elect to waive, in

         writing and in a manner and form specified by the Committee, the spouse's preretirement

         death benefit provided pursuant to Section 5.2(a) hereof.

                                 (b) The Participant's waiver of the spouse's preretirement death

         benefit in accordance with Subsection (a), above, shall be effective only if made after the

         Participant has received the written explanation described in Subsection (c), below.

         During the election period described in Subsection (a), above, a Participant may revoke

         any election to waive the spouse's preretirement death benefit provided pursuant to

         Section 5.2(a) hereof. Any such election or revocation shall be subject to the following

         terms and conditions:

                                 (1) The Participant's election to waive the spouse's preretirement

                        death benefit provided pursuant to Section 5.2(a) hereof shall be

                        ineffective unless the Participant's spouse consents in writing to the

                        election. The spouse's consent must acknowledge the effect of the

                        election and must be witnessed by a notary public. The consent also must

                        acknowledge the non-spouse Beneficiary, including any class of

                        Beneficiaries or contingent Beneficiaries (unless the spouse has executed a

                        general written consent to the Participant's future designation of a

                        Beneficiary or Beneficiaries without further spousal consent). If the

                        spouse executes a general written consent, the consent also must

                        acknowledge (i) the effect of the general written consent and (ii) the

                        spouse's option to elect a more limited form of consent.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 86 of 177

                                                    - 64 -


                                (2) Paragraph (1), above, shall not apply if it is established to the

                        satisfaction of the Committee that the consent required thereby cannot be

                        obtained because there is no spouse, because the spouse cannot be located,

                        or because of any other circumstances described in regulations issued

                        under section 417 of the Code.

                                (3) Any consent by a spouse pursuant to Paragraph (1), above,

                        shall be effective only with respect to that spouse and only with respect to

                        the Beneficiary, class of Beneficiaries, and contingent Beneficiaries

                        designated therein, unless the spouse has executed a general written

                        consent to the Participant's future designation of a Beneficiary or

                        Beneficiaries without further spousal consent. Similarly, any

                        establishment that the consent of a spouse cannot be obtained for the

                        reasons described in Paragraph (2), above, shall be effective only with

                        respect to that spouse.

                                (4) The revocation of a Participant's election to waive the spouse's

                        preretirement death benefit may be made by the Participant without the

                        consent of the Participant's spouse. The Participant's spouse may not

                        revoke any consent given pursuant to Paragraph (1), above.

                                (5) For purposes of this Section 5.4, a Participant's former spouse

                        shall not be treated as his spouse or surviving spouse except to the extent

                        provided in a Qualified Domestic Relations Order.

                                (c) (1) The Committee shall provide to each Participant a written

         notice setting forth an explanation of:
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 87 of 177

                                                      - 65 -


                                        (A)     the spouse's preretirement death benefit provided

                                pursuant to Section 5.2(a) hereof;

                                        (B)     the lump-sum death benefit provided pursuant to

                                Section 5.3 hereof;

                                        (C)     the Participant's right to waive the spouse's

                                preretirement death benefit;

                                        (D)     the requirements regarding spousal consent to the

                                waiver; and

                                        (E)     the Participant's right to revoke the waiver.

                                (2) The Committee shall provide the notice described in Paragraph

                        (1), above, within the later to end of:

                                        (A)     the 12-month period beginning on the Participant's

                                55th birthday, or

                                        (B)     the 12-month period beginning on the Participant's

                                first day of participation in the Plan;

         provided that in the case of a Participant whose employment with the Employers

         terminates before he attains age thirty five (35), the Committee shall provide the notice

         described in Paragraph (1), above, within the period beginning twelve (12) months

         before, and ending twelve (12) months after, the Participant's termination of employment

         with the Employers. In the case of a Participant whose employment with the Employers

         terminates upon or after attaining age thirty five (35) but before attaining age fifty five

         (55), the Committee shall provide the notice described in Paragraph (1), above, both (i)

         within the period beginning twelve (12) months before, and ending twelve (12) months
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 88 of 177

                                                    - 66 -


         after, the Participant's termination of employment with the Employers and (ii) during the

         twelve (12) month period beginning on the Participant's fifty-fifth (55th) birthday.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 89 of 177

                                                    - 67 -


                                                 ARTICLE 6

                                   TERMINATION OF EMPLOYMENT

                        6.1 Deferred Vested Pension. A Participant eligible for Normal

         Retirement (by attaining age sixty-five (65) while an Employee of an Employer),

         Postponed Retirement, or Early Retirement shall be one hundred percent (100%) vested

         in his Accrued Benefit. If the employment of a Participant terminates for any reason

         other than his Normal Retirement, Postponed Retirement, Early Retirement, total and

         permanent disability or death, he shall be entitled to receive a deferred pension benefit to

         commence at his Normal Retirement Date equal to his Accrued Benefit, multiplied by the

         applicable percentage determined in accordance with the following schedule:

                                     Years of Service                       Percentage Vested

                     Less than 3                                                    0%
                     3 but less than 4                                             60%
                     4 but less than 5                                             80%
                     5 or over                                                    100%

                        6.2 Early Payment. In lieu of a deferred pension benefit beginning at his

         Normal Retirement Date, a terminated Participant may elect to have his benefit

         commence as of the first day of any month coincident with or following his fifty-fifth

         (55th) birthday if he has completed five (5) Years of Credited Service as of his date of

         termination of employment with the Employers; such Benefit Commencement Date shall

         be determined by the Participant, in accordance with Sections 4.5(a)(3) and 4.10 hereof,

         by submitting written notice to the Committee in accordance with the rules adopted by

         the Committee. If such benefit commences before the Participant's Normal Retirement

         Date, such benefit shall be equal to the deferred vested pension benefit, determined in
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 90 of 177

                                                     - 68 -


         accordance with Section 6.1 hereof, multiplied by the applicable percentage appearing in

         the Table at the end of Article 4 hereof.

                        6.3 Payment Method. Provision for the payment of the benefit payable in

         accordance with this Article 6 shall be made in accordance with Section 4.5 hereof.

                        6.4 Termination of Employment Before Vesting. Effective April 1, 1995,

         if a Participant terminates employment with the Employers for any reason other than his

         Normal Retirement, Postponed Retirement, Early Retirement, total and permanent

         disability, or death, and before he has become vested in any portion of a deferred pension

         benefit as provided in Section 6.1 hereof (or Section 16.5 hereof, if applicable), the

         Participant shall be deemed to have received, as of his termination date, a distribution

         equal to the nonforfeitable portion of his Accrued Benefit (i.e., zero), and the forfeitable

         portion of his Accrued Benefit (i.e., his entire Accrued Benefit) shall be forfeited as of his

         termination date. If such a former Participant is subsequently reemployed by an

         Employer, he (i) shall be deemed to have repurchased the nonforfeitable portion of his

         previous Accrued Benefit (which was deemed distributed pursuant to the preceding

         sentence) and (ii) shall have restored to him the forfeitable portion of his previous

         Accrued Benefit (which was forfeited pursuant to the preceding sentence).
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 91 of 177

                                                   - 69 -



                                                ARTICLE 7

                                           APPLICABLE LAW

                        The Plan shall be construed according to the Act and, to the extent not

         preempted thereby, in accordance with the laws of the State of Maryland (disregarding its

         choice of law rules).
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 92 of 177

                                                    - 70 -


                                                ARTICLE 8

                                            CONTRIBUTIONS

                        8.1 Necessary Contributions. Subject to the provisions of Article 10

         hereof, the Employers shall make contributions to the Trust from time to time sufficient

         to satisfy the minimum funding standards of the Act, and no contributions shall be

         required of any of the Participants. The contributions of each Employer shall be payable

         at such intervals and in such amounts as may be determined by the Committee. In this

         connection, the Committee, as often as necessary but at least once a year, shall have

         actuarial computations made in order to determine the amount that each Employer should

         contribute to the Trust. The Committee shall engage the services of an actuary to propose

         such contributions. Such actuary shall determine the proposed contributions on the basis

         of actuarial assumptions that, in the aggregate, are reasonable, including a valuation of

         the assets of the Trust Fund based on a reasonable actuarial valuation that takes into

         account the fair market value of the assets of the Fund. The Committee shall in its

         discretion approve, disapprove, or modify the proposed contributions determined by the

         actuary.

                        8.2 Election to be Treated as Single Employer. The Committee has made

         the election described in section 413(c)(4)(B) of the Code, and the Plan shall be operated

         for purposes of this Article 8 as if it were maintained separately by each Employer. In

         determining the proposed amount of Employer contributions in accordance with Section

         8.1 hereof, the actuary engaged by the Committee shall make all such determinations in

         accordance with the election described in the preceding sentence.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 93 of 177

                                                    - 71 -


                                                ARTICLE 9

                                           ADMINISTRATION

                        THE FOLLOWING PROVISIONS ARE EFFECTIVE

                                     BEFORE DECEMBER 10, 2003

                        9.1 Administration. The administration of the Plan, as provided herein,

         including the supervision of the payment of all benefits to former Employees and their

         Beneficiaries, shall be vested in and be the responsibility of the Committee.

                        9.2 Committee.

                               (a) The Committee shall consist of such number of persons, not

         less than three (3) nor more than five (5), as shall from time to time be determined by the

         Commissioner of the National Football League (the “Commissioner”). The members of

         the Committee and their successors shall be appointed from time to time by the

         Commissioner and shall serve at the pleasure of the Commissioner, without

         compensation, unless otherwise determined by the Commissioner.

                               (b) A majority of the members of the Committee then serving shall

         constitute a quorum for the transaction of business.

                               (c) Any act that the Plan authorizes or requires the Committee to

         do may be done by a majority of its members in office.

                               (d) Members of the Committee may make decisions to take any

         action without calling a meeting, but any decision so made or action so taken shall be

         evidenced by a written instrument signed by a majority of the members of the Committee

         in office. A majority of the members of the Committee in office may delegate to any one
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 94 of 177

                                                    - 72 -


         of their number authority to sign documents on behalf of the Committee or to perform

         ministerial acts.

                                (e) If at any time there shall be a vacancy on the Committee, then

         pending the appointment of a successor to fill such vacancy, the remaining members shall

         have the power to act on behalf of the Committee.

                                (f) Subject to the restrictions set forth in Subsection (g), below, the

         Committee shall have all necessary powers incident to the creation, implementation and

         operation of the Plan and the Trust, including but not limited to the power, in its

         discretion:

                                (1) To define and amend the terms of the Plan and Trust, to

                         construe the Plan and Trust, and to reconcile inconsistencies therein.

                                (2) To act in matters related to interpretation of benefits.

                                (3) To determine eligibility for all forms of benefit under the Plan,

                         and to determine the amount of any benefit under the Plan.

                                (4) To supervise the payment of all benefits to former Employees

                         and their Beneficiaries.

                                (5) To adopt from time to time such By-Laws, procedures and

                         forms as the Committee considers appropriate for the transaction of its

                         business.

                                (6) To select the Trustee or Trustees.

                                (7) To select the actuary or actuaries for the Plan.

                                (8) To select outside experts and consultants to provide services

                         for the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 95 of 177

                                                    - 73 -


                                (9) To select an investment manager or managers for the Plan.

                                (10)   To determine investment and funding policies for the Plan,

                        which shall be communicated to the Trustee and any investment manager

                        or managers.

                                (11)   To supervise all recordkeeping procedures for the Plan.

                                (12)   To pay all reasonable and necessary expenses of the Plan

                        from the assets of the Trust.

                        Without limiting the generality of the foregoing, the Committee shall have

         the discretionary authority to make rules and regulations for the administration of the

         Plan that are not inconsistent with the terms, provisions, conditions and limitations of the

         Plan; to remedy possible ambiguities or omissions by general rule or particular decision;

         and to determine all questions arising out of or in connection with the provisions of the

         Plan or its administration (including questions concerning the eligibility of any

         Participant or Beneficiary for benefits under the Plan) in any and all cases in which the

         Committee deems such a determination advisable.

                                (b) No action of the Committee shall:

                                (1) Cause the Plan and Trust to fail to qualify under sections

                        401(a) and 501(a) of the Code, or cause any portion of contributions to the

                        Plan to fail to be currently deductible by the Employers under section

                        404(a) of the Code, or

                                (2) Reduce, as a direct result of an amendment, any accrued

                        benefit under the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 96 of 177

                                                     - 74 -


                                (c) The Committee shall provide appropriate written instructions

         to the Trustee signed by an authorized member or members of the Committee (or its

         authorized agent or representative) to enable the Trustee to make the distributions

         provided for in the Plan. The Trustee shall make payment only upon receipt of such

         instructions and shall be entitled to rely upon any written notice, instruction, direction,

         certificate or other communication reasonably believed by the Trustee to be genuine and

         to be signed by an authorized member of the Committee (or its authorized agent or

         representative) or by an investment manager(s).

                                (d) The Committee shall keep records of the operation of the Plan

         and all such records as may be necessary to determine each Participant's Compensation,

         Years of Credited Service, and Years of Service under the Plan. Any Participant may,

         upon reasonable demand, receive a copy of the Committee's records with respect to his

         status under the Plan, but shall have no right to information concerning any other person.

                        9.3 Allocation of Responsibility. The duties, powers and responsibilities

         reserved to the Committee may be allocated among its respective members so long as

         such allocation is pursuant to action of a majority of its respective members, or by written

         agreement executed by a majority of its respective members, in which case, except as

         may be required by the Act, no member of the Committee shall have any responsibility or

         liability with respect to any duties, powers or responsibilities not allocated to him, for the

         acts or omissions of any other member.

                        9.4 Delegation. The Committee shall have full power and authority to

         delegate its powers and duties to others and to appoint and delegate authority to any

         person or firms (including but not limited to accountants, investment manager(s),
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 97 of 177

                                                     - 75 -


         counsel, actuaries, physicians, Trustee or Trustees, appraisers, consultants, professional

         plan administrators and other specialists). In addition, the Committee may act to secure

         such specialized advice or assistance, as it deems necessary or desirable in connection

         with the management of the Plan. To the extent not prohibited by the Act, the Committee

         shall be entitled to rely conclusively upon, and shall be fully protected in relying in good

         faith upon, the actions, advice, or opinion of such persons or firms, provided that such

         persons or firms were prudently chosen by the Committee, taking into account the

         interests of the Participants and Beneficiaries and with due regard to the ability of the

         persons or firms to perform their assigned functions.

                        9.5 Investment Managers. The Committee may appoint as an investment

         manager, for the management (including the power to manage, acquire, or dispose) of all

         or any part of the Trust assets, a person or firm described in section 3(38)(B) of the Act,

         provided that such person or firm acknowledges to the Committee and the Trustee in

         writing that it is a fiduciary with respect to the Plan. If an investment manager has been

         appointed, the investment manager shall have the investment powers and duties of the

         Trustee with respect to the assets under its management, and the Trustee shall not be

         liable for the acts or omissions of the investment manager, nor shall it be under any

         obligation to invest or otherwise manage any Trust assets that are subject to the

         management of the investment manager.

                        9.6 Postponement of Action. If any dispute arises as to any act to be

         performed by the Committee, the members of the Committee may postpone the

         performance of such act until actual adjudication of such dispute shall have been made by

         a court of competent jurisdiction or until they shall be indemnified by the Employers
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 98 of 177

                                                    - 76 -


         against any liability. However, nothing herein shall be construed in a manner

         inconsistent with the Act.

                        9.7 Settlement of Claims. The Committee shall have the power to accept,

         compromise, arbitrate or otherwise settle any obligation, liability, or claim by appropriate

         legal proceedings or measures.

                        9.8 Inspection of Records. The Committee may inspect the records of

         any Employer to the extent that it may reasonably be necessary to determine any fact in

         connection with the acts to be performed under the Plan and the Trust. The Committee

         shall not be required to make such inspection, but may rely on the written statement of

         such Employer, which statement, if the Committee so demands, shall be certified by a

         certified public accountant designated by the Employer.

                        9.9 Discretion. Whenever in the Plan and the Trust discretionary powers

         are given to the Committee, it shall exercise its discretion in accordance with the Act.

                        9.10    Reliance on Plan Documents. Any person dealing with the

         Committee may rely upon a copy of the Plan and the Trust and any amendments thereto

         that are certified by the Committee to be true and correct.

                        9.11    Payment of Expenses. Unless otherwise determined by the

         Commissioner of the National Football League, the Committee shall serve without

         compensation for services as such. However, the reasonable expenses of administering

         and operating the Plan, including the printing of literature and forms related thereto, the

         disbursement of benefits thereunder, the compensation of professional plan

         administrative organizations, agents, appraisers, actuaries, consultants, counsel,

         investment managers, the Trustee or other specialists may be paid from the assets of the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 99 of 177

                                                        - 77 -


         Trust Fund. The Employer may initially pay any expense that would normally be paid by

         the Trust Fund and later obtain reimbursement from the Trust Fund. The Employer may

         be reimbursed by the Trust Fund even where, at the time of the Employer’s payment of

         the expense, it is not clear that the Trust Fund many lawfully reimburse the Employer,

         but the Trust Fund’s ability to reimburse the Employer is later clarified. Nothing in the

         Plan shall preclude the Employers from indemnifying the members of the Committee for

         all actions under the Plan, or from purchasing liability insurance to protect such persons

         with respect to their duties under the Plan.

                        9.12    Service in More Than One Capacity. Any person or group of

         persons may serve in more than one fiduciary capacity with respect to the Plan.

               THE FOLLOWING PROVISIONS ARE EFFECTIVE ON AND AFTER
                                DECEMBER 10, 2003

                        9.1     In General. The Committee shall be responsible for the

         administration of the Plan, including the supervision of the payment of all benefits to

         Participant and Beneficiaries, as provided herein and in the Trust Agreement. The

         Investment Committee shall be responsible for oversight of the management of Plan

         assets, as provided herein and in the Trust Agreement. Except as otherwise provided by

         the Act, the Committee shall not be responsible or liable for matters for which the

         Investment Committee is responsible hereunder and under the Trust Agreement, and the

         Investment Committee shall not be responsible or liable for matters for which the

         Committee is responsible hereunder and under the Trust Agreement. Actions taken by

         the Committee in accordance with the Plan with respect to the management of Plan assets

         before the Investment Committee was made responsible for oversight of the management
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 100 of 177

                                                     - 78 -


          of Plan assets shall remain valid and in effect until changed by the Investment Committee

          or until they expire by their terms.

                          9.2    Committee.

                                 (a) The members of the Committee and their successors shall be

          appointed from time to time by the Commissioner and shall serve at the pleasure of the

          Commissioner, without compensation, unless otherwise determined by the

          Commissioner.

                                 (b) A majority of the members of the Committee then serving shall

          constitute a quorum for the transaction of business.

                                 (c) Any act that the Plan authorizes or requires the Committee to

          do may be done by a majority of its members in office.

                                 (d) Members of the Committee may make decisions to take any

          action without calling a meeting, but any decision so made or action so taken shall be

          evidenced by a written instrument signed by a majority of the members of the Committee

          in office. A majority of the members of the Committee in office may delegate to any one

          of their number authority to sign documents on behalf of the Committee or to perform

          ministerial acts.

                                 (e) If at any time there shall be a vacancy on the Committee, then

          pending the appointment of a successor to fill such vacancy, the remaining members shall

          have the power to act on behalf of the Committee.

                                 (f) Subject to the restrictions set forth in Subsection (g), below,

          and in addition to any implied powers and duties that may be necessary to carry out the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 101 of 177

                                                     - 79 -


          provisions of the Plan, the Committee shall have all necessary powers incident to the

          creation, implementation and operation of the Plan, including but not limited to the

          power, in its discretion:

                                 (1) To amend the Plan.

                                 (2) To make rules and regulations for the administration of the

                         Plan that are not inconsistent with the terms of the Plan.

                                 (3) To interpret the Plan.

                                 (4) To determine in its discretion all questions arising out of or in

                         connection with the provisions of the Plan or the administration thereof

                         (including questions concerning the eligibility of any participant or

                         beneficiary for benefits under the Plan) in any and all cases in which the

                         Committee deems such a determination advisable. The Committee shall

                         determine conclusively in its discretion all factual issues and all

                         interpretive questions arising out of the interpretation or administration of

                         the Plan.

                                 (5) To enter into and amend the Trust Agreement, to construe the

                         Trust Agreement, and to remedy any ambiguities and reconcile any

                         inconsistencies therein.

                                 (6) To appoint the Trustee or Trustees.

                                 (7) To adopt from time to time such by-laws, procedures and

                         forms as the Committee considers appropriate.

                                 (8) To engage the actuary or actuaries for the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 102 of 177

                                                     - 80 -


                                 (9) To engage outside experts and consultants to provide services

                         for the Plan.

                                 (10)    To determine the funding policies for the Plan.

                                 (11)    To supervise all recordkeeping procedures for the Plan.

                                 (12)    To cause reasonable and necessary expenses of

                         administering the Plan to be paid from the assets of the Trust (to the extent

                         that such expenses are not paid by the Employer).

          Without limiting the generality of the foregoing, the Committee shall have the

          discretionary authority to determine all questions (both factual and interpretive) relating

          to the application and interpretation of the terms of the Plan, or in connection with the

          administration thereof, including without limitation the right to remedy possible

          ambiguities, inconsistencies, or omissions by general rule or particular decision.

                                 (g) No action of the Committee shall:

                                 (1) Cause the Plan and Trust to fail to qualify under sections

                         401(a) and 501(a) of the Code, or cause any portion of contributions to the

                         Plan to fail to be currently deductible by the Employers under section

                         404(a) of the Code, or

                                 (2) Reduce, as a direct result of an amendment, any accrued

                         benefit under the Plan.

                                 (h) The Committee shall provide appropriate written instructions

          to the Trustee signed by an authorized member or members of the Committee (or its

          authorized agent or representative) to enable the Trustee to make the distributions

          provided for in the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 103 of 177

                                                     - 81 -


                                 (i) The Committee shall keep records of the operation of the Plan

          and all such records as may be necessary to determine each Participant's Compensation,

          Years of Credited Service, and Years of Service under the Plan. Any Participant may,

          upon reasonable demand, receive a copy of the Committee's records with respect to his

          status under the Plan, but shall have no right to information concerning any other person.

                         9.3     Investment Committee.

                                 (a) The members of the Investment Committee and their

          successors shall be appointed from time to time by the Commissioner and shall serve at

          the pleasure of the Commissioner, without compensation, unless otherwise determined by

          the Commissioner.

                                 (b) A majority of the members of the Investment Committee then

          serving shall constitute a quorum for the transaction of business.

                                 (c) Any act that the Plan authorizes or requires the Investment

          Committee to do may be done by a majority of its members in office.

                                 (d) Members of the Investment Committee may make decisions to

          take any action without calling a meeting, but any decision so made or action so taken

          shall be evidenced by a written instrument signed by a majority of the members of the

          Investment Committee in office. A majority of the members of the Investment

          Committee in office may delegate to any one of their number authority to sign documents

          on behalf of the Investment Committee or to perform ministerial acts.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 104 of 177

                                                      - 82 -


                                 (e) If at any time there shall be a vacancy on the Investment

          Committee, then pending the appointment of a successor to fill such vacancy, the

          remaining members shall have the power to act on behalf of the Investment Committee.

                                 (f) The Investment Committee shall have all necessary powers

          incident to the management and supervision of the assets of the Plan and the Trust,

          including but not limited to the power, in its discretion:

                                 (1) To appoint one or more Supervisory Managers for the Plan.

                                 (2) To appoint one or more investment managers for the Plan.

                                 (3) To determine the investment policies for the Plan, which shall

                         be communicated to the Trustee or Trustees, any Supervisory Manager,

                         and any investment manager or managers.

                                 (4) To adopt from time to time such by-laws, procedures and

                         forms as the Investment Committee considers appropriate.

                                 (5) To engage outside experts and consultants to provide services

                         for the Plan.

                                 (6) To cause reasonable and necessary expenses of administering

                         the Plan to be paid from the assets of the Trust (to the extent that such

                         expenses are not paid by the Employer).

                         9.4     Supervisory Manager.

                                 (a) Subject to such restrictions as the Investment Committee may

          impose, a Supervisory Manager shall be entitled to appoint one or more investment

          managers for the Plan. Any such appointment shall be made in accordance with the

          terms of the Trust Agreement and the requirements of the Act.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 105 of 177

                                                      - 83 -


                                 (b) A Supervisory Manager shall have the authority to take all

          actions necessary or appropriate to discharge its obligations under Section 9.4(a) hereof.

                         9.5     Allocation of Responsibility. The duties, powers and

          responsibilities reserved to each of the Committee or the Investment Committee may be

          allocated among its respective members so long as such allocation is pursuant to action of

          a majority of its respective members, or by written agreement executed by a majority of

          its respective members, in which case, except as may be required by the Act, no member

          of the Committee or the Investment Committee shall have any responsibility or liability

          with respect to any duties, powers or responsibilities not allocated to him, for the acts or

          omissions of any other member.

                         9.6     Delegation. The Committee and the Investment Committee shall

          each have full power and authority to delegate its powers and duties to others and to

          appoint and delegate authority to any person or firms (including but not limited to

          accountants, investment manager(s), counsel, actuaries, physicians, Trustee or Trustees,

          appraisers, consultants, professional plan administrators and other specialists). In

          addition, the Committee and the Investment Committee may each act to secure such

          specialized advice or assistance as it deems necessary or desirable in connection with the

          management of the Plan. To the extent not prohibited by the Act, the Committee and the

          Investment Committee shall each be entitled to rely conclusively upon, and shall each be

          fully protected in relying in good faith upon, the actions, advice, or opinion of such

          persons or firms, provided that such persons or firms were prudently chosen by the

          Committee or the Investment Committee, as the case may be, taking into account the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 106 of 177

                                                      - 84 -


          interests of the Participants and Beneficiaries and with due regard to the ability of the

          persons or firms to perform their assigned functions.

                         9.7     Investment Managers. The Investment Committee or a

          Supervisory Manager may appoint an investment manager for the management (including

          the power to manage, acquire, or dispose) of all or any part of the Plan’s assets. Any

          such investment manager shall meet the requirements of section 3(38)(B) of the Act and

          shall acknowledge to the Investment Committee (or, if applicable, the Supervisory

          Manager) and the Trustee in writing that it is a fiduciary with respect to the Plan. If an

          investment manager has been appointed, the investment manager shall have the

          investment powers and duties of the Trustee with respect to the assets under its

          management, and the Trustee shall not be liable for the acts or omissions of the

          investment manager, nor shall it be under any obligation to invest or otherwise manage

          any Trust assets that are subject to the management of the investment manager.

                         9.8     Postponement of Action. If any dispute arises as to any act to be

          performed by the Committee or the Investment Committee, the members of the

          Committee or the Investment Committee, as the case may be, may postpone the

          performance of such act until actual adjudication of such dispute shall have been made by

          a court of competent jurisdiction or until they shall be indemnified by the Employers

          against any liability. However, nothing herein shall be construed in a manner

          inconsistent with the Act.

                         9.9     Settlement of Claims. The Committee and the Investment

          Committee shall each have the power to accept, compromise, arbitrate or otherwise settle
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 107 of 177

                                                      - 85 -


          any obligation, liability, or claim within the scope of its responsibilities under the Plan by

          appropriate legal proceedings or measures.

                         9.10    Inspection of Records. The Committee may inspect the records of

          any Employer to the extent that it may reasonably be necessary to determine any fact in

          connection with the acts to be performed under the Plan and the Trust. The Committee

          shall not be required to make such inspection, but may rely on the written statement of

          such Employer, which statement, if the Committee so demands, shall be certified by a

          certified public accountant designated by the Employer.

                         9.11    Reliance on Plan Documents. Any person dealing with the

          Committee or the Investment Committee may rely upon a copy of the Plan and the Trust

          Agreement and any amendments thereto that are certified by the Committee or the

          Investment Committee, as the case may be, to be true and correct.

                         9.12    Payment of Expenses. The reasonable expenses of administering

          the Plan, including the printing of literature and forms related thereto, the disbursement

          of benefits thereunder, the compensation of professional plan administrative

          organizations, agents, appraisers, actuaries, consultants, counsel, investment managers,

          the Trustee or other specialists may be paid from the assets of the Trust Fund to the

          extent that such expense are not paid by the Employer. Subject to applicable law

          (including Prohibited Transaction Exemption 80-26 and any related or successor

          guidance), the Employer may initially pay any expense that would normally be paid by

          the Trust Fund and later obtain reimbursement from the Trust Fund. The Employer may

          be reimbursed by the Trust Fund even where, at the time of the Employer’s payment of

          the expense, it is not clear that the Trust Fund may lawfully reimburse the Employer, but
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 108 of 177

                                                      - 86 -


          the Trust Fund’s ability to reimburse the Employer is later clarified. Nothing in the Plan

          shall preclude the Employers from indemnifying the members of the Committee and the

          Investment Committee for all actions under the Plan, or from purchasing liability

          insurance to protect such persons with respect to their duties under the Plan.

                         9.13    Service in More Than One Capacity. Any person or group of

          persons may serve in more than one fiduciary capacity with respect to the Plan.

                         9.14    Named Fiduciaries. The Plan’s named fiduciaries shall include the

          Committee, the Investment Committee, and any Supervisory Managers. Each named

          fiduciary shall be responsible solely for the matters for which such fiduciary is

          responsible hereunder and shall not be responsible for matters that are the responsibility

          of other fiduciaries. To the extent that the Committee or the Investment Committee acts

          in a settlor capacity with respect to the Plan, it shall act on behalf of the Employers and

          not as a Plan fiduciary. The Investment Committee and each Supervisory Manager shall

          each be a named fiduciary with respect to the control and management of Plan assets.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 109 of 177

                                                      - 87 -



                                                  ARTICLE 10

                  AMENDMENT, CURTAILMENT OR TERMINATION OF THE PLAN

                         10.1    Power of Committee to Amend, Curtail or Terminate. Subject to

          the provisions of Article 9 and Sections 10.4, 12.3, and 14.2 hereof, the Committee may

          by duly adopted written resolution amend, curtail, or terminate the Plan; provided that,

          except as provided in Sections 10.4 and 14.2 hereof, no amendment, curtailment, or

          termination of the Plan shall provide for any use of assets held under the Trust other than

          for the benefit of Employees and former Employees and their Beneficiaries, and the

          payment of the reasonable administration expenses of the Plan, and no assets of the Trust

          shall revert to or be used or enjoyed by any Employer. Any such action shall be

          evidenced by an instrument in writing duly executed by the Committee, and a copy of

          such instrument shall be filed with the Employers and the Trustee. Any amendment shall

          be effective as of the date specified therein and may be made effective retroactively.

                         10.2    Consequences of Termination. In the event of the termination or

          partial termination of the Plan, the rights of all affected Participants to benefits accrued to

          the date of the termination or partial termination shall be nonforfeitable to the extent

          funded as of such date; provided that, except as otherwise provided by the Act, in the

          event of such a termination or partial termination, no person shall have any recourse

          toward satisfaction of any benefits under the Plan from other than Plan assets and the

          Pension Benefit Guaranty Corporation.

                         10.3    Payments on Termination. Upon termination or partial termination

          of the Plan as described in Sections 10.1 and 10.2 hereof, the Committee, to the extent

          necessary, shall make provision for any expenses of the Trust and the Committee, and
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 110 of 177

                                                      - 88 -


          shall thereafter allocate the assets attributable to the Employer affected, or all remaining

          assets of the Trust as appropriate. After such allocation of assets, the Committee shall

          have the authority to direct liquidation and distribution of the Trust or to continue

          operation of the Plan and Trust in accordance with their provisions as from time to time

          established, including, as necessary, subsequent allocations of the Trust assets among

          persons entitled to benefits under the Plan in the manner provided in Section 10.4 hereof.

          In the event of liquidation of the Trust, distributions from the Trust on the basis of the

          allocation of assets described in Section 10.4 hereof may be made in cash or by means of

          group annuity contracts or certificates of equivalent value.

                         10.4    Allocation. Upon the termination of the Plan, and subject to any

          necessary approval of the Pension Benefit Guaranty Corporation, the assets of the Fund

          shall be allocated by the Committee, to the extent that they are sufficient, in a manner that

          is not inconsistent with the order of precedence prescribed by section 4044 of the Act and

          any administrative regulations or determinations thereunder. Any residual assets of the

          Fund that may remain after all liabilities of the Plan have been satisfied shall be

          distributed to the Employers in accordance with the determination of the Committee and

          consistent with the requirements of Section 12.1 hereof.

                         10.5    Responsibility for Distribution and Allocation. Notwithstanding

          the preceding provision of this Article 10, if the Plan is terminated in whole or in part by

          the Committee as authorized by section 4041 (or by the Pension Benefit Guaranty

          Corporation pursuant to section 4042) of the Act (or corresponding provisions of any

          subsequent applicable law in effect at the time), the Committee shall instruct the Trustee

          to apply or distribute the Fund in accordance with its written directions (or the written
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 111 of 177

                                                      - 89 -


          directions of the trustee appointed upon the application of the Pension Benefit Guaranty

          Corporation). To the extent permitted by the Act, when the Fund shall have been so

          applied or distributed and the accounts of the Trustee shall have been settled, the

          Committee and Trustee shall be released and discharged from all further accountability or

          liability respecting the Fund and shall not be responsible in any way for the further

          disposition of the Fund or any part thereof so applied or distributed.

                         10.6      Design Decisions. Decisions regarding the design of the Plan shall

          be made in a settlor capacity and shall not be governed by the fiduciary responsibility

          provisions of the Act.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 112 of 177

                                                     - 90 -


                                            ARTICLE 11
                                  MERGER AND RESTATEMENT OF THE
                                MINIMUM PLAN AND THE COACHES PLAN

                         11.1    Effect of Merger and Restatement. Effective as of April 1, 1989,

          the Minimum Plan and the Coaches Plan shall be continued by their amalgamation and

          merger into the Plan. In no event shall the Accrued Benefit under the Plan as of April 1,

          1989, of a former participant in either the Minimum Plan or the Coaches Plan, whichever

          is applicable, be less than the participant's accrued benefit under either the Minimum Plan

          or the Coaches Plan, whichever is applicable, as of March 31, 1989.

                         11.2    Effect of Schedules. The right to a benefit under the Plan of any

          person who terminated employment as an Employee for any reason on or after April 1,

          1989, shall be determined by the terms of the Plan in effect on the date of such

          termination of employment; provided that with respect to a former participant in either

          the Minimum Plan or the Coaches Plan, whichever is applicable, the provisions of the

          main text of the Plan may be altered by the provisions of the schedules hereto. The

          following are the only such schedules in effect as of April 1, 2002:

          Schedule I                                     SPECIAL PROVISIONS RELATING TO
                                                         COACHES

          Schedule II                                    SPECIAL PROVISIONS RELATING TO
                                                         FRONT OFFICE EMPLOYEES
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 113 of 177

                                                      - 91 -


                                                 ARTICLE 12

                                   MULTIPLE EMPLOYER PROVISIONS

                         12.1    Single Plan. It is intended that the provisions of the Plan shall be

          applicable to all of the Employers, that the Plan shall be a single pension plan and not an

          aggregate of separate plans, and that all Plan assets shall be available for the purpose of

          providing all Plan benefits and paying Plan administration expenses.

                         12.2    Instructions Applicable to Whole Fund. Unless the Committee or

          the Investment Committee otherwise so states in its instructions to the Trustee, its

          instructions to the Trustee shall apply to the entire Trust Fund.

                         12.3    Binding Effect of Amendments. The Committee shall be vested

          with the sole power to amend the Plan and Trust in any manner, by an instrument in

          writing delivered to the Trustee and each participating Employer, which amendment shall

          be binding on all participating Employers, provided that no such amendment shall bind

          any participating Employer, that, within ninety (90) days after its receipt of notice of such

          amendment from the Committee, shall have given notice pursuant to Section 12.4 hereof

          of its withdrawal from the Plan.

                         12.4    Withdrawal of Employer. By an instrument in writing, duly

          executed and delivered to the Trustee and the Committee, and subject to any applicable

          provisions of the League's Constitution and By-Laws, resolutions, and any other rules

          and regulations of the League, a participating Employer shall have the right, without the

          necessity of obtaining the consent of the Committee, to withdraw from participation in

          the Plan and Trust. In such event, said Employer shall forthwith cease to be a party to the

          Plan and shall no longer be an Employer under the Plan.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 114 of 177

                                                      - 92 -


                           12.5   Withdrawal by One Employer. Any withdrawal from the Plan by

          any one Employer shall operate only with respect to the Participants then employed by

          that Employer.

                           12.6   Separate Application of Certain Provisions. The provisions of

          Section 14.8 hereof and Articles 15 and 16 hereof shall apply separately to each

          participating Employer and to the Employees and former Employees of such participating

          Employer.

                           12.7   Separate Benefit Formulas.

                                  (a) A participating Employer shall have the right, with respect to

          such Employer’s employees, to freeze benefit accruals under the Plan or to modify the

          Plan’s benefit formula, without the necessity of obtaining the consent of the Committee,

          provided that such freeze or modification is made by an instrument in writing that is (1)

          prepared at the request of such Employer by legal counsel selected by the Committee and

          (2) duly adopted and executed by such Employer by a date specified by such legal

          counsel.

                                  (b) Each instrument adopted by an Employer pursuant to this

          Section 12.7 shall be incorporated into the Plan and included in Appendix I for that

          Employer.

                                  (c) If an Employer freezes or modifies the Plan’s benefit formula

          in an instrument pursuant to this Section 12.7, such freeze or modification shall not affect

          the benefits accrued on account of employment with another Employer. For example, the

          benefit a Participant accrues under the Plan based on employment with an Employer that

          has not frozen or modified the Plan’s benefit formula pursuant to this Section 12.7 is the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 115 of 177

                                                   - 93 -


          same benefit the Participant would accrue under the Plan on account of employment with

          that Employer if no other Employer had frozen or modified the Plan’s benefit formula.

          As an illustration, if a Participant was employed for 15 years by Employer A and

          Employer A had frozen the benefit formula so that the Participant accrued no benefit

          while working for Employer A, and if the Participant subsequently is employed by

          Employer B, which has not modified or frozen the Plan’s benefit formula, the Participant

          would earn no additional Years of Credited Service while employed by Employer B for

          purposes of determining benefit accruals under Section 4.1 because the Participant would

          be assumed to have already earned the maximum amount of Years of Credited Service

          (15) while employed by Employer A. Instead, the Participant would accrue a benefit

          based on his employment with Employer B, if at all, based solely on any increase in Final

          Average Compensation above the Final Average Compensation the Participant is

          assumed to have earned while employed by Employer A.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 116 of 177

                                                     - 94 -



                                                 ARTICLE 13

                                             REEMPLOYMENT

                         13.1    Reemployment Before Normal Retirement Age. If a Participant

          whose employment with the Employers has terminated returns to employment with any

          Employer before his Normal Retirement Age, any benefit being paid to him under the

          Plan shall cease during the period the Participant is so employed before his Normal

          Retirement Age. He may rescind an election of an optional form of benefit and elect a

          new form of benefit, in accordance with Section 4.5 hereof, prior to the resumption of his

          benefit. Except as provided in Section 13.9 hereof, any Years of Credited Service that

          the Participant accrued under the Plan before he retired or terminated employment shall

          be restored to him, and upon subsequent retirement, death, or termination of employment,

          the benefit with respect to the Participant shall be based on his Years of Service, Years of

          Credited Service, and Compensation before and after the period of prior retirement or

          termination of employment, and shall be actuarially adjusted to reflect the benefits that he

          previously received. If a Participant's benefits are suspended pursuant to this Section

          13.1 as of his Normal Retirement Age and the Participant does not remain in Active

          Service beyond his Normal Retirement Age, he shall be deemed to have retired again as

          of his Normal Retirement Date for purposes of this Section 13.1 and Section 4.1 hereof.

                         13.2    Employment After Normal Retirement Age. Subject to the

          provisions of Section 13.4 hereof, if any Participant completes any Active Service after

          his Normal Retirement Date, an amount equal to the suspendable amount (as defined in

          29 C.F.R. § 2530.203-3(d)) of his benefit under the Plan shall be discontinued (or shall

          not commence or recommence) during such period of employment, but in the event of his
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 117 of 177

                                                     - 95 -


          death during such period, any survivor payments under a joint and survivor annuity or

          under an optional benefit, if one has been elected and become effective, shall commence

          as of the first day of the first month following the date of his death. The amount of the

          benefit paid to the Beneficiary of such a deceased Participant shall be determined based

          on the Participant's Years of Credited Service and Compensation both before and during

          his Active Service and shall be actuarially adjusted to take into account benefits already

          received.

                         13.3    Adjustment of Accruals. Any Participant who, having attained

          Normal Retirement Age, receives his benefits under the Plan during any Plan Year while

          still employed by any Employer shall have the benefit that otherwise would accrue to him

          under the Plan for each such Plan Year reduced (but not below such Participant's normal

          retirement benefit for the preceding Plan Year) by the Actuarial Equivalent of the total

          benefit distributions (taken into account under Proposed Treasury Regulation section

          1.411(b)-2(b)(4)(ii), as such proposed regulation may be modified or redesignated upon

          final adoption) made to such Participant by the close of such Plan Year.

                         13.4    Distribution Requirements. Except as otherwise provided in

          Section 4.6 hereof, and notwithstanding any other provision of the Plan, if a Participant

          defers his retirement beyond the first date on which he is eligible for a Normal

          Retirement benefit pursuant to Section 4.1 hereof and, in any month thereafter he is not

          engaged in Active Service, he shall commence receiving his retirement benefits as of the

          earlier of (1) the first day of the next succeeding month or (2) April 1 of the calendar year

          following the calendar year in which he attains age seventy and one-half (70-1/2).
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 118 of 177

                                                      - 96 -


                         13.5    Notification. Any Participant whose benefits are discontinued or

          delayed after the month in which he attains Normal Retirement Age due to the

          application of this Article 13 shall be notified by personal delivery or first class mail

          during his first calendar month or payroll period following his attainment of Normal

          Retirement Age that his benefits are discontinued or delayed. Such notification shall

          contain a description of the specific reasons why benefit payments are being discontinued

          or delayed, a general description of this Article 13, a copy of this Article 13, and a

          statement to the effect that applicable Department of Labor regulations may be found in

          section 2530.203-3 of Title 29 of the Code of Federal Regulations. In addition, the

          notification shall inform the Participant of the Plan's procedure pursuant to Section 13.6

          hereof for affording a review of the discontinuance or delay of benefits.

                         13.6    Review. Upon the discontinuance or delay of benefits pursuant to

          Section 4.2 or 13.2 hereof, the Committee shall afford the Participant a review of such

          discontinuance or delay pursuant to Section 14.13 hereof, and shall otherwise administer

          the discontinuance or delay and any subsequent commencement or recommencement of

          benefit payments in a manner consistent with applicable Department of Labor

          regulations.

                         13.7    Termination After Reemployment. If a Participant whose benefit

          under the Plan has been discontinued in accordance with Section 13.2 hereof, thereafter

          terminates his Active Service, his benefit shall resume no later than the first day of the

          third calendar month after the calendar month in which the Active Service terminates;

          provided that he must notify the Committee in writing and in a manner to be prescribed

          by the Committee, that he has ceased such employment and is entitled to the resumption
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 119 of 177

                                                       - 97 -


          of benefits. The amount of his benefit shall be determined in accordance with Section 4.1

          hereof on the basis of his Years of Service, Years of Credited Service and Compensation

          earned before and after his reemployment and shall be actuarially adjusted to take into

          account benefits already received. The initial payment to the Participant upon the

          resumption of his benefit shall include the payment scheduled to occur in the month in

          which payment resumes and any amounts withheld during the period between the end of

          his Active Service and the resumption of his benefits, reduced by any amount that may be

          offset against such initial payment on account of any payments made to him during his

          Active Service, in accordance with applicable Department of Labor regulations.

          Subsequent payments also shall be reduced by the amount of any payments previously

          made during the Participant's Active Service; provided that the reduction may not exceed

          in any one month twenty-five percent (25%) of the payment that otherwise would have

          been paid for that month.

                         13.8    Report to Participant. Upon the receipt of a written request by a

          Participant in such form as the Committee shall require, the Committee shall render a

          determination of whether specific contemplated employment shall be treated as Active

          Service for purposes of this Article 13. The determination shall be made within sixty

          (60) days of the Committee’s receipt of the request.

                         13.9    Effect of Lump-Sum Distribution. If, after termination of

          employment with the Employers, a Participant receives a distribution of the present value

          of his entire nonforfeitable benefit, and (i) the amount of such distribution is $5,000 or

          less, or (ii) the Participant (and his spouse, if any) consent to such distribution, then the

          Participant's Years of Credited Service as of the date of his termination of employment
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 120 of 177

                                                     - 98 -


          shall thereafter be disregarded. Notwithstanding the foregoing, if the Participant was less

          than one hundred (100%) vested in his Accrued Benefit and such Participant resumes

          employment as an Employee with an Employer, then such Participant shall have the right

          to repay to the Plan, before the earlier of (i) five (5) years from the date he again becomes

          an Employee or (ii) the close of the first period of five (5) consecutive one (1) year

          Breaks in Service commencing after the date of the distribution, the full amount

          previously distributed to him, plus interest at the rate prescribed by section 411(c)(2)(C)

          of the Code and, immediately after any such repayment, the Participant's prior Years of

          Credited Service shall be restored in full. For purposes of the preceding sentence, a

          “Break in Service” shall mean any Plan Year in which the Participant fails to complete

          more than five hundred (500) Hours of Service with an Employer.

                         13.10 Military Service.

                                 (a) Notwithstanding any provision of the Plan to the contrary, in

          the case of reemployments initiated on or after December 12, 1994, benefits and service

          credit with respect to qualified military service shall be provided in accordance with

          section 414(u) of the Code (excluding section 414(u)(9) of the Code).

                                 (b) Survivor Benefits. Effective for deaths occurring on or after

          January 1, 2007, in accordance with section 401(a)(37) of the Code, the survivors of a

          Participant who dies while performing qualified military service, within the meaning of

          section 414(u) of the Code, shall be eligible for any additional benefits (other than

          additional contributions related to the period of qualified military service) that would

          have been provided under the Plan if the Participant had resumed employment following
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 121 of 177

                                                    - 99 -


          a period of qualified military service and immediately thereafter terminated employment

          due to death.

                                (c) Recipients of Differential Wage Payments Are Employees.

          Effective January 1, 2009, to the extent required by section 414(u)(12) of the Code and

          guidance issued thereunder, an individual receiving differential wage payments (within

          the meaning of section 3401(h)(2) of the Code) from the Employer shall be treated as an

          employee and differential wage payments shall be treated as compensation for purposes

          of Section 15.1 and as otherwise required by law, but differential wage payments shall

          not be treated as Compensation.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 122 of 177

                                                      - 100 -


                                                  ARTICLE 14

                                              MISCELLANEOUS

                         14.1    Qualified Plan. The Plan is created for the exclusive benefit of

          Employees, former Employees, and their Beneficiaries, and shall be interpreted in a

          manner consistent with its being a qualified plan under section 401(a) of the Code.

                         14.2    Exclusive Benefit.

                                 (a) Under no circumstances, except as provided below, shall any

          funds contributed to the Plan or any assets of the Plan and Trust be used other than for the

          benefit of Employees and former Employees and their Beneficiaries hereunder and the

          payment of the reasonable administration expenses of the Plan, and the Fund shall not

          revert to the Employers prior to the satisfaction of all liabilities to all Employees, former

          Employees, and their Beneficiaries.

                                 (b) If a contribution by an Employer is expressly conditioned on

          the initial qualification of the Plan under section 401 of the Code, and if the Plan does not

          initially qualify, then such contribution shall be returned to the Employer at the direction

          of the Committee within one (1) year after the date of denial of qualification of the Plan.

                                 (c) In the case of the termination of the Plan, in accordance with

          Section 10.4 hereof any residual assets of the Plan shall be distributed to the Employers at

          the direction of the Committee (or of a trustee appointed upon the application of the

          Pension Benefit Guaranty Corporation) if all liabilities of the Plan to Employees, former

          Employees, and their Beneficiaries have been satisfied and the distribution does not

          contravene any provision of law. The certificate of an enrolled actuary engaged by the

          Committee pursuant to the Act stating that there are residual assets of the Plan remaining
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 123 of 177

                                                     - 101 -


          in the Fund after all liabilities of the Plan to Employees, former Employees, and their

          Beneficiaries have been satisfied shall be conclusive evidence of that fact, but in its

          discretion the Trustee may require other evidence of that fact.

                                 (d) All contributions by Employers are expressly conditioned upon

          the current deductibility of the contribution under section 404 of the Code in the taxable

          year with respect to which the contribution is made and without regard to any subsequent

          amendment improving benefits under the Plan. To the extent a deduction is disallowed,

          such contribution shall be returned to the Employer (to the extent disallowed and adjusted

          by the amount of any losses, but not by the amount of any gains, attributable thereto)

          within one (1) year after the disallowance of the deduction.

                                 (e) In the case of a contribution that is made by an Employer by a

          mistake of fact, such contribution (adjusted by the amount of any losses, but not by the

          amount of any gains, attributable thereto) shall be returned to the Employer, at the

          direction of the Committee, within one (1) year after the payment of the contribution.

                         14.3    Impossibility. If it becomes impossible for an Employer, the

          Trustee, the Committee, or the Investment Committee to perform any act under the Plan,

          that act shall be performed which in the judgment of the Committee (or, if the matter is

          within the scope of the Investment Committee’s responsibilities under the Plan, the

          Investment Committee) will most nearly carry out the intent and purpose of the Plan. All

          Employers and all persons having any interest in the Plan or in any way interested herein

          shall be bound by acts performed under such conditions.

                         14.4    Further Acts. All Employers and all persons claiming any interest

          whatsoever hereunder shall perform any and all acts and execute any and all documents
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 124 of 177

                                                     - 102 -


          and papers that may be necessary or desirable for the carrying out of the Plan or any of its

          provisions.

                         14.5    Binding on Successors. This Plan shall be binding upon the heirs,

          executors, administrators, successors and assigns of the Employers, present and future.

                         14.6    Inalienability of Benefits.

                                 (a) No Employee, former Employee, or Beneficiary may alienate,

          assign, transfer, encumber, or otherwise subject to lien any of the benefits provided under

          the Plan, and the right of any Employee, former Employee, or Beneficiary to any benefit

          or to any payment hereunder shall not be subject to alienation, transfer, assignment, or

          encumbrance or otherwise subject to lien, except to the extent provided for by a Qualified

          Domestic Relations Order entered on or after January 1, 1985 or, to the extent required

          by law, a federal tax levy made pursuant to section 6331 of the Code, and except as

          otherwise provided in section 401(a)(13)(C) of the Code (relating to any offset of a

          participant’s benefits provided under a plan against an amount that the participant is

          ordered or required to pay to the plan). The Committee shall treat a domestic relations

          order entered before January 1, 1985, as a Qualified Domestic Relations Order if

          payment of benefits pursuant to such order has commenced as of such date. The

          Committee may, in its sole discretion, treat any other domestic relations order entered

          before January 1, 1985, as a Qualified Domestic Relations Order. Notwithstanding

          anything in this Section to the contrary, this Section 14.6 is intended to address the

          requirements of section 401(a)(13) of the Code and section 206 of the Act and federal

          rulings and regulations issued thereunder, and to permit actions by Plan fiduciaries

          (including, but not limited to, such things as the recovery of benefit overpayments by
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 125 of 177

                                                      - 103 -


          reducing Plan benefits or the withholding of taxes from Plan benefits) that do not violate

          the principles of section 401(a)(13) of the Code or section 206 of the Act as described in

          such rulings and regulations.

                                 (b) The Committee shall establish written procedures to determine

          the qualified status of domestic relations orders and to administer distributions under

          Qualified Domestic Relations Orders. Such procedures shall be consistent with any

          regulations prescribed under sections 401(a)(13) and 414(p) of the Code and section

          206(d) of the Act. In the case of any domestic relations order received by the Plan, the

          Committee shall promptly notify the Employee or former Employee and any other

          alternate payee (an defined in section 414(p)(8) of the Code) of the receipt of such order

          and the procedures for determining the qualified status of domestic relations orders.

          Within a reasonable period after receipt of such order, the Committee shall determine

          whether such order is qualified and shall notify the Employee or former Employee and

          each alternate payee of such determination. During any period in which the qualified

          status of a domestic relations order is being determined (by the Committee, by a court, or

          otherwise), the Committee shall separately account for the amounts that would have been

          payable to each alternate payee if the order had been determined to be a Qualified

          Domestic Relations Order. If within eighteen (18) months of the receipt of the order, the

          order (or a modification thereof) is determined to be a Qualified Domestic Relations

          Order, the Committee shall direct the Trustee to pay the amounts separately accounted for

          (plus any interest thereon) to the person or persons entitled thereto. If within eighteen

          (18) months of the receipt of the order, it is determined that the order is not qualified, or

          the issue as to whether the order is qualified is not resolved, then the Committee shall
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 126 of 177

                                                      - 104 -


          direct the Trustee to pay the amounts separately accounted for (plus any interest thereon)

          to the person or persons who would have been entitled to such amounts if there had been

          no order. Any determination that an order is qualified that is made after the close of the

          eighteen (18) month period shall apply prospectively only.

                                  (c) Except as provided in Subsections (a) and (b) of this Section

          14.6, if any Employee, former Employee, or Beneficiary shall attempt to alienate or to

          assign his benefits, or should anyone attempt to subject his benefits to attachment,

          execution, garnishment or other legal or equitable process, the Committee shall direct the

          Trustee to take the necessary steps so that such benefits shall not be available to the

          Employee, former Employee, or Beneficiary, but shall be used by the Trustee for the

          benefit of the Employee, former Employee, or Beneficiary as the Committee deems

          necessary for his maintenance, support, comfort, education, medical care, emergency and

          general welfare.

                          14.7    Merger of Plan. In the event of any merger or consolidation of the

          Plan with, or transfer in whole or in part of the assets or liabilities of the Plan to, another

          plan, such merger, consolidation or transfer shall be permissible only if, to the extent that

          section 414(l) of the Code is applicable and in accordance with such section 414(l), each

          Employee and former Employee would receive a benefit immediately after the merger,

          consolidation or transfer that is equal to or greater than the benefit he would have been

          entitled to receive immediately before the merger, consolidation or transfer (determined,

          in each case, as if the Plan and such transferee plan had then terminated); provided that

          the foregoing provisions of this Section 14.7 shall not apply if such alternative
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 127 of 177

                                                   - 105 -


          requirements that may be imposed by the regulations under section 414(l) of the Code are

          satisfied.

                         14.8   Pre-Termination Restrictions.

                                (a) Upon termination of the Plan pursuant to Section 10.1 hereof,

          the benefit of each highly compensated employee and each former highly compensated

          employee shall be limited to a benefit that is nondiscriminatory under section 401(a)(4)

          of the Code. For purposes of this Section 14.8, a “highly compensated employee” shall

          be any employee of the Employer who --

                                (1) was a 5-percent owner (as defined in section 416(i)(1) of the

                         Code) of the Employer at any time during the Plan Year or the preceding

                         Plan Year, or

                                (2) had compensation for the preceding Plan Year from the

                         Employer exceeding $80,000 (as adjusted by the Secretary of the Treasury

                         in accordance with section 414(q)(1) of the Code).

          For this purpose, an employee shall be treated as a 5-percent owner for any Plan Year if

          at any time during such Plan Year such employee was a 5-percent owner (as defined in

          section 416(i)(1) of the Code) of the Employer, and “compensation” shall have the

          meaning given to such term by Section 15.1 hereof. For purposes of this Section 14.8, an

          individual shall be treated as a “former highly compensated employee” if (i) such

          individual was a highly compensated employee when such individual separated from

          service with the Employer or (ii) such individual was a highly compensated employee of

          the Employer at any time after attaining age 55.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 128 of 177

                                                      - 106 -


                                  (b) The annual pension of a Participant who is a highly

          compensated employee or a former highly compensated employee shall not exceed the

          annual payments that would be made on behalf of the Participant under a single life

          annuity that is the Actuarial Equivalent of the sum of the Participant's Accrued Benefit

          and other benefits under the Plan. The preceding sentence, shall not apply to a

          Participant for a year if

                                         (1)     the Participant is not among the 25 nonexcludable

                          (within the meaning of Treasury Regulations section 1.410(b)-6)

                          employees and former employees of the Employer with the greatest

                          compensation in that year or any prior year, or

                                         (2)     after satisfying all benefits payable under the Plan

                          to the Participant, the value of Plan assets equals or exceeds 110 percent of

                          the Plan's current liabilities (as defined in section 412(l)(7) of the Code or

                          as otherwise required by law), or

                                         (3)     the value of the benefits payable under the Plan

                          with respect to the Participant is less than one (1) percent of the value of

                          the Plan's current liabilities (as defined in section 412(l)(7) of the Code or

                          as otherwise required by law), or

                                         (4)     the value of the benefits payable under the Plan

                          with respect to the Participant does not exceed the amount described in

                          section 411(a)(11)(A) of the Code.

          If the Plan is terminated pursuant to Section 10.1 hereof while the restrictions pursuant to

          this Section 14.8(b) are in effect, amounts in excess of those restrictions shall first be
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 129 of 177

                                                      - 107 -


          applied in a nondiscriminatory manner to the satisfaction of any Plan liabilities to

          Participants who are not subject to the restrictions, and any balance remaining shall then

          be applied in a nondiscriminatory manner to any Plan liabilities that may be outstanding

          with respect to Participants who are subject to the restrictions.

                                  (c) If and when, subsequent to the commencement of payments

          restricted pursuant to Subsection (b), above, one or more of the conditions set forth in

          clauses (1) through (4) of Subsection (b), above, becomes applicable with respect to the

          Participant, an amount that is the Actuarial Equivalent of the payments that were

          prohibited from being made during the period in which the payments were restricted shall

          be paid to the Participant or, if the Participant has died, to the estate of the Participant.

                                  (d) Effective April 1, 1995, a payment that would otherwise be

          prohibited from being made under Section 14.8(b) hereof may be made to a Participant if

          the Participant agrees to repay to the Plan so much of the Restricted Amount (as defined

          below) as is necessary to satisfy Section 14.8(a) hereof if the Plan is terminated pursuant

          to Section 10.1 hereof. The preceding sentence shall not apply unless the Participant's

          obligation is adequately secured at the time of the payment. A Participant's obligation is

          adequately secured for this purpose if and only if, at the time of the payment, the

          Participant has on deposit in an escrow account with a depositary acceptable to the

          Committee property having a fair market value that is at least 125 percent, or has posted a

          bond or provided a bank letter of credit equal to at least 100 percent, of the Restricted

          Amount. An escrow agreement does not satisfy this requirement unless it prohibits the

          Participant from making any withdrawal that would cause the value of the property held

          in the account to fall below 125 percent of the Restricted Amount, and a bond or letter of
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 130 of 177

                                                     - 108 -


          credit does not satisfy this requirement if it permits the surety or bank to release any

          liability, before the Committee certifies to the depositary, surety, or bank that the

          Participant has satisfied his obligation or that one or more of the conditions specified in

          clauses (1) through (4) have become applicable with respect to the Participant. In

          addition, an escrow agreement does not satisfy this requirement unless it provides that if,

          at any time, the value of the property held in escrow falls below 110 percent of the

          Restricted Amount, the property held in the escrow will be paid to the Plan unless the

          Participant promptly deposits additional property sufficient to increase the value of the

          property held in escrow to 125 percent of the Restricted Amount. For purposes of this

          Subsection (d), “Restricted Amount” means the portion of any scheduled benefit payment

          in accordance with this Subsection (d) that exceeds the maximum amount that would

          have been payable under Subsection (b), above.

                                 (e) This Section 14.8 is intended to satisfy the requirements of

          Treasury Regulations section 1.401(a)(4)-5(b). This Section 14.8 shall not be construed

          in a manner that would impose limitations that are more stringent than those required by

          Treasury Regulations section 1.401(a)(4)-5(b). If Congress should provide by statute, or

          the United States Treasury Department or the Internal Revenue Service should provide by

          regulation or ruling, that the foregoing restrictions are no longer necessary for the Plan to

          meet the requirements of section 401(a) of the Code then in effect, such restrictions shall

          become void and shall no longer apply, without the necessity of further amendment to the

          Plan.

                         14.9    No Contractual Effect. The Plan shall not be construed as creating

          or changing any contract of employment between the Employer and its Employees,
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 131 of 177

                                                     - 109 -


          whether participants hereunder or not; and the Employer retains the right to deal with

          Employees, and to terminate their respective employment at any time, to the same extent

          as though the Plan had not been created.

                         14.10 Application of Forfeited Benefits. Any forfeiture arising from

          severance of employment, death, or for any other reason shall not be applied to increase

          the benefits that any Employee, former Employee, or Beneficiary would otherwise

          receive under the Plan. The amounts so forfeited shall be used as soon as possible to

          reduce the appropriate Employers (as determined by the Committee in accordance with

          Article 8 hereof) contributions under the Plan.

                         14.11 Headings and Subheadings. The headings and subheadings in the

          Plan are inserted for the convenience of reference only, and are to be ignored in any

          construction of the provisions thereof.

                         14.12 Illegality. If any provision of the Plan shall be held illegal or void,

          such illegality or invalidity shall not affect the remaining provisions of the Plan, which

          shall be fully severable, and the Plan shall be construed and enforced as if said illegal or

          invalid provision had never been inserted herein.

                         14.13 Claims for Benefits.

                                 (a) Every claim for benefits under the Plan by a person (hereinafter

          referred to as “Claimant”) or by a Claimant's authorized representative shall be submitted

          to the Committee, which shall process it and approve or disapprove it. Claims for

          benefits other than disability benefits under Section 4.4(y) hereof shall be governed by

          Subsections (b) through (g) of this Section 14.13. Claims for disability benefits under

          Section 4.4(y) hereof shall be governed by Subsections (g) and (h) of this Section 14.13.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 132 of 177

                                                     - 110 -


                                 (b) If a Claimant is denied any benefits under the Plan, either in

          total or in an amount less than the full benefit to which he claims to be entitled, the

          Committee shall advise the Claimant of the computation of his benefit, if any, and the

          specific reasons therefor within ninety (90) days after receipt of the claim by the

          Committee. However, if unforeseeable or special administrative problems or

          circumstances require an extension of time for processing the claim by the Committee, a

          written notice shall be furnished to the Claimant prior to the termination of this ninety

          (90)-day period explaining why an extension of time is needed and the approximate date

          by which the Committee expects to have processed the claim. Nevertheless, in no event

          shall the Committee render a final decision on the validity of a claim later than one

          hundred and eighty (180) days after the claim is initially received by the Committee. The

          Committee shall furnish the Claimant whose claim is wholly or partially denied with a

          written notice setting forth in a manner calculated to be understood by the Claimant:

                                 (1) the specific reason or reasons for the denial;

                                 (2) a specific reference to pertinent Plan provisions on which the

                 denial is based;

                                 (3) a description of any additional material or information

                 necessary for the Claimant to perfect his claim, if possible, and an explanation of

                 why such material or information is needed; and

                                 (4) a description of the Plan's claim review procedures, the time

                 limits under such procedures, and a statement of the Claimant’s right to bring a

                 civil action under section 502(a) of the Act following an adverse benefit

                 determination on appeal.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 133 of 177

                                                      - 111 -


                                 (c) Within sixty (60) days of receipt of the information described

          in Subsection (b), above, the Claimant or his duly authorized representative, if he desires

          further review, may file a written appeal of the determination with the Committee.

                                 (d) As long as the Claimant's appeal is pending (including the sixty

          (60) day period described in Subsection (c), above), the Claimant or his duly authorized

          representative (i) shall be provided, upon request and free of charge, access to and copies

          of all documents, records, and other information relevant to the claim and (ii) may review

          pertinent Plan documents and may submit issues and comments in writing to the

          Committee.

                                 (e) The Committee shall notify the Claimant of the appeals

          decision (whether or not adverse) in written or electronic form within a reasonable period

          of time, but no later than sixty (60) days after the Plan’s receipt of the appeal unless the

          Committee determines that special circumstances (for example, the need to hold a

          hearing) require an extension of time. If the Committee determines that an extension of

          time is required, then, before the end of the sixty (60) day period, the Committee shall

          notify the Claimant of the reason or reasons for the extension and of the date by which it

          expects to make its decision. The extended period may not exceed sixty (60) days from

          the end of the initial sixty (60) day period.

                                 (f) If the Committee’s decision on appeal is adverse, the notice of

          the Committee’s decision shall provide the following information, written in a manner

          calculated to be understood by the Claimant:

                                 (1) the specific reason or reasons for the adverse determination;
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 134 of 177

                                                     - 112 -


                                (2) reference to the specific Plan provisions on which the adverse

                         determination is based;

                                (3) a statement that the Claimant is entitled to receive, upon

                         request and free of charge, access to and copies of all documents, records,

                         and other information relevant to the benefit claim; and

                                (4) a statement regarding the Claimant’s right to bring a civil

                         action under section 502(a) of the Act following an adverse benefit

                         determination on appeal.

                                (g) Any person eligible to receive benefits hereunder shall furnish

          to the Committee any information or evidence requested by the Committee and

          reasonably required for the proper administration of the Plan. Failure on the part of any

          person to comply with any such request within a reasonable period of time shall be

          sufficient grounds for delay in the payment of any benefits that may be due under the

          Plan until such information or evidence is received by the Committee. If any person

          claiming benefits under the Plan makes a false statement that is material to the claim for

          benefits, the Committee may offset against future payments any amount paid to such

          person to which he was not entitled under the provisions of the Plan.

                                (h) If the Claimant seeks a disability benefit under Section 4.4(y)

          hereof, the claim shall be governed by the following provisions:

                                (1) If the claim is wholly or partially denied, the Committee shall

                         notify the Claimant of the adverse decision within a reasonable time, but

                         no later than forty five (45) days after the Plan’s receipt of the claim. If

                         the Committee determines that an extension of time for processing the
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 135 of 177

                                                - 113 -


                     claim is needed due to matters beyond the control of the Plan, the

                     Committee shall notify the Claimant of the reasons for the extension and

                     the extended due date before the end of the forty five (45) day period after

                     the filing of the claim. The extended period may not exceed seventy five

                     (75) days after the date of the filing of the claim. If the Committee

                     determines that a second extension of time for processing the claim is

                     needed due to matters beyond the control of the Plan, the Committee shall

                     notify the Claimant of the reasons for the extension and the extended due

                     date before the end of the seventy five (75) day period after the filing of

                     the claim. The second extended period may not exceed one hundred five

                     (105) days after the date of the filing of the claim. Any notice of

                     extension shall explain the standards on which an entitlement to a

                     disability benefit under the Plan is based and the unresolved issues that

                     prevent a decision on the claim and also shall describe any additional

                     information that is needed to resolve the issues and give the Claimant at

                     least forty five (45) days from the date of the receipt of such notice to

                     submit the information. If additional information is requested, the time

                     period for making a benefit decision shall be tolled from the date on which

                     the notice is sent to the Claimant until the date the Claimant responds to

                     the request.

                            (2) The Committee shall furnish a Claimant whose claim is wholly

                     or partially denied with a written notice setting forth in a manner

                     calculated to be understood by the Claimant:
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 136 of 177

                                                - 114 -


                                   i.   the specific reason or reasons for the adverse

                                        determination;


                                  ii.   reference to the specific Plan provisions on which the

                                        adverse determination is based;


                                 iii.   a description of any additional information necessary

                                        for the claim to be granted and an explanation of why

                                        such information is necessary;


                                 iv.    a description of the Plan’s claim review procedures, the

                                        time limits under such procedures, and a statement

                                        regarding the Claimant’s right to bring a civil action

                                        under section 502(a) of the Act following an adverse

                                        benefit determination on appeal; and


                                  v.    if applicable, a copy of the internal rule, guideline or

                                        protocol that was relied on to make the adverse

                                        determination or a statement that such a rule was relied

                                        on and that a copy of such rule will be provided free of

                                        charge to the Claimant upon request.


                            (3) Within one hundred eighty (180) days following the receipt of

                     the notice of the adverse benefit determination, the Claimant or his duly

                     authorized representative may file a written appeal of the determination.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 137 of 177

                                                 - 115 -


                              (4) As long as the Claimant’s appeal is pending (including the one

                     hundred eighty (180) day period described in Subsection (h)(3), above),

                     the Claimant or his duly authorized representative (i) shall be provided,

                     upon request and free of charge, access to and copies of all documents,

                     records, and other information relevant to the claim and (ii) may submit

                     written comments documents, records, and other information related to the

                     claim.


                              (5) The Committee’s decision on appeal shall be based on all

                     comments, documents, records, and other information submitted by the

                     Claimant, without regard to whether such information was submitted or

                     considered in the initial benefit determination.


                              (6) The Committee’s decision on appeal shall not defer to the

                     initial adverse benefit determination and may not be conducted by the

                     individual who made the initial adverse determination nor the subordinate

                     of such individual.


                              (7) In deciding an appeal of any benefit determination that is based

                     in whole or in part on a medical judgment, the Committee shall consult

                     with a health care professional who has appropriate training and

                     experience in the field of medicine involved in the medical judgment; such

                     health care professional may not be an individual who was consulted in

                     connection with the initial adverse benefit decision nor the subordinate of

                     such individual.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 138 of 177

                                                 - 116 -


                             (8) If the Claimant or his representative so requests, the Committee

                     shall notify the Claimant of the medical or vocational experts whose

                     advice was obtained on behalf of the Plan in connection with the adverse

                     benefit determination.


                             (9) The Committee shall notify the Claimant of the appeals

                     decision (whether or not adverse) in written or electronic form within a

                     reasonable period of time, but no later than forty five (45) days after the

                     Plan’s receipt of the appeal unless the Committee determines that special

                     circumstances (for example, the need to hold a hearing) require an

                     extension of time. If the Committee determines that an extension of time

                     is required, then, before the end of the forty-five (45) day period, the

                     Committee shall notify the Claimant of the reason or reasons for the

                     extension and of the date by which it expects to make its decision. The

                     extended period may not exceed forty five (45) days from the end of the

                     initial forty-five (45) day period.


                             (10)    If the Committee’s decision on appeal is adverse, the notice

                     of the Committee’s decision shall provide the following information,

                     written in a manner calculated to be understood by the Claimant:

                               i.    the specific reason or reasons for the adverse

                                     determination;


                              ii.    reference to the specific Plan provisions on which the

                                     adverse determination is based;
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 139 of 177

                                                      - 117 -


                                 iii.   a statement that the Claimant is entitled to receive, upon

                                        request and free of charge, access to and copies of all

                                        documents, records, and other information relevant to the

                                        benefit claim;


                                 iv.    a statement regarding the Claimant’s right to bring a civil

                                        action under section 502(a) of the Act following an adverse

                                        benefit determination on appeal;


                                  v.    if applicable, a copy of the internal rule, guideline, or

                                        protocol that was relied on to make the adverse

                                        determination or a statement that such a rule was relied on

                                        and that a copy of such rule will be provided free of charge

                                        to the Claimant upon request; and


                                 vi.    if the adverse determination is based on a medical

                                        judgment, an explanation of the scientific or clinical

                                        judgment for the determination or a statement that such

                                        explanation will be provided free of charge to the Claimant

                                        on request.


                         14.14 Limitation on Actions. No claim for non-payment or

          underpayment of benefits allegedly owed by the Plan (regardless of whether such benefits

          are allegedly due under the terms of the Plan or by reason of any law) may be filed in

          court until the claimant has exhausted the claims review procedure set forth in Section

          14.13 hereof. Claims for underpayment of benefits must be filed in a court with
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 140 of 177

                                                     - 118 -


          jurisdiction to hear the claim no later than thirty six (36) months after the Benefit

          Commencement Date. Claims for non-payment of benefits must be filed in a court with

          jurisdiction to hear the claim no later than thirty six (36) months after the date when the

          first payment allegedly was due. The running of the thirty-six (36) month limitations

          period shall be suspended during the time that any request for review of the claim

          pursuant to Section 14.13 hereof is pending before the Committee. The foregoing

          limitations period is expressly intended to replace and to supersede any limitations period

          that might otherwise be deemed applicable under state or federal law in the absence of

          this Section. Claims filed after the expiration of the limitations period prescribed by this

          Section shall be deemed time-barred.


                         14.15 Booklets and Brochures Subject to Plan Provisions. In the event of

          any conflict between the terms of the Plan document and Trust Agreement and the terms

          of any booklets or brochures that may be issued summarizing the Plan, the terms of the

          Plan document and Trust Agreement shall control.

                         14.16 Liability Limited. Except as and to the extent otherwise provided

          by applicable law, no liability whatever shall attach to or be incurred by the shareholders,

          owners, directors, officers, or employees of the Employers under or by reason of any of

          the terms and conditions contained in the Plan or in any of the contracts procured

          pursuant thereto or implied therefrom.

                         14.17 Overpayments. If any overpayment of benefits is made under the

          Plan, the amount of the overpayment may be set off against further amounts payable to or

          on account of the person who received the overpayment until the overpayment has been

          recovered. The foregoing remedy is not intended to be exclusive.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 141 of 177

                                                     - 119 -


                         14.18 PBGC Premiums. Any premium payable to the Pension Benefit

          Guaranty Corporation (or any successor thereto) with respect to the Plan shall be deemed

          to be a reasonable expense of administering the Plan, and shall be paid from the assets of

          the Trust Fund in accordance with Section 9.11 (Section 9.12 on or after December 10,

          2003) hereof, except to the extent that the Employers shall elect to pay any such premium

          directly.

                         14.19 Withholding Taxes. The Committee may make any appropriate

          arrangements to deduct from all amounts paid under the Plan any taxes reasonably

          determined by the Committee to be required to be withheld by any government or

          government agency. A Participant, Beneficiary, or alternate payee, as the case may be,

          shall bear all taxes on amounts paid under the Plan to the extent that no taxes are

          withheld, irrespective of whether withholding is required.

                         14.20 Notice of Process. In any action or proceeding involving the Trust

          Fund, or any property constituting part or all thereof, or the administration thereof, the

          Employers, the Committee, and the Trustee shall be the only necessary parties, and no

          Participant, Beneficiary, alternate payee, or other person having or claiming to have an

          interest in the Trust Fund or under the Plan shall be entitled to any notice of process

          unless such notice is required by federal law.

                         14.21 Complete Statement of Plan. This document is a complete

          statement of the Plan as of April 1, 2002, with amendments adopted through December

          2012, and supersedes all prior plans, including the prior restatement of the Plan as of

          April 1, 2002. The Plan may be amended, curtailed, or terminated only in writing and

          then only as provided in Section 10.1 hereof.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 142 of 177

                                                       - 120 -



                                                   ARTICLE 15

                                         LIMITATIONS ON BENEFITS

                           15.1   Maximum Limitation on Benefit Amount.

                                  (a) In addition to any other limitation set forth in the Plan and

          notwithstanding any other provision of the Plan, in no event shall the annual amount of a

          Participant's benefit determined under the provisions of the Plan, together with the

          aggregate annual amount of such Participant's benefits under all other defined benefit

          plans required to be aggregated with the Plan under the provisions of section 415 of the

          Code, increase to an amount in excess of the maximum amount permitted under section

          415 of the Code; provided that for this purpose the limitations imposed by section

          415(b)(2)(C) and (D) of the Code shall not exceed the limitations imposed by section

          415(b)(2)(C) and (D) as in effect before the enactment of the Economic Growth and Tax

          Relief Reconciliation Act of 2001 (Pub. L. No. 107-16). For purposes of this Article 15,

          the limitation year is the calendar year, and the “compensation” used to apply the

          limitations imposed by this Article 15 shall be “Compensation” as defined in Section

          2.1(k) hereof.

                                  (1) Limitations. Except as provided to the contrary in any other

                           provision of this Article 15, the annual straight life annuity benefit

                           otherwise accrued or payable to a Participant under the Plan (exclusive of

                           any benefits that are not directly related to retirement income benefits or

                           which are attributable to employee contributions) shall not exceed the

                           lesser of (a) $160,000, as adjusted pursuant to section 415(d) of the Code,

                           or (b) 100% of the Participant’s average compensation for the three
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 143 of 177

                                                 - 121 -


                     consecutive calendar years of service (or the Participant’s longest

                     consecutive period of service if less than three years) during which his

                     aggregate compensation is highest, payable in the form of a straight life

                     annuity, provided that the limits described in (a) and (b) shall be adjusted

                     as described in (A) through (D), below:

                                    (A) Less Than 10 Years of Participation. If the Participant

                            has less than ten (10) years of participation in the Plan, the dollar

                            limit described in (a) shall be multiplied by a fraction, the

                            numerator of which is the number of years or part thereof (but not

                            less than one) of participation in the Plan (or the Coaches Plan or

                            the Minimum Plan, if applicable) and the denominator of which is

                            ten (10).

                                    (B) Less Than 10 Years of Service. If the Participant has

                            not completed ten (10) Years of Service, the compensation limit

                            described in (b) shall be multiplied by the ratio that the

                            Participant’s number of Years of Service (but not less than one)

                            bears to ten (10).

                                    (C) Payment Before Social Security Retirement Age. If

                            payment of the Plan benefit begins before the Participant attains

                            social security retirement age (as defined in section 415(b)(8) of

                            the Code), the dollar limit described in (a) shall be adjusted so that

                            it is the actuarial equivalent of an annual straight life annuity

                            benefit equal to such dollar limit beginning at the Participant’s
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 144 of 177

                                                  - 122 -


                           social security retirement age. For benefits that begin before the

                           Participant’s social security retirement age and on or after age

                           sixty-two (62), the adjustment provided for in this paragraph shall

                           be consistent with the reduction for old-age insurance benefits

                           commencing before the social security retirement age under the

                           Social Security Act. For benefits that begin before the

                           Participant’s social security retirement age and before age sixty-

                           two (62), the dollar limit shall first be adjusted to age sixty-two

                           (62) as described in the second sentence of this Subparagraph (C)

                           and shall be further adjusted so that the dollar limit is the actuarial

                           equivalent of the dollar limit at age sixty-two (62), based on

                           whichever set of assumptions in (i) or (ii) below produces the

                           lower limit:

                                           (i)       the Plan interest rate and the Plan mortality

                                   assumption (or Plan tabular factor) used for determining

                                   early retirement benefits; or

                                           (ii)      five percent (5%) interest and the applicable

                                   mortality table prescribed by the Secretary of the Treasury

                                   under section 415(b)(2)(E)(v) of the Code (the “applicable

                                   mortality table” for purposes of the remainder of this

                                   Section 15.1(a)).

                                   (D) Payment After Social Security Retirement Age. If

                           payment of the Plan benefit begins after the Participant attains his
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 145 of 177

                                                   - 123 -


                           social security retirement age, the dollar limit described in (a) shall

                           be adjusted so that it is the actuarial equivalent of an annual straight

                           life annuity benefit equal to such dollar limit beginning at the

                           Participant’s social security retirement age. The adjusted dollar

                           limit shall be the actuarial equivalent of an annual straight life

                           annuity benefit equal to such dollar limit beginning at the

                           Participant’s social security retirement age, based on whichever set

                           of assumptions in (i) or (ii) below produces the lower limit:

                                            (i)        the Plan interest rate and the Plan mortality

                                   assumption (or Plan tabular factor) used for determining

                                   late retirement benefits; or

                                            (ii)      five percent (5%) interest and the applicable

                                   mortality table.

                            (2) Adjustment for Payment Form. A Participant’s benefit shall be

                     subject to the following adjustments before the application of the

                     maximum annual benefit limitation in the preceding Paragraph (1):

                                    (A) If the Participant’s benefit is payable as a joint and

                            survivor annuity with the Participant’s spouse as the beneficiary,

                            the Participant’s benefit shall be adjusted for that form of payment

                            before application of the maximum annual benefit limitation in the

                            preceding Paragraph (1).

                                    (B) If the Participant’s benefit is payable in a form that is

                            neither described in Subparagraph (A), above, nor a straight life
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 146 of 177

                                                 - 124 -


                           annuity, the Participant’s benefit shall be converted to a straight

                           life annuity benefit as described in Subparagraph (C), below,

                           before the application of the maximum annual benefit limitation in

                           the preceding Paragraph (1).

                                  (C) If the form of benefit is not subject to Code section

                           417(e)(3), the straight life annuity benefit shall equal:

                                          (i)       For limitation years beginning before

                                   January 1, 2008, the greater of the actuarial equivalent, in

                                   the form of a straight life annuity, of the benefit otherwise

                                   payable to the Participant calculating using: (a) the Plan

                                   interest rate and the Plan mortality assumptions (or Plan

                                   tabular factor) used for determining actuarial equivalence;

                                   or (b) five percent (5%) interest and the applicable

                                   mortality table.

                                          (ii)      For limitation years beginning on or after

                                   January 1, 2008, the greater of: (a) the annual amount of

                                   the straight life annuity (if any) payable to the Participant

                                   under the Plan commencing on the same Benefit

                                   Commencement Date or (b) the actuarial equivalent, in the

                                   form of a straight life annuity, of the benefit otherwise

                                   payable to the Participant calculated using five percent

                                   (5%) interest and the applicable mortality table.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 147 of 177

                                                 - 125 -


                                  (D) If the form of benefit is subject to Code section

                           417(e)(3), the straight life annuity benefit shall equal:

                                          (i)       For Benefit Commencement Dates occurring

                                   in Plan Years beginning before January 1, 2004, the greater

                                   of the actuarial equivalent, in the form of a straight life

                                   annuity, of the benefit otherwise payable to the Participant

                                   calculated using: (a) the Plan interest rate and the Plan

                                   mortality assumption (or Plan tabular factor) used for

                                   determining actuarial equivalence, or (b) the interest rate

                                   described in Paragraph 1(b) of Exhibit I and the applicable

                                   mortality table.

                                          (ii)      For Benefit Commencement Dates occurring

                                   in Plan Years beginning after December 31, 2003, the

                                   greater of the actuarial equivalent, in the form of a straight

                                   life annuity, of the benefit otherwise payable to the

                                   Participant calculated using: (a) the Plan interest rate and

                                   the Plan mortality assumption (or Plan tabular factor) used

                                   for determining actuarial equivalence, or (b) the applicable

                                   mortality table and (I) if the Participant’s Benefit

                                   Commencement Date occurs in a Plan Year beginning in

                                   2004 or 2005, an interest rate of five and five-tenths

                                   percent (5.5%), except that, the amount payable to a

                                   Participant on a Benefit Commencement Date occurring
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 148 of 177

                                                - 126 -


                                    during the Plan Year that begins in 2004 and before

                                    December 31, 2004 shall not, solely by reason of this

                                    provision, be less than the amount that would have been

                                    payable to the Participant had the amount been determined

                                    using the interest rate described in Paragraph 1(b) of

                                    Exhibit I in effect as of the last day of the last Plan Year

                                    beginning before January 1, 2004, or (II) if the

                                    Participant’s Benefit Commencement Date occurs in a Plan

                                    Year beginning after 2005, the interest rate shall equal the

                                    greater of five and five-tenths percent (5.5%) or the rate

                                    that provides a benefit of not more than one hundred five

                                    percent (105%) of the benefit that would be provided if the

                                    interest rate described in Paragraph 1(b) of Exhibit I were

                                    used.

                            (3) Minimum Benefit. The limitations in this Section 15.1 shall

                     not apply to the annual benefit otherwise accrued or payable to a

                     Participant who:

                                    (A) has not at any time participated in any defined

                            contribution plan maintained by an Employer; and

                                    (B) has total annual benefits payable or accrued under the

                            Plan and all other defined benefit plans required to be aggregated

                            with the Plan under section 415 of the Code that do not exceed
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 149 of 177

                                                      - 127 -


                                 $10,000, multiplied by the ratio described in Subparagraph (1)(B),

                                 above, if applicable.

                                 (b) The limitation imposed by this Article 15 shall be applied after

          taking into account (1) the transition rules prescribed in section 1106(i) of the Tax

          Reform Act of 1986 and Treasury Regulations section 1.415(a)-1(g)(4) (and any other

          transition rule that preserved the Participant's current Accrued Benefit under the Plan as

          of the effective date of an amendment to section 415 of the Code or Treasury Regulations

          issued thereunder), and (2) any cost-of-living adjustment that may be taken into account

          pursuant to regulations or other guidance issued under section 415(d) of the Code.

                                 (c) In the event that the limitations provided in this Article 15

          become applicable to a Participant who is entitled to benefits under more than one

          defined benefit plan maintained by the Employer, the benefits under such other plan or

          plans shall be reduced so that the benefits provided under such other plan or plans and the

          benefit provided under the Plan do not, in the aggregate, exceed the limitations imposed

          by this Article 15.

                         15.2    Intent of Article 15. This Article 15 is intended to satisfy the

          requirements imposed by section 415 of the Code and shall be construed in a manner that

          will effectuate this intent. Except as specified by the proviso at the end of the first

          sentence of Section 15.1(a) and Sections 15.1(a)(1)(C) and (D) hereof, this Article 15

          shall not be construed in a manner that would impose limitations that are more stringent

          than those required by section 415 of the Code.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 150 of 177

                                                    - 128 -


                                                ARTICLE 16

                                      TOP-HEAVY REQUIREMENTS

                         16.1   Determination of Top-Heavy Status.

                                (a) As soon as practicable after the first day of each Plan Year, the

          Committee shall determine whether the Plan is Top-Heavy with respect to an Employer

          in accordance with this Article 16. A Plan shall be deemed to be Top-Heavy with respect

          to an Employer if

                                (1) the Plan is not part of an Aggregation Group of the Employer

                         and, as of the Determination Date, the present value of the cumulative

                         Accrued Benefits under the Plan for Key Employees of the Employer

                         exceeds sixty percent (60%) of the present value of the cumulative

                         Accrued Benefits under the Plan for all Employees of the Employer,

                         where such ratio is computed in accordance with the provisions of section

                         416(g) of the Code and any Treasury Department regulations prescribed

                         thereunder; or

                                (2) the Plan must be included in an Aggregation Group of the

                         Employer and such Group is a Top-Heavy Group.

                         For purposes of Section 16.1(a)(1) and 16.2(h), only the Accrued Benefit

          of a Participant under the Plan that is attributable to Years of Credited Service completed

          with the Employer shall be taken into account.

                                 (b) If the Plan is Top-Heavy with respect to an Employer as of any

          Determination Date, the provisions of Sections 16.4 through 16.6 shall become effective

          as of the first day of the Plan Year next following that Determination Date and shall
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 151 of 177

                                                      - 129 -


          continue in effect until (and including) the first subsequent Determination Date as of

          which the Plan no longer is Top-Heavy with respect to that Employer.

                         16.2    Definitions. For purposes of this Article 16, the following

          definitions shall apply, and shall be interpreted in accordance with the provisions of

          section 416 of the Code and the Treasury Department Regulations promulgated

          thereunder:

                                 (a) “Aggregation Group” or “Group” means --

                                                (1)      each Employer Plan in which a Key

                         Employee is a participant;

                                                (2)      each other Employer Plan that enables an

                         Employer Plan described in the preceding clause to meet the

                         nondiscrimination requirements imposed by section 401(a)(4) of the Code

                         or the participation requirements imposed by section 410(b) of the Code;

                         and

                                                (3)      if the Employer so elects, any other

                         Employer Plan, if, after the inclusion of such plan in the Aggregation

                         Group, such Group would continue to meet the nondiscrimination

                         requirements imposed by section 401(a)(4) of the Code and the

                         participation requirements imposed by section 410(b) of the Code.

                                 (b) “Average Compensation” means the Participant's average

          compensation for the period of consecutive years (not exceeding five) during which the

          Participant had the greatest aggregate compensation from the Employer, excluding (i)

          years ending before April 1, 1984, and (ii) years commencing after the close of the last
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 152 of 177

                                                    - 130 -


          Plan Year in which the Plan was Top-Heavy, and adjusted, in accordance with section

          416(c)(1)(D)(ii) of the Code, for years not included in a Year of Service.

                                 (c) “Determination Date” shall mean the March 31 immediately

          preceding the Plan Year for which the determination is made.

                                 (d) “Employer Plan” shall mean any stock bonus, pension, or

          profit-sharing plan of the Employer intended to qualify under section 401(a) of the Code.

                                 (e) “Key Employee” means any employee or former employee

          (including any deceased employee) who at any time during the Plan Year that includes

          the Determination Date was an officer of the Employer having annual compensation

          greater than $130,000 (as adjusted under section 416(i)(1) of the Code for Plan Years

          beginning after December 31, 2002), a 5% owner of the Employer, or a 1% owner of the

          Employer having annual compensation of more than $150,000. For this purpose, annual

          compensation means “Compensation” within the meaning of Section 2.1(k) hereof. The

          determination of who is a Key Employee shall be made in accordance with section

          416(i)(1) of the Code and the applicable regulations and other guidance of general

          applicability thereunder.

                                 (f) “Non-Key Employee” means any Employee who is not a Key

          Employee.

                                 (g) “Top-Heavy” describes a plan that is deemed to be Top-Heavy

          in accordance with Subsection 16.1(a) hereof.

                                 (h) “Top-Heavy Group” means any Aggregation Group if, as of

          the Determination Date, the sum of the present value of the cumulative accrued benefits
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 153 of 177

                                                     - 131 -


          for Key Employees under all defined benefit plans included in such Group, and the

          aggregate of the accounts of Key Employees under all defined contribution plans

          included in such Group, exceeds sixty percent (60%) of the analogous sum determined

          for all Employees. The present value of the cumulative accrued benefits for any

          Employee and the value of the account of any employee shall be computed in accordance

          with the provisions of section 416(g) of the Code and the regulations prescribed

          thereunder.

          Unless otherwise specified herein, other terms used in this Article 16 have the respective

          meanings ascribed thereto by the other provisions of the Plan.

                         16.3    Determination of Present Value of Accrued Benefit. The

          following provisions of this Section 16.3 shall apply for purposes of determining the

          present values of accrued benefits and the account balances of Employees as of the

          Determination Date.

                                 (a) For purposes of determining whether the plan is Top-Heavy,

          the present value of an accrued benefit as of a Determination Date with respect to any

          participant who then is an Employee shall be determined as of the most recent valuation

          date that is within a twelve-month period ending on the Determination Date and shall be

          determined as if the participant voluntarily terminated employment as of such valuation

          date. Unless, as of such valuation date, the plan provides for a nonproportional subsidy,

          the present value of the accrued benefit shall reflect a benefit payable at Normal

          Retirement Age (or attained age, if later). If, as of such valuation date the plan provides

          for a nonproportional subsidy, the benefit shall be assumed to commence at the age at

          which the benefit is most valuable.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 154 of 177

                                                     - 132 -


                                 (b) The present value of such accrued benefit shall be determined

          on the basis of the actuarial assumptions set forth in Exhibit I hereto; provided that, for

          purposes of determining the present value of a qualified joint and survivor annuity (as

          defined in section 417(b) of the Code) as a normal form of benefit, the participant's

          spouse shall be assumed to be the same age as the participant.

                                 (c) The present value of accrued benefits and the amounts of

          account balances of an employee as of the Determination Date shall be increased by the

          distributions made with respect to the employee under the Plan and any plan aggregated

          with the Plan under section 416(g)(2) of the Code during the one-year period ending on

          the Determination Date. The preceding sentence shall also apply to distributions under a

          terminated plan that, if had not been terminated, would have been aggregated with the

          Plan under section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a

          reason other than severance from employment, death, or disability, this provision shall be

          applied by substituting “five-year period” for “one-year period.”

                                 (d) The accrued benefits and accounts of any individual who has

          not performed services for the Employer during the one-year period ending on the

          Determination Date shall not be taken into account.

                         16.4    Minimum Benefit Requirements.

                                 (a) In any Plan Year for which the Plan is Top-Heavy with respect

          to an Employer, each Participant who is a Non-Key Employee of the Employer shall be

          entitled to a benefit that, when expressed as a single life annuity (with no ancillary

          benefits) of Equivalent Actuarial Value, is at least two percent (2%) of the Participant's

          Average Compensation for each of the Participant's first ten Years of Service completed
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 155 of 177

                                                     - 133 -


          with the Employer beginning after 1983 during which the Plan was Top-Heavy. The

          annual benefit described in the preceding sentence shall not be adjusted to take into

          account the availability of pre-retirement ancillary benefits under the Plan.

                                  (b) The benefit required by Section 16.4(a) hereof shall be

          determined, and the requirements of Section 16.5 hereof shall be satisfied, without taking

          into account contributions or benefits under chapter 21 of the Code (relating to the

          Federal Insurance Contributions Act), Title II of the Social Security Act, or any other

          Federal or state law.

                                  (c) For purposes of this Section 16.4, in determining Years of

          Service with the Employer, any service with the Employer shall be disregarded to the

          extent that such service occurs during a Plan Year in which the Plan benefits (within the

          meaning of section 410(b) of the Code) no Key Employee or former Key Employee.

                                  (d) The requirements imposed by this Section 16.4 shall not apply

          to any Participant to the extent that such Participant is covered by any other Employer

          Plan or Plans and the Employer provides in the Club Modification Certificate that it will

          meet the minimum benefit requirement of section 416(c) of the Code, if applicable to the

          Plan, in the other Employer Plan or Plans.

                         16.5     Vesting Requirements. The provisions of this Section 16.5 shall

          become effective as of the first day of any Plan Year for which the Plan is Top-Heavy

          with respect to an Employer.

                                  (a) The vested percentage in the Accrued Benefit of a Participant

          who completes at least one (1) Hour of Service after the Plan becomes Top-Heavy with
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 156 of 177

                                                     - 134 -


          respect to the Employer shall be no less than the percentage determined in accordance

          with the following schedule:

                       Number of Years                                       Vested
                of Service With The Employer                               Percentage
                          Less than 2                                           0
                       2 but less than 3                                       20
                       3 but less than 4                                       60
                       4 but less than 5                                       80
                           5 or more                                          100

                                 (b) Any minimum benefits provided pursuant to the requirements

          of Section 16.4(a) hereof that are nonforfeitable pursuant to the provisions of Section

          16.5(a) hereof shall not be forfeitable under provisions that otherwise would be permitted

          by section 411(a)(3)(B) (relating to suspension of benefits upon reemployment) or

          411(a)(3)(D) (relating to forfeitures upon withdrawal of mandatory contributions) of the

          Code. However, the benefits described in the preceding sentence shall be suspended

          during a period of Active Service, pursuant to Section 4.2 or 13.2 hereof, and, upon

          termination of the Participant's Active Service, his resumed benefit shall be increased

          actuarially (on the basis of the actuarial assumptions set forth in Exhibit I hereto) to

          reflect the benefits that were not paid during his Active Service.

                         16.6    Termination of Top-Heavy Status. If, for any Plan Year after the

          Plan has been Top-Heavy with respect to an Employer, the Plan is not Top-Heavy with

          respect to the Employer, the provisions of Sections 16.4 and 16.5 hereof shall not apply

          (except as otherwise provided in Section 16.5 hereof) with respect to the Employer with

          respect to that Plan Year; provided that (1) the Accrued Benefit of any Participant shall

          not be reduced on account of the operation of this Section 16.6, (2) any portion of a

          Participant's Accrued Benefit that was nonforfeitable before the Plan ceased to be Top-
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 157 of 177

                                                     - 135 -


          Heavy with respect to the Employer shall remain nonforfeitable, (3) any Participant who

          was a Participant in a year in which the Plan was Top-Heavy with respect to the

          Employer and has completed at least three (3) Years of Service as of the first day of the

          Plan Year in which the Plan is no longer Top-Heavy with respect to the Employer shall

          remain subject to the provisions of Section 16.5(a) hereof, and (4) if the Plan ceases to be

          Top-Heavy after August 9, 2006, with respect to benefits accrued as of the date the Plan

          ceases to be Top-Heavy, the vested percentage of each Participant who was a Participant

          in a year in which the Plan was Top-Heavy will be determined under the vesting schedule

          in Section 16.5(a).

                         16.7    Intent of Article 16. This Article 16 is intended to satisfy the

          requirements imposed by section 416 of the Code and shall be construed in a manner that

          will effectuate this intent. The provisions of this Article 16 shall not be construed in a

          manner that would impose requirements on the Plan that are more stringent than the

          requirements imposed by section 416 of the Code.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 158 of 177

                                                    - 136 -


                                                  ARTICLE 17

                                PARTICIPATION BY LEAGUE EMPLOYERS

                         17.1    Participation Automatic. Any new Employer admitted to the

          League automatically shall become a party to the Plan and the Trust Agreement, and shall

          assume all of the obligations imposed on Employers by the Plan and the Trust and shall

          be subject to the provisions thereof.

                         17.2    Club Modification Certificates. Subject to Section 12.3 hereof,

          any Club Modification Certificate previously executed by an Employer shall continue in

          effect with respect to the Plan as amended and restated effective April 1, 2002, without

          executing a new Club Modification Certificate. An Employer, however, may amend its

          previously executed Club Modification Certificate, including (but not limited to) an

          amendment to provide that, for purposes of Section 16.4(d) hereof, the minimum benefit

          requirement imposed by section 416(c) of the Code, if applicable to the Plan with respect

          to the Employer, shall be met by another, specified plan of the Employer.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 159 of 177
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 160 of 177




                                                                                            EXHIBIT I

                                              Actuarial Assumptions

                         1.      Generally.      The Equivalent Actuarial Value of a benefit that

          commences on or after April 1, 2002, shall be determined on the basis of (a) the

          Applicable Mortality Table and (b) the Applicable Interest Rate. Notwithstanding the

          preceding sentence, and except as otherwise provided by Section 4.5(b)(4) hereof, the

          1971 Group Annuity Table, assuming a population evenly distributed between males and

          females, and a six percent (6%) interest assumption shall be used to determine the

          Equivalent Actuarial Value of a nondecreasing annuity payable over a period not less

          than the Participant's life (including an annuity that decreases solely to reflect Social

          Security payments or qualified disability payments (as defined in section 411(a)(9) of the

          Code)), a qualified joint and survivor annuity as defined in section 417(b) of the Code, or

          a qualified preretirement survivor annuity as defined in section 417(c) of the Code, or in

          other circumstances permitted by Treasury Department regulations issued pursuant to

          section 417 of the Code. For purposes of this paragraph:

                                 (a) For determinations before April 1, 2000, the term “Applicable

          Mortality Table” shall mean the 1971 Group Annuity Table, assuming a population

          evenly distributed between males and females, and the term “Applicable Interest Rate”

          shall mean (i) the interest rate or rates that would be used (thirty (30) days before the

          Benefit Commencement Date) by the Pension Benefit Guaranty Corporation for purposes

          of determining the present value of a lump sum distribution on plan termination if the

          Participant's vested Accrued Benefit does not exceed $25,000 or (ii) one hundred twenty

          percent (120%) of the rate specified by clause (i) if the present value of the Participant’s
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 161 of 177

                                                     - E-2 -


          vested Accrued Benefit (determined using the Applicable Interest Rate) exceeds $25,000;

          provided that in no event shall the Equivalent Actuarial Value determined on the basis of

          clause (ii) be less than $25,000.

                                 (b) For determinations after March 31, 2000, and before April 1,

          2008, the term “Applicable Mortality Table” shall mean the mortality table prescribed by

          the Internal Revenue Service for purposes of section 417(e)(3) of the Code, and the term

          “Applicable Interest Rate” shall mean the annual rate of interest on 30-year Treasury

          securities for the third month preceding the month in which the Benefit Commencement

          Date for the benefit occurs; provided that for distributions with a Benefit Commencement

          Date between April 1, 2000, and March 31, 2002, paragraph (a) shall apply if it would

          produce a larger distribution.

                                 (c) For determinations after March 31, 2008, the term “Applicable

          Mortality Table” shall mean the “applicable mortality table” under section 417(e)(3) of

          the Code that applies as of the Benefit Commencement Date for the benefit and the term

          “Applicable Interest Rate” shall mean the “applicable interest rate” under section

          417(e)(3) of the Code for the third month preceding the month in which the Benefit

          Commencement Date for the benefit occurs.


                         2.      Equivalent Actuarial Value of Benefits Earned Before April 1,

          1990. The Equivalent Actuarial Value of a Participant's Accrued Benefit under the Plan

          shall not be less than the actuarially equivalent value of such Participant's normal

          retirement benefit accrued as of March 31, 1990 (if any) under the Coaches Plan or the

          Minimum Plan, determined in accordance with the actuarial assumptions set forth in the

          Coaches Plan or the Minimum Plan, whichever is applicable.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 162 of 177

                                                    - E-3 -


                         3.      Equivalent Actuarial Value of Benefits Earned Before April 1,

          2002. The Equivalent Actuarial Value of a Participant’s Accrued Benefit under the Plan

          shall not be less than the actuarially equivalent value of such Participant’s Normal

          Retirement Benefit accrued under the Plan as of March 31, 2002, determined in

          accordance with the actuarial assumptions set forth in the Plan as of March 31, 2002.

                         4.      Equivalent Actuarial Value of Benefits Earned Before April 1,

          2000. In no event shall the amount of any lump-sum distribution be less than the

          Equivalent Actuarial Value of the Participant’s Accrued Benefit under the Plan as of

          March 31, 2000, using the “Applicable Mortality Table” and the “Applicable Interest

          Rate” in effect on April 1, 2000, pursuant to paragraph 1(a), above.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 163 of 177




                                              SCHEDULE I
                                     SPECIAL PROVISIONS RELATING
                                              TO COACHES

                          1.      Introduction

                          (a)     This Schedule I prescribed the special treatment of Coaches, as

          defined in Paragraph 4(a) of this Schedule I, with respect to benefits payable under the

          Plan.

                          (b)     A Coach shall receive credit under the Plan for service performed

          and compensation earned prior to April 1, 1989, to the extent provided in Section

          4.1(b)(1)(B)(ii)(I) of the Plan.

                          (c)     Except as otherwise expressly provided in this Schedule I, the

          provisions of each Article of the Plan (including, but not limited to, provisions governing

          notice and consent, methods of payment, limitations on benefits, suspension of benefits,

          and the calculation of compensation and service) shall apply to a Coach subject to any of

          the provisions of this Schedule I in the same manner and to the same extent as such

          provisions apply under any of the Articles of the Plan.

                          2.      Service and Compensation Prior to April 1, 1989

                          (a)     Participation - A Coach who was a participant in the Coaches Plan

          on March 31, 1989, and who completes one (1) Hour of Service on or after April 1, 1989,

          shall be a Participant in the Plan.

                          (b)     Compensation and Final Average Compensation. - A Coach's

          Compensation and Final Average Compensation under the Plan shall include

          Compensation earned, if any, prior to April 1, 1989.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 164 of 177

                                                     - I-2 -


                         (c)     Years of Service - A Coach's Years of Service under the Plan shall

          include Years of Service credited under the Coaches Plan, if any.

                         3.      Vested Percentage

                         A Coach's vested percentage under the Plan as of April 1, 1989, shall not

          be less than his vested percentage under the Coaches Plan as of March 31, 1989.

                         4.      Definitions

                         The definitions set forth in Article 2 of the Plan shall apply for purposes of

          this Schedule I; provided that solely for purposes of this Schedule I, the following terms

          shall be defined as follows:

                         (a)     Coach. - Any person actively employed by an Employer in a

          coaching capacity as a head coach and/or an assistant coach, but only so long as he is

          employed by an Employer in such a capacity. An assistant coach is any person employed

          exclusively to perform football instructional duties under the direction of the head coach

          and who is required to be present for all practice sessions and games of the Employer.

          Personnel directors, special instructors, such as strength coaches, and scouts who coach

          on a part-time basis shall not be considered assistant coaches under the Plan.

                         (b)     1976 Plan - The National Football League Coaches Pension Plan,

          as amended, constituting a separate plan for each Employer effective April 1, 1976,

          before its merger into the 1982 Plan effective as of April 1, 1982.

                         (c)     1982 Plan - The National Football League Coaches Pension Plan,

          as amended, as it existed and remained in force from April 1, 1982, until March 31, 1985.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 165 of 177

                                                     - I-3 -


                         (d)     Pre-Amended Pension Plan - Any pension plan of an adopting

          Employer for the benefit of its Employees that was in effect immediately before April 1,

          1976.

                         5.      Notice and Consent

                         The provisions of Section 4.5(a)(3)(B) through (G) of the Plan shall apply

          to any Coach who is credited with at least one (1) Hour of Service with an Employer on

          or after August 23, 1984, and shall be effective as of January 1, 1985, as if they had been

          adopted as part of the 1982 Plan in effect on that date. In addition, any former Coach

          described in the following sentence may elect, before his Benefit Commencement Date,

          to have his benefits paid in accordance with Section 4.6 of the 1982 Plan. A former

          Coach may make such an election if he was (i) credited with at least one (1) Hour of

          Service under the Pre-Amended Pension Plan on or after September 2, 1974, (ii) not an

          active participant in the Pre-Amended Pension Plan, the 1976 Plan, the 1982 Plan, the

          Coaches Plan, or the Plan in a plan year commencing after December 31, 1975, and (iii)

          alive and not receiving benefits on August 23, 1984. Every former Coach eligible to

          make such election shall be notified of this right at such time and in such manner as the

          Secretary of the Treasury may prescribe.

                         6.      Benefit Payment Options

                         In addition to the optional forms of benefit provided in Section 4.5(b) of

          the Plan, a Coach who had an accrued benefit under the Coaches Plan as of March 31,

          1989, also may elect, (i) solely with respect to the portion of his benefit represented by

          his accrued benefit under the Coaches Plan, and (ii) if he begins receiving his benefit

          before his Normal Retirement Date, a monthly benefit payable before his Normal
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 166 of 177

                                                     - I-4 -


          Retirement Date and a reduced monthly benefit for life beginning on his Normal

          Retirement Date, so that the monthly benefit before his Normal Retirement Date shall be

          approximately equal to the sum of his monthly benefit and his Primary Social Security

          Benefit after his Normal Retirement Date, in accordance with Section 4.6(b)(3) of the

          Coaches Plan.

                          7.     Method of Distribution

                          The provisions of Section 4.6 of the Plan shall not apply to any method of

          distribution designated in writing by a Coach under the terms of the 1982 Plan before

          January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal

          Responsibility Act of 1982 (as in effect before the amendments made by the Tax Reform

          Act of 1984).

                          8.     Death Benefits

                          The provisions of Section 5.2 of the Plan shall apply to any Coach who

                          (a)    is credited with at least one (1) Hour of Service with an Employer

          on or after August 23, 1984, or

                          (b)    has completed at least ten (10) Years of Service, and at least one

          (1) Hour of Service with an Employer in any plan year beginning after 1975 under the

          Pre-Amended Pension Plan, the 1976 Plan, the 1982 Plan, or the Coaches Plan, and was

          alive but not yet receiving benefits under the Plan as of August 23, 1984.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 167 of 177




                                                 SCHEDULE II

                                     SPECIAL PROVISIONS RELATING
                                      TO FRONT OFFICE EMPLOYEES

                         1.      Introduction

                         (a)     This Schedule II prescribes the treatment of Front Office

          Employees, as defined in Paragraph 4(a) of this Schedule II, with respect to benefits

          payable under the plan.

                         (b)     A Front Office Employee shall receive credit under the Plan for

          service performed and compensation earned prior to April 1,1989, to the extent provided

          in Section 4.1(b)(1)(B)(ii)(I) of the Plan.

                         (c)     Except as otherwise expressly provided in this Schedule II, the

          provisions of each Article of the Plan (including, but not limited to, provisions governing

          notice and consent, methods of payment, limitations on benefits, suspension of benefits,

          and the calculation of compensation and service) shall apply to a Front Office Employee

          subject to any of the provisions of this Schedule II in the same manner and to the same

          extent as such provisions apply under any of the Articles of the Plan.

                         2.      Service and Compensation Prior to April 1, 1989

                         (a)     Participation - A Front Office Employee who was a participant in

          the Minimum Plan on March 31, 1989, and who completes one (1) Hour of Service on or

          after April 1, 1989, shall be a Participant in the Plan.

                         (b)     Compensation and Final Average Compensation - A Front office

          Employee's Compensation and Final Average Compensation under the Plan shall include

          Compensation earned, if any, prior to April 1, 1989.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 168 of 177

                                                      - II-2 -


                           (c)    Years of Service - A Front Office Employee's Years of Service

          under the Plan shall include Years of Service credited under the Minimum Plan, if any.

                           (d)    Years of Credited Service - A Front Office Employee's Years of

          Credited Service under the Plan shall include Years of Credited Service credited under

          the Minimum Plan, if any, solely with respect to the pension benefit described in Section

          4.1(b) hereof.

                           3.     Vested Percentage

                           A Front Office Employee's vested percentage under the Plan as of April 1,

          1989, shall not be less than his vested percentage under the Minimum Plan as of

          March 31, 1989.

                           4.     Definitions

                           The definitions set forth in Article 2 of the Plan shall apply for purposes of

          this Schedule II; provided that solely for purposes of this Schedule II, the following terms

          shall be defined as follows:

                           (a)    Front Office Employee - A participant in either the Prior Plan or

          the Minimum Plan.

                           (b)    Prior Plan - The National Football League Front Office Minimum

          Reciprocal Benefit Plan as it existed and remained in force from the effective date of its

          adoption by the Employer until March 31, 1985.

                           5.     Notice and Consent

                           The provisions of Section 4.5(a)(3)(B) through (G) of the Plan shall apply

          to any Front Office Employee who is credited with at least one (1) Hour of Service with

          an Employer on or after August 23, 1984, and shall be effective as of January 1, 1985, as
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 169 of 177

                                                     - II-3 -


          if they had been adopted as part of the Prior Plan in effect on that date. In addition, any

          former Front Office Employee described in the following sentence may elect, before his

          Benefit Commencement Date, to have his benefits paid in accordance with Section 3.05

          of the Prior Plan. A former Front Office Employee may make such an election if he was

          credited with at least one (1) Hour of Service under a predecessor plan to the Minimum

          Plan (from which assets were transferred directly to the Minimum Plan), (ii) section

          401(a)(11) of the Code, as in effect on August 22, 1984, and Sections 3.05 and 4.02 of

          the Minimum Plan would not otherwise apply to the former Employee, and (iii) he was

          alive and not receiving benefits on August 23, 1984. Every former Front Office

          Employee eligible to make such election shall be notified of this right at such time and in

          such manner as the Secretary of the Treasury may prescribe.

                         6.      Benefit Payment Options

                         In addition to the optional forms of benefit provided in Section 4.5(b) of

          the Plan, a Front Office Employee who had an accrued benefit under the Minimum Plan

          as of March 31, 1989, also may elect, solely with respect to the portion of his benefit

          represented by his accrued benefit under the Minimum Plan,

                         (a)     if he begins receiving his benefit before his Normal Retirement

          Date, a monthly benefit payable before his Normal Retirement Date and a reduced

          monthly benefit for life beginning on his Normal Retirement Date, so that the monthly

          benefit before his Normal Retirement Date shall be approximately equal to the sum of his

          monthly benefit and his Primary Social Security Benefit after his Normal Retirement

          date, in accordance with Section 3.05(b)(3) of the Minimum Plan; or
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 170 of 177

                                                    - II-4 -


          (b) any benefit payment option provided in a Club Modification Certificate executed by

          the Participant's Employer and in effect on March 31, 1990.

                         7.     Method of Distribution

                         The provisions of Section 4.6 of the Plan shall not apply to any method of

          distribution designated in writing by a Front Office Employee under the terms of the

          Prior Plan before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity

          and Fiscal Responsibility Act of 1982 (as in effect before the amendments made by the

          Tax Reform Act of 1984).

                         8.     Death Benefits

                         The provisions of Section 5.2 of the Plan shall apply to any Front Office

          Employee who

                         (a)    is credited with at least one (1) Hour of Service with an Employer

          on or after August 23, 1984, or

                         (b)    has completed at least ten (10) Years of Service, and at least one

          (1) Hour of Service with an Employer in any plan year beginning after 1975, and was

          alive but not yet receiving benefits under the Prior Plan as of August 23, 1984.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 171 of 177




                                                 SCHEDULE III

                                  SPECIAL PROVISIONS RELATING TO
                                   CHANGE IN COMPENSATION LIMIT

                         1.      Introduction. This Schedule III shall apply solely to a Participant

          if his Accrued Benefit as of a date on or after April 1, 1994, is based on Compensation

          for a Plan Year beginning before April 1, 1994, that exceeded $150,000.

                         2.      Accrued Benefit. If a Participant is described in Section 1 of this

          Schedule III, his Accrued Benefit shall be equal to the greater of:

                         (a)     The Participant's Accrued Benefit determined under the Plan's

          benefit formula applicable to the Plan Year beginning on April 1, 1994, as applied to his

          total Years of Credited Service taken into account under the Plan; or

                         (b)     The sum of:

                                 (1)    The Participant's Accrued Benefit as of March 31, 1994,

          frozen in accordance with Treasury Regulation section 1.401(a)(4)-13 (as adjusted, if

          applicable, in accordance with Section 3, below), and

                                 (2)    The Participant's Accrued Benefit determined under the

          Plan's benefit formula applicable for the Plan Year beginning on April 1, 1994, as applied

          solely to the Years of Credited Service completed by the Participant for Plan Years

          beginning on or after April 1, 1994.

                         3.      In determining a Participant's Accrued Benefit in any Plan Year

          beginning on or after April 1, 1994, in accordance with Section 2, above, the Participant's

          Adjusted Frozen Accrued Benefit shall be adjusted by multiplying it by a fraction (not

          less than 1), the numerator of which is the Participant's Final Average Compensation

          determined for the given Plan Year (as limited by section 401(a)(17) of the Code), using
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 172 of 177

                                                    - III-2 -


          the Plan's definition of Compensation and Final Average Compensation in effect as of

          March 31, 1994, and the denominator of which is Participant's Final Average

          Compensation as of March 31, 1994, using the Plan's definition of Compensation and

          Final Average Compensation in effect as of March 31, 1994. However, this adjustment

          may be made only if the adjustment will not cause the Plan to fail to satisfy the

          consistency requirement of Treasury Regulations section 1.401(a)(4)-13(c), as modified

          by Treasury Regulations section 1.401(a)(17)-l(e). For purposes of this Section 3 of

          Schedule III, “Adjusted Frozen Accrued Benefit” shall mean a Participant's Accrued

          Benefit as of March 31, 1994, frozen in accordance with Treasury Regulations section

          1.401(a)(4)-13, less the Participant's accrued benefit, if any, as of March 31, 1989, under

          either the Minimum Plan or the Coaches Plan, whichever is applicable.
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 173 of 177




                                                  SCHEDULE IV

                                      SCHEDULE OF EFFECTIVE DATES

                            This Schedule sets forth the effective dates of those provisions of the Plan

          that have been amended to reflect changes in applicable law since April 1, 1989.

          Amendments to the Plan that are not identified in this Schedule (including amendments

          that are not legally required) shall be effective as of the dates set forth in the instruments

          adopting the amendments or in the particular provisions of the Plan that are affected by

          the amendments, and otherwise as of April 1, 2002.


          Provisions Added or Amended Effective January 1, 1993
          Plan § 4.11                        New section added to provide for the direct rollover of eligible
                                             rollover distributions from the Plan to an eligible retirement
                                             plan.



          Provisions Added or Amended Effective August 3, 1993
          Plan §§ 2.11                       Compliance with the Family and Medical Leave Act.




          Provisions Added or Amended Effective April 1, 1994
          Plan §§ 2.1(k),                    Definition of Compensation amended to reflect the reduction
          Schedule III                       in the annual limit from $200,000 (indexed) to $150,000
                                             (indexed). Fresh-start date of March 31, 1994, and fresh-start
                                             formula with extended wear-away and compensation
                                             adjustments elected.

          Plan § 2.1(1)                      Definition of Covered Compensation amended to reflect the
                                             final regulations under Code section 401(l) and the elimination
                                             of the table set forth in Proposed Treasury


          Plan §§ 4.5(a), 4.10(a)            Permit waiver of 30-day advance notice requirement
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 174 of 177

                                                 IV - 2 -


          Provisions Added or Amended Effective December 12, 1994
          Plan § 13.10            Compliance with the Uniformed Services Employment and
                                  Reemployment Act




          Provisions Added or Amended Effective April 1, 1995
          Plan § 14.8             Restrictions on distributions to top 25 highly compensated
                                  employees amended to permit the distribution of a restricted
                                  amount provided that the Plan requires adequate security to
                                  guarantee repayment of the restricted amount upon Plan
                                  termination.




          Provisions Added or Amended Effective January 1, 1997
          Plan § 2.1(k)           Addition of elective contributions to compensation for purposes of
                                  Code § 415




          Provisions Added or Amended Effective April 1, 1997
          Plan § 2.1(k)           Repeal of family aggregation rule and addition of elective
                                  contributions to compensation for purposes of Code § 415




          Plan § 2.1(q)           Revised definition of “leased employee”




          Plan § 4.6              Revised minimum distribution requirements
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 175 of 177

                                                    IV - 3 -



          Provisions Added or Amended Effective January 1, 1998
          Plan § 2.1(k)              Addition of non-taxable transportation fringe benefit amounts to
                                     compensation for purposes of Code section 415



          Provisions Added or Amended Effective April 1, 1998
          Plan §§ 4.5(a), 4.5(c),    Increase in mandatory cash-out limit to $5,000
          4.10(a), 13.9



          Provisions Added or Amended Effective January 1, 1999
          Plan § 4.11                Exclusion of hardship distributions from definition of “eligible
                                     rollover distribution”

          Plan § 15.1                Repeal of combined plan limit under Code § 415(e)



          Provisions Added or Amended Effective October 1, 2001
          Plan § 4.6                 Reliance on proposed regulations under Code § 401(a)(9)



          Provisions Added or Amended Effective January 1, 2002
          Plan § 4.11                Changes to direct rollover rules



          Plan § 15.1(a)             Reflect that pre-EGTRRA limitations under Code §§ 415(b)(2)(C)
                                     and (D) remain in effect




          Provisions Added or Amended Effective April 1, 2002
          Plan § 2.1(k)              Increase in annual compensation limit under Code § 401(a)(17)



          Plan §§ 16.2(e), 16.3(c)   Changes to top-heavy rules
          and (d), and 16.4(c)



          Provisions Added or Amended Effective January 1, 2003
          Plan § 4.6                 Compliance with final regulations under Code § 401(a)(9)
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 176 of 177

                                                   IV - 4 -



          Provisions Added or Amended Effective August 9, 2006
          Plan § 16.6               Compliance with final Treasury Regulations § 1.411(d)-3(a)(3)




          Provisions Added or Amended Effective March 28, 2005
          Plan § 4.5(c)             Decrease mandatory cash-out limit to $1,000




          Provisions Added or Amended Effective January 1, 2007
          Plan § 13.10(b)           Add survivor benefit provision for Participants who die during
                                    qualified military service as required by Code § 401(a)(37)




          Provisions Added or Amended Effective April 1, 2007
          Plan § 4.10               Add notice of consequences of failing to defer required under Code
                                    § 411(a)(11)




          Provisions Added or Amended Effective for Limitation Years Beginning On or
          After July 1, 2007
          Plan §§ 2.1(k) and 15.1   Compliance with final regulations under Code § 415




          Provisions Added or Amended Effective January 1, 2008
          Plan § 4.11               Provide for direct rollover to Roth IRA under Code § 408A(e)
Case 1:20-cv-25338-XXXX Document 1 Entered on FLSD Docket 12/31/2020 Page 177 of 177

                                                 IV - 5 -


          Provisions Added or Amended Effective April 1, 2008
          Plan § 4.5(b)(5)        Add qualified optional survivor annuity required by Code § 417(g)

          Plan § 4.12             Add direct rollover right for non-spouse beneficiary pursuant to
                                  Code § 402(c)(11)

          Plan § 4.13             Compliance with funding-based benefit limits under Code §§
                                  401(a)(29) and 436

          Exhibit I, §1(c)        Change applicable interest rate and applicable mortality table as
                                  required by Code § 417(e)(3)


          Provisions Added or Amended Effective January 1, 2009
          Plan § 13.10(c)         Compliance with requirements for participants receiving
                                  differential wage payments under Code § 414(u)(12)
